Exhibit (10)(b)



Stock and Asset Purchase Agreement

by and among

The Tech Group, Inc.

and

Steven K. Uhlmann

and

Haldun Tashman

and

West Pharmaceutical Services, Inc.

--------------------------------------------------------------------------------

Dated as of April 28, 2005

--------------------------------------------------------------------------------




TABLE OF CONTENTS

 

 

 

Page

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

ARTICLE 1

 

DEFINITIONS AND USAGE

1

1.1          

 

Definitions

1

1.2          

 

Interpretation

1

ARTICLE 2

 

SALE AND PURCHASE OF SUBSIDIARY SHARES AND SELLER ASSETS

2

2.1          

 

Sale of Subsidiary Shares

2

2.2          

 

Sale of Seller Assets

3

2.3          

 

Excluded Seller Assets

4

2.4          

 

Liabilities

5

2.5          

 

Purchase Price; Escrow

7

2.6          

 

Net Working Capital Adjustment

8

2.7          

 

Closing

10

2.8          

 

Seller Closing Deliveries

10

2.9          

 

Buyer Closing Deliveries

12

2.10          

 

Other Seller and Buyer Closing Deliveries

13

2.11          

 

2005 EBITDA Adjustment

13

2.12          

 

2006 Nektar EBITDA Adjustment

15

2.13          

 

Buyer Cooperation With Seller Review of EBITDA Determinations

21

2.14          

 

Fiscal Year Changes

21

2.15          

 

Post Closing Conduct of the Business

21

2.16          

 

Alternative to Independent Accountants Determination

22

2.17          

 

Pay-Off of Indebtedness

22

2.18          

 

Credit for Continuing Capital Lease Obligations; Post-Closing Calculation of
Indebtedness and Continuing Capital Leases

22

ARTICLE 3

 

REPRESENTATIONS AND WARRANTIES OF SELLER

24

3.1          

 

Organization and Good Standing

24

3.2          

 

Enforceability; Authority

25

3.3          

 

Notices and Consents

26

3.4          

 

Capitalization and Shareholders

26

3.5          

 

Financial Statements

27

3.6          

 

Sufficiency of Seller Assets

27

i




TABLE OF CONTENTS
(continued)

 

 

 

Page

 

 

 

--------------------------------------------------------------------------------

3.7          

 

Books and Records

27

3.8          

 

Title to Assets; Encumbrances

28

3.9          

 

Condition of Equipment

28

3.10          

 

Accounts Receivable

28

3.11          

 

Accounts Payable

29

3.12          

 

Inventories

29

3.13          

 

Real Property

29

3.14          

 

Seller/Subsidiary Contracts

30

3.15          

 

Seller/Subsidiary Contract Disclosure

32

3.16          

 

Material Customers and Suppliers

33

3.17          

 

Seller/Subsidiary IP

33

3.18          

 

Taxes

35

3.19          

 

Environmental Matters

37

3.20          

 

Compliance with Applicable Laws; Permits

38

3.21          

 

Proceedings; Orders

39

3.22          

 

No Undisclosed Liabilities

39

3.23          

 

No Material Adverse Effect

39

3.24          

 

Absence of Certain Events and Circumstances

39

3.25          

 

Insurance

41

3.26          

 

Employees

42

3.27          

 

Labor Disputes; Compliance

42

3.28          

 

Employee Plans

43

3.29          

 

Brokers or Finders

47

3.30          

 

Related Party Transactions

47

3.31          

 

Bank Accounts

47

ARTICLE 4

 

REPRESENTATIONS AND WARRANTIES OF SHAREHOLDERS

47

4.1          

 

Enforceability; Authority

47

4.2          

 

Notices and Consents

48

4.3          

 

Brokers or Finders

48

ARTICLE 5

 

REPRESENTATIONS AND WARRANTIES OF BUYER

48

ii




TABLE OF CONTENTS
(continued)

 

 

 

Page

 

 

 

--------------------------------------------------------------------------------

5.1          

 

Organization and Good Standing

48

5.2          

 

Enforceability; Authority

48

5.3          

 

Notices and Consents

49

5.4          

 

Certain Proceedings

49

5.5          

 

Brokers or Finders

49

ARTICLE 6

 

COVENANTS OF THE PARTIES

49

6.1          

 

Regulatory Filings

49

6.2          

 

Conduct of Business

50

6.3          

 

Pre-Closing Obligations of Buyer

53

6.4          

 

Access and Investigation

53

6.5          

 

Employees and Consultants

53

6.6          

 

Continuation of Employee Plans

54

6.7          

 

Further Assurances

55

6.8          

 

Public Announcements

55

6.9          

 

Change of Seller’s Name

56

6.10          

 

Tech Mold Option

56

6.11          

 

No Solicitations

56

6.12          

 

Covenant Not to Compete

57

6.13          

 

Confidentiality

58

6.14          

 

Non-Solicitation of Employees

58

6.15          

 

Intercompany Accounts

59

6.16          

 

Replacement of Letters of Credit

59

6.17          

 

Bulk Sales

59

6.18          

 

Post-Closing Access to Records

59

6.19          

 

Seller Retention of Tech Group Asia Management Support Services Agreement

59

ARTICLE 7

 

TAX MATTERS

59

7.1          

 

Straddle Period Tax Allocation

59

7.2          

 

Purchase Price Allocation

60

7.3          

 

Tax Returns For Periods Ending On or Before Closing Date

61

iii




TABLE OF CONTENTS
(continued)

 

 

 

Page

 

 

 

--------------------------------------------------------------------------------

7.4          

 

Tax Claims

62

7.5          

 

Cooperation on Tax Matters

63

7.6          

 

Post-Closing Adjustments for Subsidiary Tax Liabilities or Refunds

64

ARTICLE 8

 

CONDITIONS PRECEDENT TO SELLER’S OBLIGATION TO CLOSE

64

8.1          

 

Accuracy of Representations

64

8.2          

 

Buyer’s Performance

64

8.3          

 

No Intervening Applicable Law, Order or Proceeding

64

8.4          

 

Replacement Letters of Credit

65

ARTICLE 9

 

CONDITIONS PRECEDENT TO BUYER’S OBLIGATION TO CLOSE

65

9.1          

 

Accuracy of Representations

65

9.2          

 

Performance of Covenants

65

9.3          

 

No Intervening Applicable Law, Order or Proceeding

65

9.4          

 

Material Buyer Consents

65

9.5          

 

No Material Adverse Environmental Conditions

65

9.6          

 

No Material Adverse Change

66

9.7          

 

Seller Ownership of Tech Group Europe

66

9.8          

 

Encumbrances

66

9.9          

 

Termination of Inter-Company Agreements

66

9.10          

 

Termination of CSG Letter Agreement

66

9.11          

 

Amendment to Tech Group Ireland Limited Shareholders’ Agreement

66

ARTICLE 10

 

INDEMNIFICATION; REMEDIES

67

10.1          

 

Survival

67

10.2          

 

Indemnification by Seller

67

10.3          

 

Indemnification by Buyer

68

10.4          

 

Limitations on Seller’s Indemnity Obligations

69

10.5          

 

Limitations on Buyer’s Indemnity Obligations

69

10.6          

 

Time Limitations

70

10.7          

 

Procedure for Third-Party Claims

70

10.8          

 

Other Claims

72

iv




TABLE OF CONTENTS
(continued)

10.9          

 

Effect of Materiality

72

10.10          

 

Adjustment to Purchase Price

72

10.11          

 

Exclusive Remedy

73

10.12          

 

Claims Against Indemnity Escrow Amount First

73

10.13          

 

Limitations on Environmental Condition Indemnification

73

ARTICLE 11

 

TERMINATION

74

11.1          

 

Termination

74

11.2          

 

Effect of Termination

75

11.3          

 

Termination Fee

75

ARTICLE 12

 

GENERAL PROVISIONS

76

12.1          

 

Expenses; Transfer Taxes

76

12.2          

 

Notices

76

12.3          

 

Dispute Resolution

78

12.4          

 

Waiver; Remedies Cumulative

79

12.5          

 

Entire Agreement and Modification

79

12.6          

 

Assignments; Successors; No Third-Party Rights

79

12.7          

 

Severability

80

12.8          

 

Dates and Times

80

12.9          

 

Governing Law

80

12.10          

 

Execution of Agreement

80

APPENDICES AND EXHIBITS

Appendix A

Definitions

Exhibit A

EBITDA Test Escrow Agreement

Exhibit B

Indemnity Escrow Agreement

Exhibit C

Bill of Sale

Exhibit D

IP Assignments

Exhibit E

Assignment and Assumption Agreement

Exhibit F

Uhlmann Consulting Agreement

Exhibit G

Tashman Consulting Agreement

Exhibit H

AlphaAdvisors Consulting Agreement

v




STOCK AND ASSET PURCHASE AGREEMENT

          THIS STOCK AND ASSET PURCHASE AGREEMENT (this “Agreement”) is dated as
of April 28, 2005 by and among The Tech Group, Inc., an Arizona corporation
(“Seller”), West Pharmaceutical Services, Inc., a Pennsylvania corporation
(“Buyer”), Steven K. Uhlmann, an individual residing in the State of Arizona
(“Uhlmann”), and Haldun Tashman, an individual residing in the State of Arizona
(“Tashman”).  Uhlmann and Tashman are sometimes referred to in this Agreement
collectively as the “Shareholders” and each individually as a “Shareholder”. 
Seller, Buyer and Shareholders are sometimes referred to in this Agreement
collectively as the “Parties” and each individually as a “Party”.

RECITALS

          A.          Seller and the Subsidiaries are in the business of
providing contract design, tooling and manufacturing services and solutions
using injection molding and component assembly processes for the medical device,
pharmaceutical, diagnostic and general healthcare and consumer industries (the
“Business”).

          B.          Seller wishes to sell, assign and transfer to Buyer, and
Buyer wishes to purchase and acquire from Seller, as a going concern, the
Business and substantially all of the assets of Seller used in the conduct of
the Business, including the outstanding stock of, or other equity interests in,
Seller’s wholly-owned subsidiaries that carry on Business operations and other
entities in which Seller owns an equity interest, other than Tech Group Asia and
TSC Holdings, and Buyer is further prepared to assume certain specified
liabilities of Seller related to the Business, for the consideration and upon
the other terms and conditions set forth in this Agreement.

          NOW THEREFORE, in consideration of the premises and the mutual
covenants and agreements contained herein, the receipt and sufficiency of which
are hereby acknowledged, the Parties, intending to be legally bound, agree as
follows:

ARTICLE 1
DEFINITIONS AND USAGE

          1.1          Definitions.  For purposes of this Agreement, except as
otherwise expressly provided herein or unless the context otherwise requires,
initially capitalized terms used in this Agreement have the meanings set forth
in Appendix A attached hereto.

          1.2          Interpretation.  In this Agreement, unless a clear
contrary intention appears:

 

              (a)          the singular number includes the plural number and
vice versa, and reference to any gender includes the other gender and the
neuter, as applicable;

 

 

 

              (b)          reference to any Person includes such Person’s
successors and assigns, to the extent that such successors and assigns are not
prohibited by this Agreement, and reference to a Person in a particular capacity
excludes such Person in any other capacity or individually;




 

              (c)          reference to any agreement, document or instrument
means such agreement, document or instrument as amended or modified and in
effect from time to time in accordance with the terms thereof;

 

 

 

              (d)          reference to any Applicable Law means such Applicable
Law as amended, modified, codified, replaced or reenacted, in whole or in part,
and in effect on the date hereof (or at such other applicable time as may be
referenced herein or as the context referenced herein may imply), including
rules and regulations promulgated thereunder, and reference to any section or
other provision of any Applicable Law means that provision of such Applicable
Law in effect on the date hereof (or at such other applicable time as may be
referenced herein or as the context referenced herein may imply);

 

 

 

              (e)          “hereunder,” “hereof,” “hereto,” and words of similar
import shall be deemed references to this Agreement as a whole and not to any
particular Article, Section or other provision hereof or any Appendix, Exhibit
or Schedule attached hereto;

 

 

 

              (f)          “including” (and with correlative meaning “include”
and “includes”) means including, without limiting the generality of any
description preceding such term, and shall be deemed to be followed by the words
“without limitation”;

 

 

 

              (g)          Article and Section headings are provided for
convenience of reference only and shall not affect the construction or
interpretation of any provision hereof;

 

 

 

              (h)          any references to “Article”, “Section”, “Appendix”,
“Schedule” or “Exhibit” followed by a number or letter or combination of the two
refers to the corresponding Article, Section, Appendix, Schedule or Exhibit of
or to this Agreement;

 

 

 

              (i)          “or” is used in the inclusive sense of “and/or”;

 

 

 

              (j)          all accounting terms shall be interpreted and all
accounting determinations hereunder shall be made in accordance with GAAP;

 

 

 

              (k)          references to documents, instruments or agreements
shall be deemed to refer as well to all addenda, exhibits, schedules, amendments
or supplements thereto; and

 

 

 

              (l)          the term “Seller” means Seller only, and does not
include any Subsidiary or any other Person in which Seller owns an equity
interest.

ARTICLE 2
SALE AND PURCHASE OF SUBSIDIARY SHARES AND SELLER ASSETS

          2.1          Sale of Subsidiary Shares.  Upon the terms and subject to
the conditions set forth in this Agreement, at the Closing, but effective as of
the Effective Time, Seller shall sell, convey, assign, transfer and deliver to
Buyer, and Buyer shall purchase and acquire from Seller, free and clear of any
Encumbrance, other than Permitted Encumbrances, all right, title and interest in
and to the issued and outstanding shares of the Subsidiaries, as such shares are
more fully described in Section 3.4(a) (collectively, the “Subsidiary Shares”).

2




          2.2          Sale of Seller Assets.  Upon the terms and subject to the
conditions set forth in this Agreement, at the Closing, but effective as of the
Effective Time, Seller shall sell, convey, assign, transfer and deliver to
Buyer, and Buyer shall purchase and acquire from Seller, free and clear of any
Encumbrance, other than Permitted Encumbrances, all right, title and interest in
and to the properties and assets owned by Seller wherever such properties and
assets are located and whether real, personal or mixed, tangible or intangible,
and whether or not such assets have any value for accounting purposes or are
carried, reflected on or specifically referred to in the books or financials
statements of the Seller, in each case other than the Excluded Seller Assets
(collectively, the “Seller Assets”), i ncluding the following:

 

              (a)          all cash and cash equivalents, and all credits,
deposits, prepaid expenses, claims for refunds, investments, securities (other
than the Subsidiary Shares, which are covered under Section 2.1), rights to
offset and other similar financial assets of Seller, but excluding the actual
bank or other accounts in which any of the foregoing are held;

 

 

 

              (b)          all Accounts Receivable of Seller;

 

 

 

              (c)          all Equipment owned by Seller, including the
Equipment described on Schedule 2.2(c) under the heading “Tech Group Corporate”;

 

 

 

              (d)          all Inventories of Seller;

 

 

 

              (e)          subject to Section 2.3(g), all of Seller’s rights
under the Contracts to which Seller is a party or by which Seller is bound,
including the Contracts listed on Schedule 2.2(e) (collectively, the “Assigned
Seller Contracts”);

 

 

 

              (f)          all Permits of Seller (including all pending
applications therefor or renewals thereof) related to the Business or any of the
Seller Assets, in each case to the extent transferable to Buyer by their terms
or otherwise under Applicable Law;

 

 

 

              (g)          all Intellectual Property of Seller, including the
Intellectual Property of Seller set forth on Schedule 3.17(a);

 

 

 

              (h)          the telephone numbers (land line and mobile),
facsimile numbers and e-mail addresses of Seller listed on Schedule 2.2(h), and
all other intangible rights and property of Seller relating to the Business or
any Seller Assets, including going concern value and goodwill;

 

 

 

              (i)          all rights of Seller under the Employee Plans of
Seller, other than Seller’s stock appreciation rights plan and any deferred
compensation plans, agreements and arrangements (collectively, the “Excluded
Plans”);

 

 

 

              (j)          all insurance benefits, including rights and
proceeds, arising from or relating to the Seller Assets, the Assumed Seller
Liabilities or the Business received by or on behalf of Seller after the date
hereof, unless expended on repairing or replacing Seller Assets that were
damaged, lost or destroyed before the Closing;

3




 

              (k)          all guarantees, warranties, warranty rights,
indemnities, claims and similar rights of Seller relating to the Seller Assets
or the Business, whether choate or inchoate, known or unknown, contingent or
non-contingent, and all related claims, credits, rights of recovery and set off;

 

 

 

              (l)          originals or copies of all data and records (whether
in print, electronic or other format), related to the operation of the Business
or the ownership or use of the Seller Assets, including client and customer
lists and books and records, referral sources, research and development reports
and records, production reports and records, service and warranty records,
equipment logs, operating guides and manuals, financial and accounting records,
creative materials, advertising materials, promotional materials, studies,
reports, correspondence and other similar documents and records and, subject to
Applicable Law, copies of all personnel records, but excluding the corporate
records of Seller specified in Section 2.3(i);

 

 

 

              (m)          all real property leaseholds and subleaseholds of
Seller, together with all leasehold improvements of Seller erected thereon, and
all easements, rights, privileges and other appurtenances thereto of Seller; and

 

 

 

              (n)          all of Seller’s choses in action, causes of action
and judgments relating to the Seller Assets or the operation of the Business.

          2.3          Excluded Seller Assets.  Notwithstanding anything to the
contrary contained in Section 2.2 or elsewhere in this Agreement, the following
assets of Seller (collectively, the “Excluded Seller Assets”) are not part of
the sale and purchase contemplated hereunder, are excluded from the Seller
Assets and shall remain the property of Seller after the Closing:

 

              (a)          any and all shares of capital stock of Tech Group
Asia owned by Seller;

 

 

 

              (b)          any and all shares of capital stock of TSC Holdings
owned by Seller;

 

 

 

              (c)          any and all shares of capital stock of Tech Group
U.K. owned by Seller;

 

 

 

              (d)          any dividend or distribution owned, held, received or
receivable by Seller in respect of Seller’s equity interest in Tech Group Asia,
TSC Holdings or Tech Group U.K.;

 

 

 

              (e)          any claim by Seller for refund of Taxes relating to
any period ending on or before the Closing Date, and the proceeds of any such
claim;

 

 

 

              (f)          Seller’s rights under this Agreement, the Seller
Closing Documents, the Buyer Closing Documents to which Seller is a party, and
any ancillary document or agreement contemplated hereby or thereby to which
Seller is a party or under which Seller has any right;

 

 

 

              (g)          Seller’s rights under the Contracts listed on
Schedule 2.3(g) (the “Excluded Seller Contracts”);

4




 

              (h)          all insurance policies of Seller and the rights
thereunder, except as provided in Section 2.2(j) and except with respect to any
Employee Plan, other than Excluded Plans;

 

 

 

              (i)          all assets underlying or payable or distributable
under the Excluded Plans;

 

 

 

              (j)          the Articles of Incorporation, Bylaws, minute books
and other corporate records of Seller that do not relate to the Seller Assets,
the Assumed Seller Liabilities or the conduct of the Business; and

 

 

 

              (k)          the other specified property and assets listed on
Schedule 2.3(k).

          2.4          Liabilities.

 

              (a)          Assumed Seller Liabilities.  At the Closing, and
effective as of the Effective Time, Buyer shall assume and take exclusive
responsibility for, and agree to satisfy and discharge in accordance with their
respective terms, the following Liabilities of Seller that relate to the Seller
Assets or the Business (such Liabilities being the “Assumed Seller
Liabilities”):

 

 

 

 

 

             (i)          Seller’s trade and vendor accounts payable incurred in
the ordinary course of business and unpaid as of the Effective Time, each to the
extent such payable is specifically reflected in the calculation of Closing Net
Working Capital;

 

 

 

 

 

             (ii)          Seller’s ongoing payment and performance obligations
under the Assigned Seller Contracts arising after the Effective Time (other than
with respect to any obligations or liabilities relative to breaches or defaults
prior to the Effective Time);

 

 

 

 

 

             (iii)          to the extent not assumed pursuant to Section
2.4(a)(ii), any Liability of Seller to any of its customers under written
warranty agreements or terms made or given in connection with Seller’s sale of
goods or performance of services on or before the Closing Date, but excluding
any Liability arising as a result of Seller’s breach of its representation and
warranty in Section 3.15(e); and excluding any Warranty Breach (as defined in
Section 2.4(b)(x));

 

 

 

 

 

             (iv)          for all Employees of Seller who are hired by Buyer in
accordance with Section 6.5, (A) stub period payroll obligations of Seller as of
the Effective Time, to the extent that the Effective Time occurs between normal
paydays of Seller (which obligations shall be taken into account in the
calculation of the Net Working Capital for purposes of Section 2.6), and (B)
accrued vacation benefits for such Employees as of the Effective Time, each to
the extent specifically reflected in the calculation of Closing Net Working
Capital;

 

 

 

 

 

             (v)          all sponsorship, performance, administrative and
payment obligations under Seller’s Employee Plans, other than the Excluded
Plans, that:

5




 

 

 

             (A)          arise after the Effective Date; or

 

 

 

 

 

 

 

             (B)          arise on or before the Effective Date but solely to
the extent of benefit claims payable from the assets of a trust, from an
insurance policy, or from any similar funding medium the sponsorship, control or
ownership of which is transferred to Buyer as part of its assumption of Seller’s
Employee Plans.

 

 

 

 

 

             (vi)          to the extent not assumed pursuant to Section
2.4(a)(ii), the guaranty, surety, bonding, indemnification, co-borrower and
other similar Liabilities of Seller set forth on Schedule 2.4(a)(vi) or
specifically reflected in the calculation of Closing Net Working Capital; and

 

 

 

 

 

             (vii)          Seller’s obligation to provide continued group
health plan coverage under Section 4980B of the Code to each individual who is
an “M&A qualified beneficiary” (as such term is defined in Treasury Regulations
Section 54.4980B-9 Q&A-4) with respect to any Employee Plan maintained by Seller
or any Subsidiary as of or prior to the Closing Date.

 

 

 

              (b)          Retained Seller Liabilities.  Except with respect to
the Assumed Seller Liabilities, Buyer does not hereby and shall not assume or in
any way undertake to pay, perform, satisfy or discharge any Liabilities of
Seller, including the Retained Seller Liabilities.  The Retained Seller
Liabilities shall remain the exclusive responsibility of, and shall be retained,
paid, performed and discharged exclusively by, Seller in accordance with their
respective terms.  Notwithstanding anything to the contrary contained in Section
2.4(a) or elsewhere in this Agreement, “Retained Seller Liabilities” shall mean,
collectively, every Liability of Seller other than the Assumed Seller
Liabilities, including the following:

 

 

 

 

 

             (i)          any Liabilities associated with the Excluded Seller
Assets;

 

 

 

 

 

             (ii)          any Liabilities of Seller for expenses or fees
incident to or arising out of the negotiation, preparation, approval or
authorization of this Agreement or the consummation of the Contemplated
Transactions, including all attorneys and accountants fees and all brokers or
finders fees or commissions payable by Seller or any Subsidiary;

 

 

 

 

 

             (iii)          any Liabilities of Seller under or arising out of
this Agreement;

 

 

 

 

 

             (iv)          any Liabilities of Seller to indemnify its officers,
directors, employees or agents;

 

 

 

 

 

             (v)          except to the extent listed on Schedule 2.4(a)(vi),
any Liabilities of Seller, contingent or otherwise, for any Indebtedness;

 

 

 

 

 

             (vi)          any Environmental, Health and Safety Liabilities of
Seller attributable or incurred as a result of any actions or omissions of
Seller or any Third Party first occurring or in existence as of, or prior to the
Effective Date,

6




 

 

including any Liabilities with respect to the violation by Seller or any Third
Party of any Environmental Law or Occupational Safety and Health Law or the
Release, handling, discharge, treatment, storage, generation or disposal by
Seller or any Third Party of Hazardous Materials as of or prior to the Effective
Time, including any environmental condition existing as of or prior to the
Effective Time on any Seller/Subsidiary Property to the extent owned, leased or
operated by Seller.

 

 

 

 

 

             (vii)          except as expressly assumed by Buyer under Section
2.4(a), any Liabilities to or in respect of all Employees or former Employees
(including any individual on short-term or long-term disability or leave of
absence) of Seller, including Liabilities under any Employee Plan with respect
to all periods prior to the Effective Time;

 

 

 

 

 

             (viii)          any Liabilities of Seller relating to the Excluded
Plans;

 

 

 

 

 

             (ix)          any Liabilities of Seller under any Contract that is
not an Assigned Seller Contract;

 

 

 

 

 

             (x)          with respect to any Assigned Seller Contract, any
Liabilities of Seller to the extent such Liabilities relate to any period prior
to the Effective Time, including any Liabilities for any breach or default by
Seller under any Assigned Seller Contract; provided, however, that the
provisions of this Section 2.4(b)(x) shall not apply to any warranty claim made
by any customer of Seller under any written warranty agreement made or given in
connection with Seller’s sale of goods or performance of services on or before
the Closing Date, unless Seller has breached or defaulted upon its obligations
under such agreement with respect to the servicing of such warranty claim before
the Closing Date (a “Warranty Breach”);

 

 

 

 

 

             (xi)          any and all Taxes of Seller; and

 

 

 

 

 

             (xii)          any and all income Taxes of the Q Sub Subsidiaries
attributable to any Tax period ending on or before the Closing Date and, in the
case of any Tax period that includes but does not end on the Closing Date, the
portion of such Tax period existing prior to and including the Closing Date (a
“Pre-Closing Tax Period”).

          2.5          Purchase Price; Escrow.  In consideration for the
Subsidiary Shares and the Seller Assets, in addition to Buyer’s assumption of
the Assumed Seller Liabilities, Buyer shall pay to Seller the sum of
$140,000,000 minus the amount, on a dollar-for-dollar basis by which Closing Net
Working Capital is below zero, as determined pursuant to Section 2.6
(collectively, the “Purchase Price”).  At the Closing, Buyer shall pay the
Purchase Price, based on an estimate of the Net Working Capital, by wire
transfer of immediately available funds as follows:

 

              (a)          $14,000,000 (the “EBITDA Test Escrow Amount”) shall
be paid to the Escrow Agent by wire transfer of immediately available funds in
accordance with the

7




 

provisions of an escrow agreement substantially in the form attached hereto as
Exhibit A (the “EBITDA Test Escrow Agreement”) to be entered into on the Closing
Date by and among Seller, Buyer and the Escrow Agent;

 

 

 

              (b)          $20,000,000 (the “Indemnity Escrow Amount”) shall be
paid to the Escrow Agent by wire transfer of immediately available funds in
accordance with the provisions of an escrow agreement substantially in the form
attached hereto as Exhibit B (the “Indemnity Escrow Agreement”) to be entered
into on the Closing Date by and among Seller, Buyer and the Escrow Agent; and

 

 

 

              (c)          $106,000,000, less (i) the amount by which Estimated
Net Working Capital as calculated pursuant to Section 2.6(a) is less than zero,
(ii) the amount of the Repaid Indebtedness paid by Buyer on Seller’s behalf
pursuant to Section 2.17, and (iii) the amount of the credit to Buyer for
Continuing Capital Lease obligations determined in accordance with Section
2.18(a), shall be paid to Seller by wire transfer of immediately available
funds.

 

 

 

2.6          Net Working Capital Adjustment.

 

 

 

              (a)          At least two (2) but not more than five (5) Business
Days prior to the Closing Date, Seller, in good faith and in consultation with
Buyer, shall prepare and deliver to Buyer (i) a pro forma consolidated balance
sheet of Seller and the Subsidiaries which sets out Seller’s good faith,
reasonable estimate of the consolidated assets and liabilities of Seller and the
Subsidiaries as of the Effective Time (excluding the Excluded Seller Assets and
the Retained Seller Liabilities), (ii) based on such balance sheet, a summary
calculation of the Net Working Capital (the “Estimated Net Working Capital”),
and (iii) a certificate from Seller to the effect that Estimated Net Working
Capital was determined in good faith in accordance with the provisions of this
Sec tion 2.6(a) and in accordance with GAAP consistently applied with the
Financial Statements (the “Accounting Principles”).  Promptly thereafter, and
before the Closing Date, Seller and Buyer shall review such pro forma
consolidated balance sheet and Estimated Net Working Capital calculation and
shall use good faith, reasonable efforts to resolve any concern or disagreement
raised by Buyer with respect to such documents, and Seller’s determination of
the Estimated Net Working Capital shall be subject to Buyer’s acceptance (acting
reasonably).  If the Estimated Net Working Capital is a negative amount, such
negative amount shall be deducted from the $106,000,000 payable by Buyer to
Seller pursuant to Section 2.5(c).  For purposes of aiding in the understanding
of this Section 2.6(a), Schedule 2.6(a) contains a sample calculation of
Seller’s and the Subsidiaries’ consolidated net working capital based on the
audited balance sheet for the fiscal year ended June 26, 2004 included in the
Financial Statements.

 

 

 

              (b)          As promptly as practicable, but not later than ninety
(90) days after the Closing Date, Buyer shall deliver to Seller a statement (the
“Closing Statement”) setting forth Buyer’s determination of the Net Working
Capital as of the close of business on the Closing Date (the “Closing Net
Working Capital”).  If the Closing Net Working Capital, as determined by Buyer,
is a positive amount, such amount shall be final, binding and conclusive on the
parties.

8




 

              (c)          If the Closing Net Working Capital, as determined by
Buyer, is a negative amount, Seller shall have thirty (30) days from the date of
its receipt of Buyer’s statement of determination of the Closing Net Working
Capital to review Buyer’s determination.  Buyer shall provide Seller and its
accountants reasonable access to Buyer’s books and records and the reasonable
availability and cooperation of Buyer’s employees to the extent reasonably
necessary for Seller’s review of Buyer’s determination of the Closing Net
Working Capital.  Upon completion of its review (and in any event within the
required thirty (30)-day period), Seller shall submit to Buyer a letter
regarding Seller’s concurrence or disagreement with the accuracy of Buyer ’s
determination of the Closing Net Working Capital.  Seller may dispute the
existence, omission or amount of any item reflected in the Closing Net Working
Capital, but only on the basis that such existing or omitted item or such amount
is inconsistent with the definition of Net Working Capital contained in this
Agreement and the Accounting Principles or that the calculation of the Closing
Net Working Capital is mathematically incorrect.  Unless Seller delivers a
letter disagreeing with the calculation of the Closing Net Working Capital
within such thirty (30) day period, the Closing Net Working Capital shall be
final, binding and conclusive on the Parties.  Following delivery of such letter
of disagreement, Seller and Buyer shall promptly (and in any event within ten
(10) Business Days after the delivery of such letter) cause their respective
Representatives to confer with each other with a view to resolving such
disagreement.

 

 

 

              (d)          If Seller’s and Buyer’s Representatives are unable to
resolve such disagreement within thirty (30) days after the date of delivery of
Seller’s letter (or longer, as mutually agreed by the Parties), each of Buyer
and Seller shall submit a position with respect to each item in dispute to a
mutually acceptable firm of Independent Accountants for review and final
determination.  The determination of the Independent Accountants with respect to
such disagreement and the accuracy of the Closing Net Working Capital as a
result shall be completed within thirty (30) days after the appointment of the
Independent Accountants and shall be final, binding and conclusive on the
Parties.  The Independent Accountants shall adopt the position of either Buyer
or Sel ler with respect to each item in dispute based upon which position more
accurately reflects the Net Working Capital as of the Closing Date in accordance
with the definition thereof.  The fees, costs and expenses of the Independent
Accountants shall be allocated between Buyer and Seller (such allocation to be
finally determined by the Independent Accountants) in such a way that Buyer
shall be responsible for that portion of the fees and expenses equal to such
fees and expenses multiplied by a fraction, the numerator of which is the
aggregate dollar value of disputed items submitted to the Independent
Accountants that are resolved against Buyer, and the denominator of which is the
total dollar value of the disputed items submitted to the Independent
Accountants, and the Seller shall be responsible for the remainder of such fees
and expenses.

 

 

 

              (e)          The Net Working Capital as finally determined by
agreement of the Parties or by the Independent Accountants in accordance with
the provisions of this Section 2.6 shall be referred to as the “Final Closing
Net Working Capital.”  If the Estimated Net Working Capital is a negative amount
and the Final Closing Net Working Capital exceeds the Estimated Net Working
Capital (i.e., the Final Closing Net Working Capital is closer to $0.00 than the
Estimated Net Working Capital), Buyer shall promptly

9




 

pay to Seller the amount of such excess by wire transfer of immediately
available funds; provided, however, that such payment shall not exceed the
amount by which $0.00 exceeds the amount of negative Estimated Net Working
Capital.  If the Estimated Net Working Capital is a negative amount and the
Final Closing Net Working Capital is less than the Estimated Net Working Capital
(i.e., the Estimated Net Working Capital is closer to $0.00 than the Final
Closing Net Working Capital), Seller shall promptly pay to Buyer the amount by
which the Final Closing Net Working Capital is less than the Estimated Net
Working Capital by wire transfer of immediately available funds.  Any payment
made pursuant to this Section 2.6(e) shall constitute an adjustment to the
Purchase Price.

          2.7          Closing.  The consummation by the Parties of the
Contemplated Transactions (the “Closing”) shall take place at the offices of
Snell & Wilmer L.L.P. at One Arizona Center, 400 E. Van Buren, Phoenix, Arizona
85004 commencing at 9:00 a.m. (Arizona time) on the second (2nd) Business Day
following the satisfaction or waiver of all conditions of Seller and Buyer to
consummate the transactions contemplated by this Agreement (other than the
conditions with regard to actions such Parties will take at the Closing itself),
or on such other date, at such other time or at such other location as the
Parties may agree upon (such date of Closing being the “Closing Date”).

          2.8          Seller Closing Deliveries.  At the Closing, Seller shall
deliver to Buyer:

 

              (a)          a certificate of good standing (or equivalent
document) of Seller and each Subsidiary (other than Tech Group Mexico, due to
their being no “good standing” concept or regime in Mexico) issued by the
secretary of state or equivalent Governmental Authority for the corporate
domicile of Seller or such Subsidiary and for each other jurisdiction in which
Seller or any Subsidiary is qualified as a foreign entity to conduct business,
each of which certificates shall be dated not more than ten (10) days before the
Closing Date;

 

 

 

              (b)          a copy, certified as to accuracy and completeness by
an executive officer of Seller, of the resolutions of the directors of Seller
authorizing and approving Seller’s execution and delivery of this Agreement and
the other agreements contemplated hereby and the consummation of the
Contemplated Transactions;

 

 

 

              (c)          a copy, certified as to accuracy and completeness by
an executive officer of Seller, of the resolution of the shareholders of Seller
(i) approving the consummation of the Contemplated Transactions, and (ii)
authorizing an amendment to Seller’s articles of incorporation to change
Seller’s name to a name that does not include the words “Tech Group”;

 

 

 

              (d)          a copy, certified as to accuracy and completeness by
an executive officer of Seller, of the articles of incorporation, certificate of
incorporation, bylaws or other charter documents of Seller and each Subsidiary;

 

 

 

              (e)          the certificates specified in Sections 8.1 and 8.2.

10




 

              (f)          all stock certificates representing the Subsidiary
Shares, other than for Tech Group Mexico, together with duly executed stock
powers (the “Stock Assignments”) for the assignment and transfer of the
Subsidiary Shares, other than those of Tech Group Mexico, to Buyer;

 

 

 

              (g)          an irrevocable power of attorney on terms reasonably
satisfactory to Buyer whereby Buyer is appointed as the attorney of Seller and
David Moffitt to receive notices of and to attend and vote at any meetings of
Tech Group Europe, during the period while Seller, David Moffitt and their
respective nominees remain as the registered holders of the Tech Group Europe
shares;

 

 

 

              (h)          with respect to Tech Group Mexico, the following
documents:  (i) the membership interest certificate representing the membership
interest in Tech Group Mexico owned by Seller, assigned in favor of Buyer; (ii)
a certification from the Secretary of Tech Group Mexico evidencing the
annotation of transfer of Seller’s membership interest in Tech Group Mexico in
the partners’ registry book of Tech Group Mexico; and (iii) a copy of the
partners’ meeting minutes or partners’ unanimous consent resolution of Tech
Group Mexico approving the transfer of Seller’s membership interest in Tech
Group Mexico to Buyer;

 

 

 

              (i)          a general bill of sale for all of the Equipment,
Inventories and other tangible personal property included in the Seller Assets,
substantially in the form attached hereto as Exhibit C (the “Bill of Sale”),
duly executed by Seller;

 

 

 

              (j)          one or more assignments (as determined by Buyer) of
the Seller/Subsidiary IP, other than the Tech Group Marks, substantially in the
form attached hereto as Exhibit D (the “IP Assignments”), duly executed by
Seller;

 

 

 

              (k)          an assignment of the Accounts Receivable, Assigned
Seller Contracts, Permits (to the extent transferable to Buyer by their terms or
under Applicable Law), and other intangible personal property included in the
Seller Assets, substantially in the form attached hereto as Exhibit E, which
assignment shall also contain Buyer’s assumption of the Assumed Seller
Liabilities (the “Assignment and Assumption Agreement”), duly executed by
Seller;

 

 

 

              (l)          subject to the approval of applicable Third Party
landlords or other beneficiaries, documents for the novation (if applicable) and
assumption by Buyer of Seller’s guaranty obligations set forth on Schedule
2.4(a)(vi) in form and substance reasonably satisfactory to Seller;

 

 

 

              (m)          resignations of each director of each Subsidiary,
effective as of the Closing Date;

 

 

 

              (n)          resignations of Steve Uhlmann and Hal Tashman as
officers of each Subsidiary, and of any other officer of any Subsidiary that is
requested by Buyer at least five (5) days before the Closing Date;

11




 

              (o)          the Consulting Agreement in the form attached hereto
as Exhibit F between Buyer and Steve Uhlmann, duly executed by Steve Uhlmann
(the “Uhlmann Consulting Agreement”);

 

 

 

              (p)          the Consulting Agreement in the form attached hereto
as Exhibit G between Buyer and Hal Tashman, duly executed by Hal Tashman (the
“Tashman Consulting Agreement”);

 

 

 

              (q)          the Consulting Agreement in the form attached hereto
as Exhibit H among Buyer, Seller, AlphaAdvisors, Inc. and Harold Faig, duly
executed by AlphaAdvisors, Inc., Seller and Harold Faig (the “AlphaAdvisors
Consulting Agreement”);

 

 

 

              (r)          the EBITDA Test Escrow Agreement, duly executed by
Seller;

 

 

 

              (s)          the Indemnity Escrow Agreement, duly executed by
Seller;

 

 

 

              (t)          an update of Schedule 3.28(l) current to within five
(5) days before the Closing Date;

 

 

 

              (u)          a capital gains clearance certificate under Section
980 of the (Irish) Taxes Consolidation Act, 1997 or a certificate from the
auditors of Tech Group Europe confirming that no capital gains tax clearance
certificate is required in connection with the sale of stock of Tech Group
Europe to Buyer;

 

 

 

              (v)          such other documents and instruments, including
separate assignments of Seller’s leasehold interests in the Leased Real
Properties (to the extent included in the Seller Assets), as Buyer may
reasonably request for the purposes of properly documenting and giving effect to
the Contemplated Transactions to occur at the Closing.

 

 

 

2.9          Buyer Closing Deliveries.  At the Closing, Buyer shall deliver to
Seller:

 

 

 

              (a)          a copy, certified as to accuracy and completeness by
an executive officer of Buyer, of the resolutions of the directors of Buyer
authorizing and approving Buyer’s execution and delivery of this Agreement and
the other agreements contemplated hereby and the consummation of the
Contemplated Transactions;

 

 

 

              (b)          the certificates specified in Sections 9.1 and 9.2.

 

 

 

              (c)          payment of the portion of the Purchase Price payable
to Seller in pursuant to Section 2.5(c);

 

 

 

              (d)          the Assignment and Assumption Agreement, duly
executed by Buyer;

 

 

 

              (e)          subject to the approval of applicable Third Party
landlords or other beneficiaries, documents for the novation (if applicable) and
assumption by Buyer of Seller’s guaranty obligations set forth on Schedule
2.4(a)(vi) in form and substance reasonably satisfactory to Buyer-;

12




 

              (f)          the EBITDA Test Escrow Agreement, duly executed by
Buyer;

 

 

 

              (g)          the Indemnity Escrow Agreement, duly executed by
Buyer;

 

 

 

              (h)          the Uhlmann Consulting Agreement, duly executed by
Buyer;

 

 

 

              (i)          the Tashman Consulting Agreement, duly executed by
Buyer;

 

 

 

              (j)          the AlphaAdvisors Consulting Agreement, duly executed
by Buyer; and

 

 

 

              (k)          such other documents as Seller may reasonably request
for the purposes of properly documenting and giving effect to the Contemplated
Transactions to occur at the Closing.

          2.10          Other Seller and Buyer Closing Deliveries.  At the
Closing, concurrently with Seller’s and Buyer’s receipt of the EBITDA Test
Escrow Agreement and the Indemnity Escrow Agreement, each duly executed by the
Escrow Agent:

 

              (a)          Seller shall deliver to the Escrow Agent the EBITDA
Test Escrow Agreement and the Indemnity Escrow Agreement, each duly executed by
Seller; and

 

 

 

               (b)          Buyer shall deliver to the Escrow Agent (i) the
EBITDA Test Escrow Agreement and the Indemnity Escrow Agreement, each duly
executed by Buyer, and (ii) payment of the portions of the Purchase Price
referred to in Sections 2.5(a) and 2.5(b).

          2.11          2005 EBITDA Adjustment.  If the consolidated EBITDA of
the Subsidiaries for the full fiscal year ended June 25, 2005 (the “2005
EBITDA”) is determined pursuant to this Section 2.11 to be at least $14,280,000,
Seller shall be entitled to payment from escrow under the EBITDA Test Escrow
Agreement of $7,000,000 of the EBITDA Test Escrow Amount plus all accrued
interest or other income earned on such portion of the EBITDA Test Escrow
Amount.  The 2005 EBITDA shall be determined, and any payment to Seller or Buyer
based thereon, shall be paid, as follows:

 

              (a)          No later than September 23, 2005 (i.e., ninety(90)
days after the Subsidiaries’ 2005 fiscal year-end, as currently in effect) Buyer
shall deliver to Seller unaudited consolidated financial statements of the
Subsidiaries, including an unaudited income statement, and, based thereon,
Buyer’s written summary determination of the 2005 EBITDA (the “Buyer 2005 EBITDA
Statement”).  Such financial statements and summary determination shall be
prepared in accordance with GAAP in a manner consistent with the preparation of
Seller’s audited financial statements for the fiscal year ended June 26, 2004
(except to the extent required by changes in GAAP or Applicable Law since June
26, 2004) and the 2005 EBITDA Accounting Principles.  If the Buyer 2 005 EBITDA
Statement specifies that the 2005 EBITDA is at least $14,280,000, such
specification shall be final, binding and conclusive on the Parties.  If the
Buyer 2005 EBITDA Statement specifies that the 2005 EBITDA is less than
$14,280,000, Seller shall have thirty (30) days to review the Buyer 2005 EBITDA
Statement and the corresponding financial statements provided by Buyer and to
notify Buyer in writing of any dispute as to the correctness of the Buyer 2005
EBITDA Statement.  Any such notice

13




 

of dispute by Seller must include the basis for such dispute, which shall be
limited to only disputing that (i) the Buyer 2005 EBITDA Statement has not been
calculated in accordance with the 2005 EBITDA Accounting Principles, or (ii) the
Buyer 2005 EBITDA Statement includes one or more mathematical errors.  Seller
shall provide to Buyer Seller’s proposed determination of the 2005 EBITDA.  If
(x) by written notice to Buyer, Seller accepts a written determination by Buyer
that the 2005 EBITDA is less than $14,280,000, or (y) Seller fails to deliver
any notice of dispute in compliance with this Section 2.11(a) with respect to
such a determination by Buyer within the prescribed thirty (30)-day period
(which failure shall result in Seller being deemed to have irrevocably accepted
and agreed with Buyer’s determination of the 2005 EBITDA), Buyer’s determination
of the 2005 EBITDA shall be final, binding and conclusive on the Parties

 

 

 

              (b)          If, within the prescribed thirty (30)-day period,
Seller delivers written notice to Buyer in compliance with Section 2.11(a) of
Seller’s dispute with Buyer’s determination of the 2005 EBITDA, Seller and Buyer
shall promptly (and in any event within ten (10) Business Days after the
delivery of such dispute notice) cause their respective Representatives to
confer with each other with a view to resolving such dispute.  If the Parties’
Representatives are unable to resolve such dispute within thirty (30) days after
the date of delivery of Seller’s dispute notice, Seller and Buyer shall refer
the dispute to a mutually acceptable firm of Independent Accountants for review
and final determination of the 2005 EBITDA.  In taking such action, e ach of
Seller and Buyer shall, within three (3) Business Days after the referral of the
dispute to the Independent Accountants, deliver to the Independent Accountants
(with a copy simultaneously delivered to the other Party) such Party’s one-time
determination of the 2005 EBITDA, which determination may be different from any
amount previously proffered by such Party (each a “2005 Final Submission”).  The
Independent Accountants may request of Seller or Buyer such documents and
information as may be necessary or appropriate for proper determination of the
2005 EBITDA, and the Parties shall cooperate to promptly satisfy any such
request.  The Independent Accountants may only select either Seller’s or Buyer’s
2005 Final Submission as the correct determination, and may not make their own
independent determination of the 2005 EBITDA.  The determination by the
Independent Accountants of the 2005 EBITDA shall be final, binding and concl
usive on the Parties.  The fees, costs and expenses of the Independent
Accountants shall be paid by whichever of Seller or Buyer is the Party whose
2005 Final Submission is not selected by the Independent Accountants as the
correct determination of the 2005 EBITDA.

 

 

 

              (c)          Within five (5) Business Days after delivery to
Seller of Buyer’s summary determination of the 2005 EBITDA which indicates that
the 2005 EBITDA is at least $14,280,000, and otherwise within five (5) Business
Days after final agreement of Seller and Buyer, the final determination by the
Independent Accountants, or the deemed acceptance by Seller (as the case may be)
of, the 2005 EBITDA:

 

 

             (i)          if the 2005 EBITDA is at least $14,280,000, Seller
shall be entitled under the provisions of the EBITDA Test Escrow Agreement to
the release and payment to it of $7,000,000 of the EBITDA Test Escrow Amount
plus all accrued

14




 

 

interest or other income earned on such portion of the EBITDA Test Escrow
Amount; and

 

 

 

 

 

             (ii)          if the 2005 EBITDA is less than $14,280,000, Buyer
shall be entitled under the provisions of the EBITDA Test Escrow Agreement to
the release and payment to it of $7,000,000 of the EBITDA Test Escrow Amount
plus all accrued interest or other income earned on such portion of the EBITDA
Test Escrow Amount, and the Purchase Price shall be deemed to have been adjusted
downwards by such $7,000,000 (but not by any such accrued interest or other
income earned thereon).

 

 

 

 

              (d)          For purposes of aiding in the understanding of this
Section 2.11, Schedule 2.11(d) contains a sample calculation of Seller’s
budgeted consolidated EBITDA (excluding EBITDA of Tech Group Asia) based on
Seller’s 2005 Annual Operating Plan.  Subschedules 1 through 6 of Schedule
2.11(d) represent the detail budget compilation of the 2005 EBITDA.  Seller and
Buyer agree that the 2005 EBITDA shall be calculated and determined in
accordance with GAAP consistently applied.  Seller represents and warrants to
Buyer that the sample calculation set forth on Schedule 2.11(d) was compiled on
a basis consistent with Seller’s audited financial statements for the fiscal
year ended June 26, 2004 (excluding EBITDA of Tech Group Asia).   For purposes
of this Agreement, the 2005 EBITDA accounting principles set forth in this
Section 2.11(d) and on Schedule 2.11(d) are referred to as the “2005 EBITDA
Accounting Principles”.

          2.12          2006 Nektar EBITDA Adjustment.  If the EBITDA of Tech
Group North America (or any permitted successor entity or permitted assignee of
the Nektar Business which is an Affiliate of Buyer) for the full fiscal year
ended June 24, 2006 generated from the Nektar Business in such fiscal year (the
“2006 Nektar EBITDA”) is determined to be at least $3,060,000 (the “2006 Nektar
EBITDA Target”), Seller shall be entitled to payment from escrow under the
EBITDA Test Escrow Agreement of $7,000,000 of the EBITDA Test Escrow Amount plus
all accrued interest or other income earned on such portion of the EBITDA Test
Escrow Amount; provided, however, that if the 2006 Nektar EBITDA is determined
to be less than the 2006 Nektar EBITDA Target, Seller shall still be entitled to
payment from escrow under the EBITDA Test Escrow Agreement of $7,000,000 of the
EBITDA Test Escrow Amount plus all accrued interest or other income earned on
the EBITDA Test Escrow Amount if the Extended Nektar EBITDA Test Criteria
referred to in Section 2.12(d) are satisfied.  The 2006 Nektar EBITDA and, if
applicable, the Extended Nektar EBITDA Test Criteria shall be determined, and
any payment to Seller or Buyer based thereon, shall be paid, as follows:

 

              (a)          No later than September 22, 2006 (i.e., ninety(90)
days after the Subsidiaries’ 2006 fiscal year-end, as currently in effect),
Buyer shall deliver to Seller unaudited consolidated financial statements of the
Subsidiaries, including an unaudited consolidated income statement and a
segmented income statement relating solely to the Nektar Business, and, based
thereon, Buyer’s written summary determination of the 2006 Nektar EBITDA (the
“Buyer 2006 Nektar EBITDA Statement”).  Such financial statements and summary
determination shall be prepared in accordance with GAAP in a manner consistent
with the preparation of Seller’s audited financial statements for the fiscal
year ended June 24, 2004 (except to the extent required by changes in GAAP or

15




 

Applicable Law since June 24, 2004) and the Nektar EBITDA Accounting
Principles.  If the Buyer 2006 Nektar EBITDA Statement specifies that the 2006
Nektar EBITDA is equal to or greater than the 2006 Nektar EBITDA Target, such
specification shall be final, binding and conclusive on the Parties.  If the
Buyer 2006 Nektar EBITDA Statement specifies that the 2006 EBITDA is less than
the 2006 Nektar EBITDA Target, Seller shall have thirty (30) days to review the
Buyer 2006 Nektar EBITDA Statement and to notify Buyer in writing of any dispute
as to the correctness of the Buyer 2006 Nektar EBITDA Statement.  Any such
notice of dispute by Seller must include the basis for such dispute, which shall
be limited to only disputing that (i) the Buyer 2006 Nektar EBITDA Statement has
not been calculated in accordance with the Nektar EBITDA Accounting Principles,
or (ii) the Buyer 2006 Nektar EBITDA Statement incl udes one or more
mathematical errors.  Seller shall provide to Buyer Seller’s proposed
determination of the 2006 Nektar EBITDA.  If (x) by written notice to Buyer,
Seller accepts a written determination by Buyer that the 2006 Nektar EBITDA is
less than the 2006 Nektar EBITDA Target, or (y) Seller fails to deliver any
notice of dispute in compliance with this Section 2.12(a) with respect to such a
determination by Buyer within the prescribed thirty (30)-day period (which
failure shall result in Seller being deemed to have irrevocably accepted and
agreed with Buyer’s determination of the 2006 Nektar EBITDA), Buyer’s
determination of the 2006 Nektar EBITDA shall be final, binding and conclusive
on the Parties.

 

 

 

              (b)          If, within the prescribed thirty (30)-day period,
Seller delivers written notice to Buyer in compliance with Section 2.12(a) of
Seller’s dispute with Buyer’s determination of the 2006 Nektar EBITDA, Seller
and Buyer shall promptly (and in any event within ten (10) Business Days after
the delivery of such dispute notice) cause their respective Representatives to
confer with each other with a view to resolving such dispute.  If the Parties’
Representatives are unable to resolve such dispute within thirty (30) days after
the date of delivery of Seller’s dispute notice, Seller and Buyer shall refer
the dispute to a mutually acceptable firm of Independent Accountants for review
and final determination of the 2006 Nektar EBITDA.  In taking su ch action, each
of Seller and Buyer shall, within three (3) Business Days after the referral of
the dispute to the Independent Accountants, deliver to the Independent
Accountants (with a copy simultaneously delivered to the other Party) such
Party’s one-time determination of the 2006 Nektar EBITDA, which determination
may be different from any amount previously proffered by such Party (each a
“2006 Final Submission”).  The Independent Accountants may request of Seller or
Buyer such documents and information as may be necessary or appropriate for
proper determination of the 2006 Nektar EBITDA, and the Parties shall cooperate
to promptly satisfy any such request.  The Independent Accountants may only
select either Seller’s or Buyer’s 2006 Final Submission as the correct
determination, and may not make their own independent determination of the 2006
Nektar EBITDA.  The determination by the Independent Accountants of the 2006
Nektar EB ITDA shall be final, binding and conclusive on the Parties.  The fees,
costs and expenses of the Independent Accountants shall be paid by whichever of
Seller or Buyer is the Party whose 2006 Final Submission is not selected by the
Independent Accountants as the correct determination of the 2006 Nektar EBITDA.

16




 

              (c)          Within five (5) Business Days after delivery to
Seller of the Buyer 2006 Nektar EBITDA Statement which indicates that the 2006
Nektar EBITDA is equal to or greater than the 2006 Nektar EBITDA Target, and
otherwise within five (5) Business Days after final agreement of Seller and
Buyer, the final determination by the Independent Accountants, or the deemed
acceptance by Seller (as the case may be) of, the 2006 Nektar EBITDA:

 

 

 

 

             (i)          if the 2006 Nektar EBITDA is equal to or greater than
the 2006 Nektar EBITDA Target, Seller shall be entitled under the provisions of
the EBITDA Test Escrow Agreement to the release and payment to it of $7,000,000
of the EBITDA Test Escrow Amount plus all accrued interest or other income
earned on the EBITDA Test Escrow Amount; and

 

 

 

 

 

             (ii)          if the 2006 Nektar EBITDA is less than the 2006
Nektar EBITDA Target, the provisions of Sections 2.12(d) through 2.12(g) shall
come into effect.

 

 

 

 

              (d)          Notwithstanding the above, unless Nektar EBITDA is
finally determined to be greater than the 2006 Nektar EBITDA Target, after June
24, 2006 and until December 23, 2006 (the “Extended Nektar EBITDA Test
Termination Date”), Buyer will calculate, on a monthly basis, the EBITDA of Tech
Group North America generated from the Nektar Business for the period starting
June 25, 2006 and continuing through the end of the monthly period for which the
calculation is being made (with such cumulative monthly EBITDA being the
“Extended Nektar EBITDA”).  If the 2006 Nektar EBITDA plus the Extended Nektar
EBITDA (as determined at the applicable time provided below) is equal to or
greater than the 2006 Nektar EBITDA Target plus $255,000 for each monthly period
after June 24, 2006 (such aggregate amount being the “Extended Nektar EBITDA
Target”), Seller shall be entitled to payment from escrow under the EBITDA Test
Escrow Agreement of $7,000,000 of the EBITDA Test Escrow Amount plus all accrued
interest or other income earned on such portion of the EBITDA Test Escrow
Amount.  Buyer shall calculate the Extended Nektar EBITDA as soon as practicable
(and in any event within fifteen (15) days) following the end of each monthly
period ending on or before the Extended Nektar EBITDA Test Termination Date. 
The first such time (if any) that Buyer determines that the aggregate 2006
Nektar EBITDA and Extended Nektar EBITDA is equal to or greater than the
Extended Nektar EBITDA Target, Buyer shall deliver written notice of such
determination to Seller, and such determination shall be final, binding and
conclusive on the Parties.

 

 

 

              (e)          Unless Buyer has already delivered to Seller written
notice that the aggregate 2006 Nektar EBITDA and Extended Nektar EBITDA is equal
to or greater than the Extended Nektar EBITDA Target (as contemplated in Section
2.12(d)), within thirty (30) days after the Extended Nektar EBITDA Test
Termination Date, Buyer shall deliver to Seller a consolidated income statement
and a segmented income statement relating solely to the Nektar Business, and,
based thereon, Buyer’s written summary determination of the Extended Nektar
EBITDA (the “Extended Nektar EBITDA Statement”).  If the Extended Nektar EBITDA
Statement specifies that the aggregate 2006 Nektar EBITDA and Extended Nektar
EBITDA is equal to or greater than the Extended Nektar EBITDA Target, su ch
specification shall be final, binding and

17




 

conclusive on the Parties.  If the Extended Nektar EBITDA Statement specifies
that the aggregate 2006 Nektar EBITDA and Extended Nektar EBITDA is less than
the Extended Nektar EBITDA Target, Buyer will also deliver to Seller a list of
any amendments to the Nektar Supply Agreement and any waivers by Buyer or Tech
Group North America (or any permitted successor entity or permitted assignee of
the Nektar Business which is an Affiliate of Buyer) of breaches of the Nektar
Supply Agreement by Nektar (or any successor or assign thereof), in either case,
made after the Closing Date and prior to the Extended Nektar EBITDA Test
Termination Date (the “Nektar Disclosure Statement”), and Seller shall have
thirty (30) days to review the consolidated income statement, the segmented
income statement, the Extended Nektar EBITDA Statement and the Nektar Disclosure
Statement (if any) and to notify Buyer in writi ng of any dispute as to the
correctness of Buyer’s determination of the Extended Nektar EBITDA.  Any such
notice of dispute by Seller must include the basis for such dispute, which shall
be limited to only disputing that (i) Buyer’s determination of the Extended
Nektar EBITDA has not been calculated in accordance with the 2006 Nektar
Accounting Principles, (ii) the Extended Nektar EBITDA Statement includes one or
more mathematical errors, or (iii) if Buyer made or gave, or caused or permitted
Tech Group North America (or any permitted successor entity or permitted
assignee of the Nektar Business which is an Affiliate of Buyer) to make or give
(A) any amendment to the Nektar Supply Agreement or (B) any waiver of a breach
by Nektar under the Nektar Supply Agreement after the Closing Date and prior to
the Extended Nektar EBITDA Test Termination Date, then but for such amendment or
waiver (as applicable), the aggregate 2006 Nektar EBITDA and Extended Nektar
EBITD A would have been equal to or greater than the Extended Nektar EBITDA
Target.  Seller shall provide to Buyer Seller’s proposed determination of the
Extended Nektar EBITDA.  If (x) by written notice to Buyer, Seller accepts the
determination in the Extended Nektar EBITDA Statement that the aggregate 2006
Nektar EBITDA and Extended Nektar EBITDA is less than the Extended Nektar EBITDA
Target, or (y) Seller fails to deliver any notice of dispute in compliance with
this Section 2.12(e) with respect to the Extended Nektar EBITDA Statement within
the prescribed thirty (30)-day period (which failure shall result in Seller
being deemed to have irrevocably accepted and agreed with the determination in
the Extended Nektar EBITDA Statement), the determination set forth in the
Extended Nektar EBITDA Statement shall be final, binding and conclusive on the
Parties.

 

 

 

              (f)          If, within the prescribed thirty (30)-day period,
Seller delivers written notice to Buyer in compliance with Section 2.12(e) of
Seller’s dispute with the determination of the Extended Nektar EBITDA, Seller
and Buyer shall promptly (and in any event within ten (10) Business Days after
the delivery of such dispute notice) cause their respective Representatives to
confer with each other with a view to resolving such dispute.  If the Parties’
Representatives are unable to resolve such dispute within thirty (30) days after
the date of delivery of Seller’s dispute notice, Seller and Buyer shall refer
the dispute to a mutually acceptable firm of Independent Accountants for review
and final determination of the Extended Nektar EBITDA.  In taking suc h action
with respect to a claim raised by Seller described in clause (i) or (ii) of
Section 2.12(e), each of Seller and Buyer shall promptly deliver to the
Independent Accountants such Party’s one-time determination of the Extended
Nektar EBITDA (which determination may be different

18




 

from any amount previously proffered by such party).  The Independent
Accountants may request of Seller or Buyer such documents and information as may
be necessary or appropriate for proper determination of the Extended Nektar
EBITDA, and the Parties shall cooperate to promptly satisfy any such request. 
The Independent Accountants may only select either Seller’s or Buyer’s
determination of the Extended Nektar EBITDA as the correct determination, and
may not make their own independent determination of the Extended Nektar EBITDA. 
The determination by the Independent Accountants of the Extended Nektar EBITDA
shall be final, binding and conclusive on the Parties, and the fees, costs and
expenses of the Independent Accountants shall be paid by whichever of Seller or
Buyer is the Party whose determination of the Extended Nektar EBITDA is not
selected by the Independent Accountants as the corr ect determination.  In
taking such action with respect to a claim raised by Seller described in clause
(iii) of Section 2.12(e), each of Seller and Buyer shall promptly deliver to the
Independent Accountants such Party’s written arguments (including factual bases)
in support of its position.  The Independent Accountants may request of Seller
or Buyer such documents and information as may be necessary or appropriate for
proper determination of such dispute, and the Parties shall cooperate to
promptly satisfy any such request.  The Independent Accountants shall determine,
based on the written arguments and factual information provided to them, whether
the aggregate 2006 Nektar EBITDA and Extended Nektar EBITDA would have been
equal to or greater than the Extended Nektar EBITDA Target but for the
amendment(s) to the Nektar Supply Agreement and/or the waiver of breach by
Nektar under the Nektar Supply Agreement after the Closing Date (as applicable)
raised by Seller in its notice of dispute.  If the Independent Accountants
determine in favor of Seller’s position, such determination will be deemed to
constitute a decision that the aggregate 2006 Nektar EBITDA and Extended Nektar
EBITDA was equal to or greater than the Extended Nektar EBITDA Target.

 

 

 

              (g)          Within five (5) Business Days after delivery to
Seller of either (x) Buyer’s written notice under Section 2.12(d) that the
aggregate 2006 Nektar EBITDA and Extended Nektar EBITDA is equal to or greater
than the Extended Nektar EBITDA Target or (y) the Extended Nektar EBITDA
Statement which indicates that the aggregate 2006 Nektar EBITDA and Extended
Nektar EBITDA is equal to or greater than the Extended Nektar EBITDA Target, and
otherwise within five (5) Business Days after final agreement of Seller and
Buyer, the final determination by the Independent Accountants, or the deemed
acceptance by Seller (as the case may be) of, the Extended Nektar EBITDA:

 

 

 

 

 

             (i)          if the aggregate 2006 Nektar EBITDA and Extended
Nektar EBITDA is (or is deemed to be) equal to or greater than the Extended
Nektar EBITDA Target, Seller shall be entitled under the provisions of the
EBITDA Test Escrow Agreement to the release and payment to it of $7,000,000 of
the EBITDA Test Escrow Amount plus all accrued interest or other income earned
on the EBITDA Test Escrow Amount; and

 

 

 

 

 

             (ii)          if the aggregate 2006 Nektar EBITDA and Extended
Nektar EBITDA is less than the Extended Nektar EBITDA Target, Buyer shall be
entitled under the provisions of the EBITDA Test Escrow Agreement to the

19




 

 

release and payment to it of $7,000,000 of the EBITDA Test Escrow Amount plus
all accrued interest or other income earned on such portion of the EBITDA Test
Escrow Amount, and the Purchase Price shall be deemed to have been adjusted
downwards by such $7,000,000 (but not by any such accrued interest or other
income earned thereon).

 

 

 

 

              (h)          For purposes of aiding in the understanding of this
Section 2.12 with respect to the calculation of the 2006 Nektar EBITDA and the
Extended Nektar EBITDA, Schedule 2.12(h) contains a sample calculation of
Seller’s budgeted EBITDA to be generated from the Nektar Business for the full
fiscal year ended June 24, 2006 based on Seller’s 2006 Annual Operating Plan. 
Subschedules 1 through 5 of Schedule 2.12(h) represent the detail budget
compilation of the 2006 Nektar EBITDA and, if applicable, the Extended Nektar
EBITDA.  Seller and Buyer agree that the 2006 Nektar EBITDA and, if applicable,
the Extended Nektar EBITDA shall be calculated and determined in accordance with
GAAP consistently applied.  Seller represents and warrants to Bu yer that the
sample calculation set forth on Schedule 2.12(h) was compiled on a basis
consistent with Seller’s audited financial statements for the fiscal year ended
June 26, 2004 (excluding EBITDA of Tech Group Asia).  For purposes of this
Agreement, the 2006 Nektar EBITDA and Extended Nektar EBITDA accounting
principles set forth in this Section 2.12(h) and on Schedule 2.12(h) are
referred to as the “2006 EBITDA Accounting Principles”.

 

 

 

              (i)          For purposes of Section 2.12(e) and 2.12(f), an
“amendment” to the Nektar Supply Agreement shall mean any amendment to the terms
of the Nektar Supply Agreement made pursuant to Section 15.6 of the Nektar
Supply Agreement; provided, however, that the following shall not constitute an
amendment to the Nektar Supply Agreement: (i) changes, modifications,
amendments, supplements or adjustments to the Manufacturing Requirements (as
defined in the Nektar Supply Agreement) or to Exhibit B to the Nektar Supply
Agreement pursuant to the terms of Section 3.3 or Exhibit B of the Nektar Supply
Agreement (as such terms are in effect on the date hereof), (ii) changes,
modifications, amendments, supplements or adjustments expressly contemplated,
permitted or requi red by the terms of Section 3.6 or Exhibit C of the Nektar
Supply Agreement (as such terms are in effect on the date hereof), (iii)
changes, modifications, supplements, adjustments or amendments to pricing or
costs (including pursuant to any cost improvement reductions) and any component
thereof expressly contemplated, permitted or required by the terms of Exhibit A
to the Nektar Supply Agreement (as such terms are in effect on the date hereof),
(iv) changes, modifications, supplements, adjustments or amendments made
pursuant to or based upon any decisions, determinations, actions, adjustments or
resolutions of the Steering Committee that do not conflict with any express
requirement of the Nektar Supply Agreement (as such requirements are in effect
on the date hereof); provided, however, that any decision made by the Nektar
Steering Committee pursuant to the authority granted to it under the Nektar
Supply Agreement would not constitute an “amendment” for purpo ses of Sections
2.12(e) and 2.12(f), (v) decisions made by Nektar Therapeutics pursuant to the
terms of Section 2.2 of the Nektar Supply Agreement (as such terms are in effect
on the date hereof), or (vi) any binding determination of an independent third
party pursuant to the terms

20




 

Section 2.2 of the Nektar Supply Agreement (as such terms are in effect on the
date hereof).

          2.13          Buyer Cooperation With Seller Review of EBITDA
Determinations.  Buyer shall, and shall cause its Representatives to, cooperate
reasonably with Seller in facilitating Seller’s review of Buyer’s initial
determinations of the 2005 EBITDA, 2006 Nektar EBITDA and Extended Nektar
EBITDA, including making available to Seller and its Representatives, to the
extent reasonably requested by Seller, the books, records, work papers and
personnel of Buyer and its Representatives that were used in Buyer’s initial
determinations of the 2005 EBITDA, 2006 Nektar EBITDA and Extended Nektar
EBITDA.

          2.14          Fiscal Year Changes.  For all purposes of Sections 2.11
, 2.12 and 2.15, the fiscal year-end of each Subsidiary (including any permitted
successor entity or permitted assignee of the Nektar Business which is an
Affiliate of Buyer) shall be deemed to fall on the last Saturday in June of such
fiscal year, notwithstanding any actual change of fiscal year of the
Subsidiaries (or any of them) that may be effectuated based on the post-Closing
incorporation of the Subsidiaries into Buyer’s consolidated accounting or based
on any other post-Closing transaction or event that requires or results in a
change of fiscal year or an interim closing of the books or other similar
accounting event that would have the effect of shortening or otherwise changing
the fiscal year of the Subsidiaries (o r any of them).

          2.15          Post Closing Conduct of the Business.  Any earnout
payments pursuant to Sections 2.11 and 2.12 are contingent on the performance of
the Business and there are no guaranteed minimum 2005 EBITDA, Nektar EBITDA,
Extended Nektar EBITDA or other earnout payments under this Agreement. 
Notwithstanding anything to the contrary contained in this Agreement, Buyer will
be free to operate the Business as the Buyer deems appropriate in its sole
discretion and shall have no obligation to act in any manner in an attempt to
maximize 2005 EBITDA, Nektar EBITDA or Extended Nektar EBITDA; provided,
however, that, following the Closing Date and until the completion of the
Subsidiaries’ 2006 fiscal year (as currently in effect) or, if the provisions of
Sections 2.12(d) through 2.12(g) come into effect, until the earlier of (i) the
delivery of written notice that the aggregate 2006 Nektar EBITDA and Extended
Nektar EBITDA is equal to or greater than the Extended Nektar EBITDA Target (as
contemplated in Sections 2.12(d)) and (ii) the Extended Nektar EBITDA Test
Termination Date, Buyer will not, nor will it cause or permit Tech Group North
America (or any permitted successor entity or permitted assignee of the Nektar
Business which is an Affiliate of Buyer) to (i) take any action, the primary
purpose of which is to reduce 2005 EBITDA, 2006 Nektar EBITDA or Extended Nektar
EBITDA with the intention to reduce any earnout payments due under Sections 2.11
or 2.12, or (ii) assign or transfer the Nektar Supply Agreement (other than in
connection with the merger or sale of substantially all of the assets of Buyer
where the successor entity agrees in writing to assume and perform all of
Buyer’s obligations under this Agreement), unless Buyer agrees to the release a
nd payment to Seller at the time of such assignment and transfer of $7,000,000
of the EBITDA Test Escrow Amount plus all accrued interest or other income
earned on such portion of the EBITDA Test Escrow Amount.  Subject to Seller’s
rights under Sections 2.11 and 2.12 and Buyer’s covenants and obligations under
this Section 2.15, neither Seller nor the Shareholders shall be entitled to, and
shall not, make any claims against Buyer alleging that Buyer or any of its
Affiliate’s actions or omission in the operation of the Business reduced 2005
EBITDA, 2006 Nektar EBITDA or Extended Nektar

21




EBITDA or otherwise reduced the earnout payments due under this Agreement from
what they otherwise might have been.

          2.16          Alternative to Independent Accountants Determination. 
If the Independent Accountants advise Seller and Buyer in writing that they are
unwilling to make any of the determinations described in Section 2.11(b),
2.12(b) or 2.12(f) or if the Independent Accountants are unable to do so within
sixty (60) days after referral to them of the dispute in question, either Seller
or Buyer may, by written notice to the Independent Accountants and to the other
Party, terminate the Independent Accountants’ engagement with respect to such
determination and require that such determination be made pursuant to the
dispute resolution proceedings under Section 12.3, whereupon Seller and Buyer
shall promptly refer such determination to the dispute resolution proceedings
under Section 12.3 ; provided, however, that in the event Buyer or Seller fails
to cooperate reasonably and on a timely basis in providing the Independent
Accountants with information either required to be provided by such Party under
Section 2.11(b), 2.12(b) or 2.12(f) or otherwise reasonably requested of such
Party by the Independent Accountants to permit the Independent Accountants to
render their determination, then, as to such Party, the sixty (60)-day period
shall be suspended until such party has given such cooperation.  Notwithstanding
the foregoing, if the Independent Accountants request additional documents or
information of either Seller or Buyer, and the time required for Seller or Buyer
to comply with such request (acting promptly and in good faith) and for the
Independent Accountants to review such additional documents or information would
result in such sixty (60)-day period being exceeded, such period will be
extended by the amount of time needed by the Independent Accountants ( acting
promptly and in good faith) to complete its review of such documents or
information.

          2.17          Pay-Off of Indebtedness.  It is contemplated by the
Parties that, upon the Closing, all Indebtedness of Seller and any Subsidiary
outstanding immediately prior to Closing (other than Seller or Subsidiary
obligations under the capital leases referred to on Schedule 2.16 (the
“Continuing Capital Leases”) which shall remain in effect following the Closing)
will be fully repaid (the “Repaid Indebtedness”) and that such repayment will be
funded with a portion of the Purchase Price.  In order to facilitate such
repayment, no less than three (3) Business Days prior to the Closing Date,
Seller shall obtain payoff letters for all Repaid Indebtedness, which payoff
letters shall indicate that such lenders have agreed to release all Liens in
respect of such Repaid Indebte dness relating to the assets and properties of
Seller and the Subsidiaries (as applicable) upon receipt of the amounts
indicated in such payoff letters and otherwise shall be in a form reasonably
acceptable to Buyer.  Seller hereby instructs Buyer to make the payments
referenced in such payoff letters on the Closing Date in order to discharge the
Repaid Indebtedness, such payments to made from the funds otherwise payable to
Seller pursuant to Section 2.5(c).

          2.18          Credit for Continuing Capital Lease Obligations;
Post-Closing Calculation of Indebtedness and Continuing Capital Leases.

 

              (a)          For each Continuing Capital Lease, Buyer shall
receive as a credit against the Purchase Price (including against the amount
payable to Seller pursuant to Section 2.5(c)), an amount, determined as of the
Closing Date, equal to the present value of all remaining payments due and owing
under such Continuing Capital Lease based on an

22




 

assumed interest rate of two point two percent (2.2%) (the “Capital Lease
Amount”).  Such credit shall be estimated for purposes of the payment of the
Purchase Price at Closing as set forth in this Section 2.18(a).  At least five
(5) Business Days prior to the Closing Date, Seller, in good faith and in
consultation with Buyer, shall prepare and deliver to Buyer (i) a detailed
estimate of the present value of all remaining payments due and owing under the
Continuing Capital Leases as of the Closing Date based upon an assumed interest
rate of 2.2% (the “Estimated Capital Lease Amount”), and (ii) a certificate from
Seller to the effect that such calculation was determined in good faith in
accordance with the provisions of this Section 2.18(a) and in accordance with
GAAP consistently applied.  Promptly thereafter, and before the Closing Date,
Seller and Buyer shal l review such calculation and shall use good faith,
reasonable efforts to resolve any concern or disagreement raised by Buyer with
respect to such calculation, and such calculation shall be subject to Buyer’s
acceptance (acting reasonably).  The Estimated Capital Lease Amount (as accepted
by Buyer acting reasonably) shall be deducted from the $106,000,000 payable by
Buyer to Seller pursuant to Section 2.5(c).

 

 

 

              (b)          As promptly as practicable, but not later than sixty
(60) days after the Closing Date, Buyer shall deliver to Seller a statement (the
“Verification Statement”) setting forth Buyer’s detailed calculation of (i) the
Capital Lease Amount and (ii) the total amount of Indebtedness of Seller and the
Subsidiaries (other than obligations under the Continuing Capital Leases) as of
the Closing Date (the combination of (i) and (ii), the “Buyer’s Calculated Debt
Amount”) together with a certificate from Buyer to the effect that such
calculation was determined in good faith in accordance with the provisions of
Section 2.18(a) and this Section 2.18(b) and in accordance with GAAP
consistently applied.

 

 

 

              (c)          If the Buyer’s Calculated Debt Amount, as determined
by Buyer, is less than the total amount of Repaid Indebtedness and Estimated
Capital Lease Amount determined pursuant to Section 2.17 and 2.18(a) (the
“Estimated Total Indebtedness”), such amount determined by Buyer shall be final,
binding and conclusive on the Parties.  If the Buyer’s Calculated Debt Amount,
as determined by Buyer, is greater than the Estimated Total Indebtedness, Seller
shall have thirty (30) days from the date of its receipt of Buyer’s Verification
Statement to review Buyer’s calculation.  Upon completion of its review (and in
any event within the required thirty (30)-day period), Seller shall submit to
Buyer a letter regarding Seller’s concur rence or disagreement with the accuracy
of Buyer’s calculation, with any disagreement being specified with appropriate
explanatory details.  Seller’s disagreement may only be on the basis that
Buyer’s calculation is not in accordance with the provisions of the opening
paragraph of this Section 2.17 and 2.18 or is mathematically incorrect.  If
Seller fails to deliver a letter disagreeing with Buyer’s calculation within
such thirty (30) day period, Seller shall be deemed to have accepted Buyer’s
calculation, in which event Buyer’s calculation shall be final, binding and
conclusive on the Parties.  Following delivery of such letter of disagreement
(if any), Seller and Buyer shall promptly (and in any event within ten (10)
Business Days after the delivery of such letter) cause their respective
Representatives to confer with each other with a view to resolving such
disagreement.

23




 

              (d)          If Seller’s and Buyer’s Representatives are unable to
resolve such disagreement within thirty (30) days after the date of delivery of
Seller’s letter of disagreement (or longer, as mutually agreed by the Parties),
each of Seller and Buyer shall submit a position with respect to the matter in
dispute to a mutually acceptable firm of Independent Accountants for review and
final determination.  The determination of the Independent Accountants with
respect to such disagreement shall be completed within thirty (30) days after
the appointment of the Independent Accountants and shall be final, binding and
conclusive on the Parties.  The Independent Accountants shall adopt the position
of either Buyer or Seller based upon which position more accurately ref lects
the aggregate of the Capital Lease Amount and the total amount of Indebtedness
of Seller and Subsidiaries (other than obligations under the Continuing Capital
Leases) as of the Closing Date (using the total present value amount of payments
determined in accordance with GAAP (and using a discount rate of two point two
percent (2.2%)) as the measure of the present value of the obligations under the
Continuing Capital Leases as of the Closing Date).  The fees, costs and expenses
of the Independent Accountants shall be paid by whichever of Seller or Buyer is
the Party whose position regarding the Capital Lease Amount and the total amount
of Indebtedness of Seller and Subsidiaries (other than obligations under the
Continuing Capital Leases) as of the Closing Date is not selected by the
Independent Accountants as the correct determination.

 

 

 

              (e)          If the total of the Capital Lease Amount and
Indebtedness of Seller and the Subsidiaries (other than the Continuing Capital
Leases) as of the Closing Date is finally determined (whether by agreement of
the Parties, deemed acceptance by Seller (as provided in Section 2.18(b)) or
determination by the Independent Accountants) to be:

 

 

 

 

              (i)          less than the Estimated Total Indebtedness, Buyer
shall deliver to Seller, within five (5) Business Days after such determination
is made, payment of such difference by check or wire transfer of immediately
available funds, and the Purchase Price shall be deemed to be adjusted
accordingly; or

 

 

 

 

 

              (ii)          greater than the Estimated Total Indebtedness,
Seller shall deliver to Buyer, within five (5) Business Days after such
determination is made, payment of such difference by check or wire transfer of
immediately available funds, and the Purchase Price shall be deemed to be
adjusted accordingly.

ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF SELLER

          In order to induce Buyer to enter into this Agreement and consummate
the Contemplated Transactions, Seller hereby represents and warrants to Buyer as
follows:

 

3.1          Organization and Good Standing.

 

 

 

              (a)          Seller and each Subsidiary is a corporation duly
incorporated, validly existing and in good standing under the laws of its
corporate domicile, with full corporate power and corporate authority to conduct
the Business as presently conducted by it and to own or use the property and
assets owned or used by it.  Seller and each Subsidiary  is

24




 

duly qualified to do business as a foreign corporation and is in good standing
under the laws of each state or other jurisdiction in which either the ownership
or use of the properties owned or used by it, or the nature of the activities
conducted by it, requires such qualification, except where the failure to be so
qualified would not, individually or in the aggregate, have a Material Adverse
Effect.  The corporate domicile of Seller and each Subsidiary and the other
jurisdictions in which Seller and each Subsidiary are qualified to do business
as foreign corporations are as set forth on Schedule 3.1(a).  Except for (i)
Tech Group North America, which holds all of the issued and outstanding stock of
Tech Group Grand Rapids and a forty percent (40%) membership interest in
Enovatech, LLC, an Ohio limited liability company (“Enovatech”), and (ii) Tech
Group Europe, which holds sixtee n point two-five percent (16.25%) of the
outstanding stock of Bardray Limited, an Irish corporation (“Bardray”) and one
hundred percent (100%) of the capital stock of each of Tech Technologies and
Tech Group Innovative Solutions, no Subsidiary holds any capital stock or any
other membership, partnership or other equity interest in any other Person.

 

 

 

              (b)          True and complete copies of the articles of
incorporation, bylaws or other comparable charter documents of Seller and the
Subsidiaries (collectively, the “Charter Documents”) as in effect on the date of
this Agreement have been made available for inspection by Seller prior to the
date of this Agreement, which copies are complete and correct and include all
amendments, modifications or supplements thereto.  The Charter Documents are in
full force and effect and Seller and Subsidiaries are in full compliance with
all of the terms and provisions of the Charter Documents.

          3.2          Enforceability; Authority.  The execution, delivery and
performance by Seller of this Agreement, the Stock Assignments, the Bill of
Sale, the Assignment and Assumption Agreement, the IP Assignments, the EBITDA
Test Escrow Agreement, the Indemnity Escrow Agreement, the AlphaAdvisors
Consulting Agreement, and each other agreement or instrument required to be
executed and delivered by Seller pursuant hereto (collectively, the “Seller
Closing Documents”) have been duly and validly authorized by all requisite
corporate action on the part of Seller and no other proceeding or act on the
part of Seller, its board of directors or stockholders is necessary to authorize
the execution, delivery or performance by Seller of this Agreement or the Seller
Closing Documents or the consummation of any of the transactions contemplated
hereby or thereby.  This Agreement has been duly executed and delivered by
Seller and this Agreement constitutes and the Seller Closing Documents upon
execution and delivery by Seller shall constitute, the legal, valid and binding
obligation of Seller, enforceable against Seller in accordance with its terms,
except as such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally, and subject, as to enforceability, to general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in a Proceeding at law or
in equity).  Seller has all corporate power and corporate authority to execute
and deliver this Agreement and the Seller Closing Documents and to perform its
obligations under this Agreement and the Seller Closing Documents.  Neither the
execution and delivery by Se ller of this Agreement or any of the Seller Closing
Documents nor the consummation or performance of any of the Contemplated
Transactions does or shall, directly or indirectly (with or without notice or
lapse of time):

25




 

              (a)          violate any provision of the Charter Documents of
Seller or any Subsidiary, or contravene any resolution adopted by the directors
or shareholders of Seller or any Subsidiary;

 

 

 

              (b)          violate any Applicable Law or Order to which Seller,
any Subsidiary, the Business or any of the Seller Assets is subject or give any
Governmental Authority or other Person the right to challenge any of the
Contemplated Transactions or to exercise any remedy or obtain any relief under
any Applicable Law or any Order to which Seller, any Subsidiary, the Business or
any of the Seller Assets is subject;

 

 

 

              (c)          contravene, conflict with or result in a violation of
any of the terms or requirements of, or give any Governmental Authority the
right to revoke, withdraw, suspend, cancel, terminate or modify, any Permit that
is held by or on behalf of Seller or any Subsidiary and that relates to the
Business or any of the Seller Assets;

 

 

 

              (d)          violate any provision of, or give any Person the
right to declare a default or exercise any remedy under, or to accelerate the
maturity or performance of, or payment under, or to cancel, terminate or modify,
any Contract to which Seller or any Subsidiary is a party or by which Seller or
any Subsidiary is bound; or

 

 

 

              (e)          result in the imposition or creation of any
Encumbrance (other than a Permitted Encumbrance) on any Asset.

          3.3          Notices and Consents.  Except as set forth under Part 1
of Schedule 3.3, Seller is not required to give any notice to, or obtain any
Consent from, any Person in connection with the execution and delivery of this
Agreement or the consummation of the Contemplated Transactions.

          3.4          Capitalization and Shareholders.

 

              (a)          The authorized, issued and outstanding share capital
or other equity of Seller and each Subsidiary and, to the Knowledge of Seller,
of each of Enovatech and Bardray is set forth on Schedule 3.4(a).  Except as set
forth on Schedule 3.4(a), neither Seller nor any Subsidiary owns any capital
stock or any other equity interest in any Person.

 

 

 

              (b)          Except as set forth on Schedule 3.4(b), Seller is the
direct record and beneficial owner of all of the issued and outstanding shares
of each Subsidiary, free and clear of any Encumbrance, other than (i) Tech Group
Grand Rapids, of which Tech Group North America is the sole direct record and
beneficial shareholder, free and clear of any Encumbrance, (ii) Tech Group
Mexico, of which Tech Group North America is the record and beneficial owner of
one-one hundredth percent (0.01%) of the outstanding stock of Tech Group Mexico,
free and clear of any Encumbrance, and (iii) Tech Technologies and Tech Group
Innovative Solutions, of which Tech Group Europe is the sole direct record and
beneficial shareholder, free and clear of any Encumbrance.  Tech Group North
America is the record and beneficial owner of a forty percent (40%) membership
interest in Enovatech, free and clear of any Encumbrance (other than the

26




 

restrictions imposed under Enovatech’s Operating Agreement with respect to such
membership interest).  Tech Group Europe is the record and beneficial owner of
sixteen point two-five percent (16.25%) of the outstanding stock of Bardray,
free and clear of any Encumbrance.  Seller has the corporate power and corporate
authority to sell, transfer, assign and deliver to Buyer all of the Subsidiary
Shares, and such delivery shall convey to and vest in Buyer at the Closing,
directly or indirectly, all legal and beneficial right, title and interest in
and to the Subsidiary Shares, free and clear of any Encumbrance, other than
Permitted Encumbrances.  All of the issued and outstanding shares of capital
stock of the Subsidiaries have been duly authorized and validly issued, are
fully paid and nonassessable and have not been issued in violation of the
preemptive or similar rights of any stockholder arising by operation of
securities laws or the Charter Documents.

 

 

 

              (c)          Except as set forth on Schedule 3.4(c), (i) there is
no existing option, warrant, call, right or Contract of any character to which
Seller, any Subsidiary or any Shareholder is a party requiring, and there are no
securities of Seller or any Subsidiary outstanding which upon conversion or
exchange would require, the issuance, sale or transfer of any additional shares
of capital stock or other equity securities of Seller or any Subsidiary or other
securities convertible into, exchangeable for or evidencing the right to
subscribe for or purchase shares of capital stock or other equity securities of
Seller or any Subsidiary, and (ii) none of Seller, any Subsidiary or any
shareholder thereof is a party to any shareholder agreement, voting trust or
other Contract with res pect to the voting, redemption, sale, transfer or other
disposition of the capital stock of Seller or any Subsidiary.

          3.5          Financial Statements.  Set forth on Schedule 3.5 are true
and complete copies of the audited consolidated financial statements of Seller
and the Subsidiaries as of and for the periods ended June 26, 2004, June 28,
2003 and June 29, 2002, together with the reports thereon of Henry & Horne PLC,
independent certified public accountants, and copies of the unaudited
consolidated financial statements of Sellerand the Subsidiaries as of and for
the periods ended December 25, 2004 and March 26, 2005, including in each case a
balance sheet, a profit and loss statement and any applicable notes thereto
(collectively, the “Financial Statements”).  The Financial Statements have been
prepared from and are in accordance in all material respects with the books and
records of Seller and the Subsidiaries, fairly present in all material respects
the financial condition, results of operations and cash flows of Seller and the
Subsidiaries as of the respective dates of and for the periods referred to
therein, all in accordance with GAAP (except, in the case of the interim,
unaudited financial statements, for the absence of notes thereto and subject to
normal year-end adjustments that are not material in the aggregate), reflect the
consistent application of such accounting principles throughout the periods
involved, except as disclosed in the notes thereto, and are correct and complete
in all material respects.

          3.6          Sufficiency of Seller Assets.  The Seller Assets and the
assets of the Subsidiaries constitute all of the assets, tangible and
intangible, of any nature whatsoever, necessary to operate the Business in
substantially the same manner as presently operated by Seller and the
Subsidiaries.

27




          3.7          Books and Records.  The minute books, corporate books and
records, stock transfer ledgers, financial records and other business records of
Seller and the Subsidiaries, all of which have been made available to Buyer, are
complete and correct in all material respects and have been maintained in
accordance with sound business practices.  Seller and the Subsidiaries maintain
accurate books and records reflecting their assets and liabilities on a
consolidated basis and maintain proper and adequate internal accounting controls
which provide assurance that (i) transactions are executed with management’s
authorization, (ii) transactions are recorded as necessary to permit preparation
of the financial statements of Seller and the Subsidiaries on a consolidated
basis and to maintain accountability for Sell er’s and the Subsidiaries’ assets,
(iii) access to Seller’s and the Subsidiaries’ books and records is permitted
only in accordance with management’s authorization, (iv) the reporting of
Seller’s and the Subsidiaries’ cash and Inventories is compared with existing
cash and Inventories at regular intervals, and (v) accounts, notes and other
receivables and inventory are recorded accurately, and proper and adequate
procedures are implemented to effect the collection thereof on a current and
timely basis.

          3.8          Title to Assets; Encumbrances.  Except for (i) the
Encumbrances listed under Part 1 of Schedule 3.8, all of which shall be
discharged by Seller before or in connection with the Closing, and (ii) the
Permitted Encumbrances (including any specified Encumbrances listed under Part 2
of Schedule 3.8), Seller holds, and at the Effective Time shall hold, all legal
and beneficial and good, valid and marketable right, title and interest in and
to the Seller Assets, and each Subsidiary holds, and at the Effective Time shall
hold, all legal and beneficial and good, valid and marketable right, title and
interest in and to its assets, in each case free and clear of any Encumbrance.

          3.9          Condition of Equipment.  Part 1 of Schedule 3.9 contains
a list of all material Equipment owned or leased by Seller and included in the
Seller Assets.  Part 2 of Schedule 3.9 contains a list of all material Equipment
owned or leased by any Subsidiary (broken down by each Subsidiary).  Except as
disclosed on Schedule 3.9, (i) each item of Equipment included in the Seller
Assets or owned or leased by any Subsidiary is in good repair and good operating
condition, ordinary wear and tear excepted, is suitable for immediate use in the
ordinary course of business, is free from apparent defects and is being operated
and maintained in all material respects in accordance with prescribed operating
instructions (if any) necessary to ensure the effectiveness of related
warranties and/or s ervice plans, and (ii) no item of Equipment included in the
Seller Assets or owned or leased by any Subsidiary is in need of repair or
replacement other than as part of routine maintenance in the ordinary course of
business.  Except as disclosed on Schedule 3.9, all Equipment included in the
Seller Assets or owned or leased by any Subsidiary is, and immediately before
the Closing shall be, in the possession of Seller or a Subsidiary.

          3.10          Accounts Receivable.  All Accounts Receivable that are
reflected in the Financial Statements or in the accounting records of Seller or
any Subsidiary as of the date hereof, other than Accounts receivable (if any)
listed on Schedule 2.3(k) and other than the receivables in respect of the loans
to Employees referred to on Schedule 3.24(c), represent, and as of the Effective
Time shall represent, valid obligations arising from sales actually made or
services actually performed by Seller or the Subsidiaries arising from bona-fide
transactions in the ordinary course of business.  Such Accounts Receivable have
been billed when due and are

28




due and collectible within ninety (90) days of billing, subject to reserves
which are adequate under GAAP.  Except as disclosed on Schedule 3.10, and except
for the Accounts receivable (if any) listed on Schedule 2.3(k), to the Knowledge
of Seller, there is no contest, claim, defense or right of setoff with any
account debtor of an Account Receivable relating to the amount or validity of
such Account Receivable (or any part thereof).

          3.11          Accounts Payable.  Since June 26, 2004, Seller and each
Subsidiary has satisfied, paid and discharged its accounts payable and other
current liabilities and obligations in a timely manner, except (i) for current
accounts payable which are not yet delinquent and are properly accounted for in
the Financial Statements or Seller’s or the applicable Subsidiary’s financial
records, and (ii) accounts payable that are the subject of a good faithdispute. 
Any and all such good faith disputes that are currently unresolved and that
relate to an account payable in excess of $10,000 are described on Schedule
3.11.

          3.12          Inventories.  All items included in the Inventories of
the Subsidiary consist of a quality and quantity usable or saleable in the
ordinary course of business of the Subsidiaries, except for obsolete items and
items of below-standard quality, all of which have been written off or written
down to net realizable value in the Financial Statements.  All of the
Inventories have been valued at the lower of cost or net realizable value. 
Inventories now on hand that were purchased after the date of the most recent
balance sheet included in the Financial Statements were purchased in the
ordinary course of business of the Subsidiaries at a cost not exceeding market
prices prevailing at the time of purchase.  The quantities of each item of
Inventories (whether raw materials, work in process or finishe d goods) are not
excessive but are reasonable in the present circumstances of the Subsidiaries.

          3.13          Real Property.

 

              (a)          Schedule 3.13(a) sets forth a complete list of (i)
all real property and interests in real property owned in fee by Seller or any
Subsidiary (collectively, the “Owned Real Properties”), and (ii) all real
property and interests in real property leased by Seller or any Subsidiary
(collectively, the “Leased Real Properties” and, together with the Owned Real
Properties, the “Seller/Subsidiary Properties”) as lessee or lessor under real
property leases (each, a “Real Property Lease”).  Seller or the applicable
Subsidiary has good and marketable fee title to the Owned Real Properties, free
and clear of all Encumbrances, other than Permitted Encumbrances.  The
Seller/Subsidiary Properties cons titute all interests in real property
currently used or currently held for use by Seller and the Subsidiaries in
connection with the Business which are necessary or used for the continued
operation of the Business as it is currently being conducted.  All of the
Seller/Subsidiary Properties, including buildings, fixtures and improvements
thereon, are in good operating condition and repair (ordinary wear and tear
excepted).

 

 

 

              (b)          Seller or its applicable Subsidiary has a valid and
enforceable leasehold interest under each Real Property Lease, subject to
applicable bankruptcy, insolvency, reorganization, moratorium and similar laws
affecting creditors’ rights and remedies generally and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a Proceeding at law or in equity).  Each Real Property
Lease is in full force and effect, and neither Seller nor any Subsidiary is in
default

29




 

thereof, and no condition exists that with notice or lapse of time, or both,
would constitute a default by Seller or any Subsidiary under any Real Property
Lease, and, to the Knowledge of Seller, no other party to any Real Property
Lease is in default thereof or has exercised any termination right with respect
thereto.

 

 

 

              (c)          There does not exist any actual or, to the Knowledge
of Seller, threatened or contemplated condemnation or eminent domain Proceeding
that affects or could be reasonably expected to affect any of the
Seller/Subsidiary Properties or any part thereof, and neither Seller nor any
Subsidiary has received any written notice of the intention of any Governmental
Authority to undertake any such Proceeding with respect to any of the
Seller/Subsidiary Properties, or any part thereof.

 

 

 

              (d)          Neither Seller nor any Subsidiary has received any
notice from any insurance company that has issued a policy with respect to any
of the Seller/Subsidiary Properties requiring performance of any structural or
other repairs or alterations to such Seller/Subsidiary Property.

 

 

 

              (e)          Neither Seller nor any Subsidiary owns or holds, and
is not obligated under or a party to, any option, right of first refusal or
other contractual right to purchase, acquire, sell, assign or dispose of any
real estate or any portion thereof or interest therein.

 

 

 

              (f)          Neither Seller nor any Subsidiary has made any
alteration or caused any damage to any of the Leased Real Properties (ordinary
wear and tear excepted) that was not consented to by the applicable Third Party
landlord and that has resulted in or could reasonably be expected to result in
any claim by such landlord against Seller or any Subsidiary (or, following the
Closing, against Buyer) for repair, replacement, remediation, reimbursement or
other remedies available to such landlord under any Real Property Lease or under
Applicable Law.

 

 

 

              (g)          The use by Seller and the Subsidiaries of the
Seller/Subsidiary Properties for the various purposes for which they are
presently being used is permitted as of right under all Applicable Laws
(including zoning laws).

 

 

 

              (h)          None of Seller or any Subsidiary currently has or has
had within the past twelve (12) months any ongoing dispute or disagreement with
any Third Party landlord in respect of any obligation of either party under any
Real Property Lease where such dispute has not been fully resolved and settled
as of the date hereof.

 

 

 

              (i)          Each Real Property Lease set forth on Schedule 3.30
contains terms and conditions equivalent to those that would have been
negotiated between Persons acting on an arm’s-length basis.

          3.14          Seller/Subsidiary Contracts.  Schedule 3.14 contains an
accurate and complete list, and Seller has delivered to Buyer accurate and
complete copies, of the following outstanding Contracts (including all
amendments and supplements thereto) to which Seller or any Subsidiary is a party
or by which Seller or any Subsidiary is bound relating to the Seller

30




Assets, the assets of any Subsidiary or the Business, but excluding any Excluded
Seller Contract (the “Seller/Subsidiary Contracts”):

 

              (a)          each Contract for the sale of goods or performance of
services by Seller or any Subsidiary having an actual or anticipated value to
Seller or such Subsidiary of at least $100,000, including individual purchase
orders;

 

 

 

              (b)          each Equipment lease, lease-purchase agreement,
installment sale agreement or other similar Contract pursuant to which Seller or
any of the Subsidiaries is a purchaser, lessor or lessee of any property,
personal or real, or holds or operates any tangible personal property owned by
another Person, except for any leases of personal property under which the
aggregate annual rent or lease payments do not exceed $100,000;

 

 

 

              (c)          each maintenance or service plan, warranty or other
similar Contract relating to any of the Equipment included in the Seller Assets
or owned or leased by any Subsidiary having a value of at least $10,000;

 

 

 

              (d)          each Contract with Third Party consultants or other
service providers of Seller or any Subsidiary relating to the Business, other
than Contracts with Seller’s investment bankers (if any) or its legal, financial
and accounting advisors;

 

 

 

              (e)          each Contract involving a sharing of profits, losses,
costs or Liabilities by Seller or any Subsidiary with any Third Party, including
any joint venture or joint development agreement or partnership;

 

 

 

              (f)          each Contract containing covenants that in any way
purport to restrict Seller’s or any Subsidiary’s business activity or limit the
freedom of Seller or any Subsidiary to engage in any line of business or to
compete with any Person;

 

 

 

              (g)          each Contract made within the past twelve (12) months
requiring or contemplating capital expenditures by Seller or any Subsidiary of
at least $100,000;

 

 

 

              (h)          each Contract that creates, gives rise to or
otherwise contemplates any Encumbrance over or in respect of any of Seller’s or
any Subsidiary’s assets;

 

 

 

              (i)          each written warranty, guaranty, surety and/or other
similar undertaking with respect to financial support or contractual performance
extended by Seller Ror any Subsidiary on behalf of or in support of any other
Person (including Seller or any Subsidiary);

 

 

 

              (j)          each employment, severance or termination Contract
with any present or former Employee;

 

 

 

              (k)          each Contract with any labor union, employee
organization or association or other representative of a group of Employees;

31




 

              (l)          each Contract continuing over a period of more than
six (6) months from the date thereof, not terminable by Seller or any of the
Subsidiaries upon sixty (60) days’ or less notice without penalty or involving
more than $100,000;

 

 

 

              (m)          each Contract with dealers, distributors or sales
representatives;

 

 

 

              (n)          each Contract providing for the acquisition or
disposition of the assets, business or a direct or indirect ownership interest
in any of the assets of Seller or any of the Subsidiaries;

 

 

 

              (o)          each Contract relating to any investment by Seller or
any of the Subsidiaries in another Person (including with respect to Enovatech
and Bardray), including any shareholder agreements, registration rights
agreements, voting agreements or other similar agreements;

 

 

 

              (p)          each stock option Contract, warrant and convertible
security for the purchase or issuance of capital stock of any of the
Subsidiaries;

 

 

 

              (q)          each Contract restricting the transfer of capital
stock of any of the Subsidiaries, obligating any of the Subsidiaries to issue or
repurchase shares of its capital stock, or relating to the voting of stock or
the election of directors of any of the Subsidiaries;

 

 

 

              (r)          each inter-company Contract between the Seller and
any of the Subsidiaries or between any of the Subsidiaries;

 

 

 

              (s)          each Contract not entered into in the ordinary course
of business having an actual or potential cost or value to Seller or any
Subsidiary of at least $100,000; and

 

 

 

              (t)          any Contract or written commitment to do any of the
foregoing described in Sections 3.14(a) through 3.14(s).

 

 

 

3.15        Seller/Subsidiary Contract Disclosure.  Except as set forth on
Schedule 3.15:

 

 

 

              (a)          each Seller/Subsidiary Contract is in full force and
effect and is valid and enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium and similar laws
affecting creditors’ rights and remedies generally and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a Proceeding at law or in equity);

 

 

 

              (b)          Seller or the applicable Subsidiary is in material
compliance with, and not in default in any material respect of, all applicable
terms and requirements of each Seller/Subsidiary Contract; provided, however,
that the provisions of this Section 3.15(b) shall not apply to any warranty
claim made by any customer of Seller under any written warranty agreement made
or given in connection with Seller’s sale of goods or performance of services on
or before the Closing Date, unless Seller or any Subsidiary has breached its
obligations under such agreement with respect to the servicing of such warranty
claim;

32




 

              (c)          to the Knowledge of Seller, each other Person that is
a party to or bound by any Seller/Subsidiary Contract is in material compliance
with all applicable terms and requirements thereof; and

 

 

 

              (d)          neither Seller nor any Subsidiary has given to or
received from any other Person any written notice regarding any actual or
alleged violation of any Seller/Subsidiary Contract (other than as fully settled
or resolved, or any notice announcing, contemplating or threatening termination
or cancellation of any Seller/Subsidiary Contract (other than a notice relating
to expiration of a Seller/Subsidiary Contract in accordance with its terms).

 

 

 

              (e)          Except as disclosed on Schedule 3.15, there are no
outstanding claims made or, to the Knowledge of Seller, threatened against
Seller or any Subsidiary with respect to any breach of express or implied
product warranties, or any other similar claim, regarding any product or service
manufactured, created, licensed, distributed, provided or sold by Seller or any
Subsidiary on or prior to the Closing Date, nor, to Seller’s Knowledge, are
there any facts or circumstances that could be reasonably expected to result in
such a claim or threatened claim.

 

 

 

3.16          Material Customers and Suppliers.

 

 

 

              (a)          Schedule 3.16(a) sets forth a list of the ten (10)
largest customers and the ten (10) largest suppliers of Seller and the
Subsidiaries, as measured by the dollar amount of purchases therefrom or
thereby, during each of the fiscal years ended June 26 2004 and June 28, 2003
and year-to-date in respect of the fiscal year ending June 25, 2005, showing the
approximate total sales by Seller and the Subsidiaries to each such customer and
the approximate total purchases by Seller and the Subsidiaries from each such
supplier, during such period.

 

 

 

              (b)          Except as otherwise set forth on Schedule 3.16(b),
since June 26, 2004, (i) no customer or supplier listed on Schedule 3.16(a) has
terminated its relationship with Seller or any of the Subsidiaries or materially
reduced or changed the pricing or other terms of its business with Seller or any
of the Subsidiaries and, (ii) no customer or supplier listed on Schedule 3.16(a)
has notified Seller or any of the Subsidiaries that it intends to terminate or
materially reduce or change the pricing or other terms of its business with
Seller or any of the Subsidiaries.

 

 

 

3.17          Seller/Subsidiary IP.

 

 

 

              (a)          Schedule 3.17(a) contains a complete and accurate
list of all patents (including applications therefor), trademarks (including
applications therefor), trade names, service marks, trade dress, logos,
registered copyrights, proprietary software, licensed software (excluding
licenses of commercially available, off-the-shelf software products (e.g.,
Microsoft Office, Adobe Acrobat)), internet URL addresses, Trade Secrets and
other proprietary designs and technology that are owned, used, or held for use
by Seller or any Subsidiary, and any registration or application for
registration of any of the foregoing in any jurisdiction (collectively, the
“Seller/Subsidiary IP”), specifying as to

33




 

each such item, as applicable, (i) the owner of the item, (ii) the jurisdictions
in which the item is issued or registered or in which any application for
issuance or registration has been filed, (iii) the respective issuance,
registration, or application number of the item, and (iv) the date of
application and issuance or registration of the item.

 

 

 

              (b)          Except as disclosed on Schedule 3.17(b), (i) all
items of Seller/Subsidiary IP are in material compliance with formal legal
requirements (including, to the extent applicable, payment of filing,
examination and maintenance fees, proofs of working or use, timely
post-registration filing of affidavits of use and incontestability and renewal
applications), and are valid and enforceable, (ii) to the Knowledge of Seller,
no item of Seller/Subsidiary IP is currently being infringed or otherwise
violated or challenged or threatened in any way, (iii) neither Seller nor any
Subsidiary has received notice of any claim or allegation that any of the
products or services sold or Trade Secrets used by Seller or any Subsidiary, or
the operation of the Business as currently conducte d, infringes or otherwise
violates any Intellectual Property right of any other Person, and to the
Knowledge of Seller, there is no basis for such a claim or allegation, (iv) no
trademark of Seller or any Subsidiary has been or is now involved in any
opposition, invalidation or cancellation Proceeding and, to Seller’s Knowledge,
no such action is threatened with respect to any trademark of Seller or any
Subsidiary, (v) to Seller’s Knowledge, there is no potentially interfering
trademark or trademark application of any other Person in use or pending, (vi)
there is no Proceeding pending, or to the Seller’s Knowledge, threatened, and no
claim or demand made, or, to the Seller’s Knowledge, threatened, that challenges
the legality, validity, enforceability or ownership by Seller or any Subsidiary
of any item of Intellectual Property required to be disclosed on Schedule
3.17(a), and (vii) the Seller Assets and the assets held by the Subsidiaries
include a ll Intellectual Property that is reasonably necessary for the
operation of the Business as currently conducted.

 

 

 

              (c)          With respect to any Trade Secrets of Seller or any
Subsidiary, the documentation relating to such Trade Secrets is current,
accurate and sufficient in detail and content to identify and explain it and to
allow its full and proper use without reliance on the knowledge or memory of any
individual.  Seller and the Subsidiaries have taken reasonable precautions to
protect the secrecy, confidentiality and value of all Trade Secrets, including
requiring certain key employees and/or contractors to execute proprietary
information and confidentiality agreements in favor of Seller or the applicable
Subsidiary.  Except as disclosed on Schedule 3.17(c), to the Knowledge of
Seller, the Trade Secrets of Seller or any Subsidiary are not part of the public
knowledge or lite rature and have not been used, divulged or appropriated either
for the benefit of any Person (other than Seller or any Subsidiary) or to the
detriment of Seller or any Subsidiary.

 

 

 

              (d)          Schedule 3.17(d) contains a complete and accurate
list of all material licenses, sublicenses, consents and other agreements
(whether written or otherwise) (i) pertaining to any Seller/Subsidiary IP (other
than commercially available, off-the-shelf software products (e.g., Microsoft
Office, Adobe Acrobat)), and (ii) by which Seller or any Subsidiary licenses or
otherwise authorizes a Third Party to use any Intellectual Property.  Neither
Seller nor, to the Knowledge of Seller, any other Person is in breach of

34




 

or default under any such license or other agreement, and each such license or
other agreement is now and immediately following the Closing shall be valid and
in full force and effect.  Except with respect to licenses of commercially
available, off-the-shelf software products (e.g., Microsoft Office, Adobe
Acrobat), and except as required under the Technology License Agreement dated
October 31, 2003 between Seller and Gram Technology, Inc., neither Seller nor
any of the Subsidiaries is required, obligated, or under any obligation
whatsoever, to make any payment by way of royalties, fees or otherwise to any
owner, licensor of, or other claimant to any Intellectual Property, or other
Third Party, with respect to the use thereof or in connection with the conduct
of the Business as currently conducted.

 

 

 

              (e)          The information technology systems owned, licensed,
leased, operated on behalf of, or otherwise held for use by the Seller and its
Subsidiaries, including all computer hardware, software, firmware and
telecommunications systems, perform reliably and in material conformance with
the appropriate specifications or documentation for such systems.  To the actual
knowledge of Seller as of the date of this Agreement, after consulting with
Seller’s information technology manager, the computer software and hardware used
by the Seller and its Subsidiaries do not contain any viruses, “worms”, Trojan
horses or other disabling or malicious code (excluding spyware) that would
substantially impair the functionality of such computer software or systems.

 

 

 

3.18          Taxes.

 

 

 

              (a)          Except as set forth on Schedule 3.18(a):

 

 

 

 

             (i)          Seller and each Subsidiary (or Seller on the behalf of
any Subsidiary) has timely filed with the appropriate Taxing Authorities all Tax
Returns that Seller or any Subsidiary was required to file, and all such Tax
Returns are true, correct and complete in all material respects;

 

 

 

 

 

             (ii)          all Taxes owed by Seller or any Subsidiary with
respect to Tax Returns (whether or not reflected on such Tax Returns) have been
timely paid, except where the payment of any Tax is being disputed in good faith
by Seller or a Subsidiary and an appropriate reserve therefor is included in the
Financial Statements, and all other Taxes due and payable by or attributable to
Seller or any Subsidiary with respect to any part of the Pre-Closing Tax Period
(whether or not a Tax Return is due by the Closing Date) have been paid or are
accrued on the applicable Financial Statements, or shall be paid or accrued on
the books and records of Seller or the applicable Subsidiary as of the Closing
Date;

 

 

 

 

 

             (iii)          Seller and the Subsidiaries have withheld and paid
all Taxes required under Applicable Law to have been withheld and paid by them
in connection with any amount paid or owing to any Employee, independent
contractor, creditor, stockholder or other Person;

 

 

 

 

 

             (iv)          there are no audits, actions, suits, investigations,
claims or other Proceedings relating to Taxes or any Tax Return of Seller or any
Subsidiary now

35




 

 

pending, or to the Knowledge of Seller, threatened or proposed, and neither
Seller nor any Subsidiary has received any written notice of any proposed audit,
action, suit, investigation, claim or other Proceeding relating to Taxes or any
Tax Return that has not been fully settled or otherwise resolved;

 

 

 

 

 

             (v)          neither Seller nor any Subsidiary is a party to, bound
by or obligated under, any Tax sharing agreement, Tax indemnification agreement,
Tax allocation agreement or similar agreement, arrangement or understanding,
whether written or unwritten (any of which, a “Tax Sharing Agreement”) pursuant
to which it shall have any obligation to make any payment after the Closing;

 

 

 

 

 

             (vi)          neither Seller nor any Subsidiary is, nor has Seller
or any Subsidiary ever been, a member of any consolidated, affiliated, combined,
unitary or similar group for U.S. federal, state, local or foreign Tax purposes,
other than a group the parent of which is Seller;

 

 

 

 

 

             (vii)          no jurisdiction where Seller or any Subsidiary does
not file a Tax Return has given written notice to Seller or any Subsidiary
claiming that Seller or any Subsidiary is required to file a Tax Return for such
jurisdiction;

 

 

 

 

 

             (viii)          neither Seller nor any Subsidiary has received a
written ruling from any Taxing Authority, and no closing agreement pursuant to
Code Section 7121 (or similar provision of state, local or foreign law) has been
entered into by or with respect to Seller or any Subsidiary;

 

 

 

 

 

             (ix)          within the two (2) years prior to the date hereof,
neither Seller nor any Subsidiary has constituted either a “distributing
corporation” or a “controlled corporation” within the meaning of Code Section
355 in a distribution of stock qualifying or intended to qualify for tax-free
treatment under Code Section 355.

 

 

 

 

 

             (x)          Seller has been a validly electing “S” corporation
within the meaning of Code Sections 1361 and 1362 at all times since July 1,
2003 and Seller shall be an “S” corporation up to and including the Closing
Date.

 

 

 

 

 

             (xi)          Each of Tech Group North America and Tech Group Grand
Rapids has been a validly electing Qualified Subchapter S Subsidiary within the
meaning of Code Section 1361(b)(3) at all times since July 1, 2003, and each
shall be a Qualified Subchapter S Subsidiary (a “QSSS”) up to and including the
Closing Date.

 

 

 

 

 

             (xii)          Neither Seller nor any Subsidiary has engaged in any
transactions required to be disclosed to the Internal Revenue Service pursuant
to Treas. Reg. §1.6011-4.

 

 

 

 

 

             (xiii)          No Subsidiary is or has been a party to any tax
sharing or tax allocation agreement pursuant to which it may be responsible for
Taxes of any other Person.

36




 

              (b)          Except as set forth on Schedule 3.18(b), (i) no
deficiency or proposed adjustment which has not been paid in full and either
settled or otherwise resolved for any amount of Taxes has been asserted or
assessed by any Taxing Authority against Seller or any Subsidiary, (ii) neither
Seller nor any Subsidiary has consented to extend the time in which any Taxes
payable by or attributable to any Tax Return item of Seller or any Subsidiary
may be assessed or collected by any Taxing Authority, and (iii) neither Seller
nor any Subsidiary has requested or been granted an extension of the time for
filing any Tax Return with respect to Taxes payable by or attributable to Seller
or any Subsidiary.

          3.19          Environmental Matters.  Seller has delivered to Buyer
true and complete copies and results of any and all reports, audits, studies,
analyses, tests or monitoring reports possessed or reasonably accessible by
Seller or any Subsidiary pertaining to Hazardous Materials or Hazardous Activity
in, on, or under any of the Seller/Subsidiary Properties, relating to the
operation of Equipment included in the Seller Assets or owned or leased by any
Subsidiary, or concerning compliance by Seller or any Subsidiary with
Environmental Law and Environmental Permits.  Except as disclosed on Schedule
3.19 or Schedule 10.2(e):

 

              (a)          the operations of Seller and each Subsidiary are and
have at all times been in compliance in all material respects with all
Environmental Laws.  Neither Seller nor any Subsidiary has received any actual
or threatened order, notice or other written communication from (i) any
Governmental Authority, private citizen acting in the public interest or other
Third Party, or (ii) the current or prior owner of any of the Leased Real
Properties of any actual or potential violation or failure of Seller or any
Subsidiary to comply with any Environmental Law or of any actual or threatened
obligation on the part of Seller or any Subsidiary to undertake or bear the cost
of any Environmental, Health and Safety Liabilities with respect to any of the
Seller/Subsidiary Properties or any other property or asset (whether real,
personal or mixed) in which Seller or any Subsidiary has or had an interest
(including a leasehold interest);

 

 

 

              (b)          neither Seller nor any Subsidiary has any
Environmental, Health and Safety Liabilities with respect to any of the
Seller/Subsidiary Properties or, to the Knowledge of Seller, with respect to any
other property or asset (whether real, personal or mixed) in which Seller or any
Subsidiary has or had an interest (including a leasehold interest) or with
respect to any property or facility to or from which Hazardous Materials
generated, manufactured, refined, transferred, imported, used or processed by
Seller or any Subsidiary have been transported, treated, stored, handled,
transferred, disposed of, recycled or received;

 

 

 

              (c)          neither Seller nor any Subsidiary has received any
citation, directive, inquiry, notice, Order, summons, warning or other written
communication from any Governmental Authority alleging any actual or potential
violation or failure to comply with any Environmental Law, or of any alleged,
actual, or potential obligation to undertake or bear the cost of any
Environmental, Health and Safety Liabilities with respect to any of the
Seller/Subsidiary Properties or with respect to any other property or facility
to or from which Hazardous Materials generated, manufactured, refined,

37




 

transferred, imported, used or processed by Seller or any Subsidiary have been
transported, treated, stored, handled, transferred, disposed, recycled or
received;

 

 

 

              (d)          to the Knowledge of Seller, except to the extent in
compliance with Environmental Laws, there are no Hazardous Materials present on
or in the Environment at any of the Seller/Subsidiary Properties or any other
property or asset in which Seller or any Subsidiary has or had an interest
(including a leasehold interest) prior to or during the time such Seller or
Subsidiary had such interest, including any Hazardous Materials contained in
barrels, aboveground or underground storage tanks, landfills, land deposits,
dumps, Equipment (whether movable or fixed) or other containers, either
temporary or permanent; and

 

 

 

              (e)          neither Seller nor any Subsidiary has conducted any
Hazardous Activity on or with respect to any of the Seller/Subsidiary Properties
or any other property or facility in which Seller or any Subsidiary has or had
an interest (including a leasehold interest) except in material compliance with
all applicable Environmental Laws.

 

 

 

3.20          Compliance with Applicable Laws; Permits.

 

 

 

              (a)          The conduct by Seller and the Subsidiaries of the
Business and the ownership and operation of their respective assets are and have
been in compliance in all material respects with all Applicable Laws.  No event
has occurred or circumstance exists that (with or without notice or lapse of
time) may constitute or result in a material violation by Seller or any
Subsidiary of any Applicable Law relating to the Business.  Neither Seller nor
any Subsidiary has received at any time since June 28, 2003 any written notice
from any Governmental Authority or any other Person regarding any actual or
alleged violation of any Applicable Law relating to the Business.

 

 

 

              (b)          Schedule 3.20(b) contains a complete and accurate
list of all Permits (identified by document title or name, identifying number
and expiration date, if any) held by Seller or any Subsidiary that relates in
any way to the Business, the Seller Assets or the assets of any Subsidiary. 
Such Permits collectively constitute all of the Permits necessary to permit
Seller and the Subsidiaries to lawfully operate the Business in the manner in
which it is currently operated and to permit Seller to own and use the Seller
Assets and to permit the Subsidiaries to own and use their assets, in each case
in the manner in which they currently own and use them.  Each Permit listed or
required to be listed on Schedule 3.20(b) is valid and in full force and effect.
  Seller and each Subsidiary (as applicable) is currently, and at all times
since June 28, 2003, has been, in compliance in all material respects with all
of the terms and requirements of each Permit identified or required to be
identified on Schedule 3.20(b).  No event has occurred or circumstance exists
that may (with or without notice or lapse of time) (i) constitute or result
directly or indirectly in a material violation of or a material failure to
comply with any term or requirement of any Permit listed or required to be
listed on Schedule 3.20(b), or (ii) result directly or indirectly in the
revocation, withdrawal, suspension, cancellation or termination of, or any
modification to, any Permit listed or required to be listed on Schedule 3.20(b).

38




 

              (c)          Neither Seller nor any Subsidiary has received at any
time since June 28, 2003 any written notice from any Governmental Authority
regarding (i) any actual or alleged violation of any term or requirement of any
Permit listed or required to be listed on Schedule 3.20(b), or (ii) any actual,
proposed or potential revocation, withdrawal, suspension, cancellation,
termination of or modification to any such Permit.

 

 

 

              (d)          All applications required to have been filed as of
the date hereof for the renewal of the Permits listed or required to be listed
on Schedule 3.20(b) have been duly filed on a timely basis with the appropriate
Governmental Authorities, and all other filings required to have been made as of
the date hereof with respect to such Permits have been duly made on a timely
basis with the appropriate Governmental Authorities.

 

 

 

3.21          Proceedings; Orders.

 

 

 

              (a)          Except as set forth on Schedule 3.21(a), there is no
Proceeding outstanding, pending or, to the Knowledge of Seller, threatened (i)
by or against Seller or any Subsidiary that in any way relates to or may affect
the Business or any material asset of Seller or any Subsidiary, or (ii) that
challenges, or that may have the effect of preventing, delaying, making illegal
or otherwise interfering with, any of the Contemplated Transactions.  To the
Knowledge of Seller, no event has occurred or circumstance exists that is
reasonably likely to give rise to or serve as a basis for, the commencement of
any Proceeding referred to in this Section 3.21(a).

 

 

 

              (b)          There is no Order to which Seller or any Subsidiary
is subject that in any way relates to or could reasonably be expected to affect
the Business or any of the material assets of Seller or any Subsidiary.

          3.22          No Undisclosed Liabilities.  Neither Seller nor any
Subsidiary has any Liability in respect of the Business, the Subsidiary Shares,
the Seller Assets, the Subsidiaries or any of the assets of any Subsidiary
except for (i) Liabilities specifically reflected as such in the Financial
Statements, (ii) ongoing performance obligations under the Seller/Subsidiary
Contracts and the Real Property Leases that are not required by GAAP to be
reflected in the Financial Statements, (iii) current Liabilities incurred in the
ordinary course of business of Seller and the Subsidiaries since the date of the
most recent balance sheet included in the Financial Statements which are
consistent as to type and amount with past practice, (iv) Liabilities set forth
under Part 1 of Schedule 3.22, which shall be satisfied, pai d or otherwise
discharged at or before Closing, (v) Liabilities set forth under Part 2 of
Schedule 3.22, which shall not be satisfied, paid or otherwise discharged at or
before Closing, and (vi) the Retained Seller Liabilities.

          3.23          No Material Adverse Effect.  Since June 26, 2004, except
as expressly disclosed on Schedule 3.23, no event, change, condition, state of
facts or development has occurred or circumstance arisen that, individually or
in the aggregate, has had a Material Adverse Effect or that could reasonably be
expected to have a Material Adverse Effect.

          3.24          Absence of Certain Events and Circumstances.  Except as
set forth on Schedule 3.24, since June 26, 2004, Seller and the Subsidiaries
have conducted the Business only in the

39




ordinary course of business consistent with past practice.  In addition, and
without limiting the foregoing, except as set forth on Schedule 3.24, neither
Seller nor any of the Subsidiaries has, since June 26, 2004:

 

              (a)          discharged or satisfied any material Lien or paid any
material obligation or Liability, other than current Liabilities paid in the
ordinary course of business consistent with past custom and practice, or
canceled, compromised, waived or released any material debt, right or claim;

 

 

 

              (b)          sold, leased, assigned, licensed or transferred any
of its assets or portion thereof (other than sales of inventory in the ordinary
course of business or sales of obsolete assets) or mortgaged, pledged or
subjected any of its assets to any Lien, except for Permitted Liens, in all such
cases, with an aggregate fair market value of more than $500,000;

 

 

 

              (c)          increased or granted or promised any salary, wage,
commission, bonus or other compensation to any Employee (including any officer
or executive manager) or director or made, granted or promised any other change
in employment, consulting or severance terms for any Employee or director (other
than salary, wage, bonus or commission increases to Employees who are not
officers, executive managers or directors in the ordinary course of business
consistent with past practice and representing not more than a four percent (4%)
increase in the aggregate) or entered into or amended any employment, severance
or similar Contract with any Employee;

 

 

 

              (d)          made any single capital expenditure or commitment in
excess of $500,000 or aggregate capital expenditures or commitments in excess of
$10,000,000;

 

 

 

              (e)          suffered any material loss, damage, destruction or
casualty or waived any rights of material value;

 

 

 

              (f)          created, incurred, assumed or guaranteed any
Indebtedness except for borrowings from banks (or similar financial
institutions) necessary to meet ordinary working capital requirements in the
ordinary course of business consistent with past custom and practice;

 

 

 

              (g)          declared, set aside or paid any dividend or
distribution (excluding inter-company transfers between the Subsidiaries or
between Seller and any Subsidiary in the ordinary course of business) of cash or
other property to any stockholder of any of the Subsidiaries with respect to its
equity, effected any split, combination or reclassification in respect of any
shares of its capital stock or purchased, redeemed or otherwise acquired any of
its equity or any warrants, options or other rights to acquire its equity, or
made any other payments to any stockholder of any of the Subsidiaries;

 

 

 

              (h)          made any change in any method of accounting or
accounting practice or policy other than those required by GAAP;

 

 

 

              (i)          acquired any material asset or material property
other than in the ordinary course of business;

40




 

              (j)          except as disclosed on Schedule 3.17(a) or Schedule
3.17(d), sold, assigned, transferred or permitted to lapse any material
Intellectual Property or granted any license with respect to any Intellectual
Property;

 

 

 

              (k)          made, changed or revoked any Tax election or settled
or compromised any material Tax Liability with any Taxing Authority;

 

 

 

              (l)          made any change in any existing inventory management
or credit, collection or payment policies, procedures or practices with respect
to accounts receivable or accounts payable;

 

 

 

              (m)          modified or terminated any Contract (other than an
Excluded Seller Contract) or arrangement that is material to Seller or any of
the Subsidiaries;

 

 

 

              (n)          amended or authorized the amendment of its Charter
Documents;

 

 

 

              (o)          except for any Excluded Plan, adopted any new
Employee Plan, or amended or increased the payments or benefits under any
existing Employee Plan, in either such case resulting in any increase in the
obligations of Seller or any Subsidiary thereunder;

 

 

 

              (p)          received an indication by any customer or supplier of
the Business listed on Schedule 3.16(a) of an intention to discontinue or
materially change the terms of its relationship with Seller or any Subsidiary;
or

 

 

 

              (q)          committed or agreed to do any of the foregoing.

          3.25          Insurance.  Set forth under Part 1 of Schedule 3.25 is
an accurate and complete list and description of all policies of insurance to
which Seller or any of the Subsidiaries is a party, a named insured or otherwise
the beneficiary of coverage as of the date hereof.  All of such insurance
policies are legal, valid, binding and enforceable and such policies are in full
force and effect.  All premiums due thereon covering all periods up to and
including the date hereof have been paid in full.  Set forth under Part 2 of
Schedule 3.25 is a complete summary description for all applicable periods
dating back to June 28, 2003 of (i) the loss experience under each such policy
of insurance, including a statement describing each claim having a value in
excess of $50,000 (which statement i ncludes the name of the claimant, the
policy of insurance being claimed under, the factual basis of such claim and the
status of such claim), and (ii) the loss experience for all claims during such
period that were self-insured by Seller or any Subsidiary, including the number
and aggregate cost of such claims.  Since June 28, 2003, neither Seller nor any
Subsidiary has received any notice of refusal of insurance coverage that was
applied for by or on behalf of Seller or any Subsidiary relating (in whole or in
part) to the Business or any of the assets of Seller or any Subsidiary, any
notice of rejection of a claim submitted to Seller’s or any Subsidiary’s insurer
in connection with the operation of the Business, or any notice of cancellation
of any policy of insurance previously issued to Seller or any Subsidiary
relating (in whole or in part) to the Business or any of the assets of Seller or
any Subsidiary.  All policies of insurance to which Seller or any Subsidiary is
a party or that provide coverage to Seller or any Subsidiary are sufficient for
compliance by Seller and the Subsidiaries

41




with Applicable Law and with their obligations under the Seller/Subsidiary
Contracts and the Real Property Leases.

 

3.26          Employees.

 

 

 

              (a)          Seller has provided to Buyer a detailed list of the
Employees, current to within ten (10) Business Days of the date of this
Agreement, containing at least the following details for each such Employee: (i)
name; (ii) title and/or job description; (iii) annual base salary or hourly
wage; (iv) available bonus or other contingent compensation; (v) accrued and
unused vacation days; and (vi) if on leave, the status of such leave (including
reason for leave and expected return date).  Schedule 3.26(a) sets forth which
Employees are under employment Contracts with Seller or any Subsidiary.

 

 

 

              (b)          Except as set forth on Schedule 3.26(b), since
December 31, 2001, with respect to the Employees, there has not been, there is
not presently pending or existing, and, to the Knowledge of Seller, there is not
threatened any material charge, grievance Proceeding or other claim against or
affecting Seller or any Subsidiary (or any director, officer, manager or
Employee thereof) relating to the actual or alleged violation of any Applicable
Law pertaining to labor relations or employment matters, including any charge or
complaint filed by an Employee or union with the National Labor Relations Board,
the Equal Employment Opportunity Commission or any comparable Governmental
Authority.

 

 

 

              (c)          All salaries, wages, commissions and other
compensation and benefits payable to each Employee have been accrued and paid by
Seller or the applicable Subsidiary when due for all periods through the date
hereof, and, as of the Closing Date, shall have been paid by Seller or the
applicable Subsidiary when due for all periods through the Closing Date, except
for stub period payroll obligations resulting from the Closing Date occurring
between normal paydays.

 

 

 

              (d)          Neither Seller nor any Subsidiary has, during the
ninety (90)-day period preceding the Closing Date, effectuated a “mass layoff”
or “plant closing” under the Worker Adjustment and Retraining Notification Act
(“WARN Act”) (or any similar state or local Applicable Law) or taken any other
similar action that might require notice to employees under a state or local
Applicable Law similar to the WARN Act”; provided, however, that this
representation and warranty shall not be breached by Seller if and to the extent
that Buyer (or an Affiliate thereof) does not hire on the Closing Date any
employee of Seller whose employment is terminated by Seller on the Closing Date
pursuant to Section 6.5(b).  Schedule 3.26(d) lists, by facility/site, the name
of each employee of Seller or any Subsidiary who suffered an “employment loss”
(as defined by the WARN Act), as well as the date on which it occurred, during
the 90-day period preceding the Closing Date.

 

 

 

3.27          Labor Disputes; Compliance.

 

 

 

              (a)          Seller and the Subsidiaries have complied in all
material respects, and are currently complying in all material respects with all
Applicable Laws relating to

42




 

employment practices, terms and conditions of employment, equal employment
opportunity, nondiscrimination, immigration, wages, hours, benefits, payment of
social security and similar Taxes and occupational safety and health.  Neither
Seller nor any Subsidiary is liable for the payment of any Taxes, fines,
penalties, or other amounts, however designated, for failure to comply with any
of the foregoing Applicable Laws.

 

 

 

              (b)          Except as set forth on Schedule 3.27(b), neither
Seller nor any Subsidiary has been, nor is Seller or any Subsidiary currently, a
party to any collective bargaining agreement or other labor Contract with
respect to the operation of the Business.  Since December 31, 2001, there has
not been, there is not presently pending or existing, and to Seller’s Knowledge
there is not threatened, any strike, slowdown, picketing, work stoppage or
Employee grievance process involving Seller or any Subsidiary.  To the Knowledge
of Seller, no event has occurred or circumstance exists that could provide the
basis for any work stoppage or other labor dispute in respect of the Business. 
No Proceeding relating to the alleged violation of any Applicable Law pertain
ing to labor relations or employment matters, including any charge or complaint
filed with the National Labor Relations Board or any comparable Governmental
Authority, is pending or, to the Knowledge of Seller, threatened against Seller
or any Subsidiary in respect of the Business, and there is no organizational
activity or other labor dispute against or affecting the Business, and no
application or petition for an election of or for certification of a collective
bargaining agent is pending.  There is no lock-out underway by Seller or any
Subsidiary of any Employee (or group thereof), and no such action is currently
contemplated by Seller or any Subsidiary.  There has been no charge of
discrimination filed against or, to the Knowledge of Seller, threatened against
Seller or any Subsidiary (or any director, officer or Employee thereof) with the
Equal Employment Opportunity Commission or similar Governmental Authority.

 

 

 

3.28          Employee Plans.

 

 

 

              (a)          Schedule 3.28(a) sets forth a list of each Employee
Plan.  With respect to each Employee Plan, the Seller Parties have made
available to Buyer:

 

 

             (i)          a copy of each Employee Plan (including all amendments
thereto);

 

 

 

 

 

             (ii)          a copy of the annual report and actuarial report, if
required under ERISA or the Code, with respect to each Employee Plan for the
last two (2) plan years ending prior to the date hereof;

 

 

 

 

 

             (iii)          if the Employee Plan is funded through a trust or
any Third Party funding vehicle, a copy of the trust or other funding agreement
(including all amendments thereto) and the latest financial statements with
respect to the last reporting period ended immediately prior to the date
thereof;

 

 

 

 

 

             (iv)          a copy of the most recent “Summary Plan Description”,
together with each “Summary of Material Modifications”, if required under ERISA,
with respect to each Employee Plan; and

43




 

 

             (v)          the most recent determination letter received from the
IRS with respect to each Employee Plan that is intended to be qualified under
Code Section 401(a).

 

 

 

              (b)          No liability under Title IV of ERISA has been
incurred by Seller, any Subsidiary or any ERISA Affiliate since the effective
date of ERISA that has not been satisfied in full, and no condition exists that
presents a material risk to Seller, any Subsidiary or any ERISA Affiliate of
incurring any liability under Title IV of ERISA.  To the extent that the
representation in this Section 3.28(b) applies to Section 4064, 4069 or 4204 of
ERISA, it is made not only with respect to the Employee Plans but also with
respect to any employee benefit plan, program, agreement or arrangement subject
to Title IV of ERISA to which Seller, any Subsidiary or any ERISA Affiliate
made, or was required to make, contributions during the five (5)-year period
ending on the Closing Date.< /font>

 

 

 

              (c)          No Employee Plan is now, or has been during any
period for which any relevant statute of limitations remains open, a
multiemployer plan (within the meaning of Section 3(37) or 4001(a)(3) of
ERISA).  This representation is made not only with respect to the Employee Plans
but also with respect to any employee benefit plan, program, agreement or
arrangement subject to Title IV of ERISA to which Seller, any Subsidiary or any
ERISA Affiliate made, or was required to make, contributions during the five
(5)-year period ending on the Closing Date.

 

 

 

              (d)          Each Employee Plan has been operated and administered
in all material respects in accordance with its terms and Applicable Law,
including ERISA and the Code.  There are no pending or, to Seller’s Knowledge,
threatened audits, investigations or claims involving any Employee Plan by any
Governmental Authority or other Person, other than routine claims for benefits. 
Each Employee Plan that is intended to be “qualified” within the meaning of
Section 401(a) of the Code has received a favorable determination letter from
the IRS regarding its qualified status, and no fact exists, including any
amendment or failure to amend any Employee Plan, that would cause the IRS to
revoke such favorable determination letter.

 

 

 

              (e)          Except (i) as may be provided in any employment
Contract currently in effect between Seller or any Subsidiary and an Employee or
former Employee, (ii) for the Uhlmann Consulting Agreement, the Tashman
Consulting Agreement and the AlphaAdvisors Consulting Agreement, (iii) for
payments made under the Excluded Plans either before or in connection with the
Closing, and (iv) as otherwise set forth on Schedule 3.28(e), the consummation
of Contemplated Transactions shall not (A) result in any payment becoming due,
or increase the amount of compensation due, to any Employee or former Employee
or current or former director of Seller or any Subsidiary, (B) increase any
benefits payable under any Employee Plan, or (C) accelerate the time of payment
or vesting, or increase the amo unt of, or otherwise enhance, any benefit due to
any Employee or former Employee or current or former director of Seller or any
Subsidiary.  No such payment shall result in the loss by reason of Section 280G
of the Code, of any Federal income tax deduction by Buyer or any Subsidiary.

44




 

              (f)          No Employee Plan provides benefits, including death
or medical benefits (whether or not insured), with respect to current or former
Employees of Seller or any Subsidiary after retirement or other termination of
service other than (i) coverage mandated by Sections 601-608 of ERISA and
Section 4980B(f) of the Code, (ii) death benefits or retirement benefits under
any employee pension benefit plan (within the meaning of Section 3(2) of ERISA),
(iii) benefits the full cost of which is borne by the current or former Employee
(or his or her beneficiary), or (iv) deferred compensation benefits properly
accrued as Liabilities on the books of Seller, the applicable Subsidiary or an
ERISA Affiliate.

 

 

 

              (g)          Seller has made no representation or communication,
oral or written, with respect to the participation, eligibility for benefits,
vesting, benefit accrual or coverage under any Employee Plan to any Employee or
any former Employee or current or former director of Seller or any Subsidiary
(or any of their respective representatives or beneficiaries) which is not in
accordance with the terms and conditions of the Employee Plans.

 

 

 

              (h)          No leased employee (within the meaning of Section
414(n) of the Code) performs (or during the preceding three (3) years performed)
services for Seller or any Subsidiary.  Seller and the Subsidiaries have at all
times been in material compliance with Applicable Law regarding the
classification of employees and independent contractors.  No Person engaged by
Seller or any Subsidiary as an independent contractor, Third Party contract
laborer, temporary employee, or “leased employee” has ever been improperly
excluded from participation in a Employee Plan, nor has Seller or any Subsidiary
used the services of any such individual to an extent that would reasonably be
expected to result in the disqualification of any of the Employee Plans or the
imposition of ma terial penalties or excise taxes with respect to the Employee
Plans by the IRS, the Department of Labor, the Pension Benefit Guaranty
Corporation, or any other Governmental Authority.

 

 

 

              (i)          Except as required by Applicable Law or as described
on Schedule 3.28(i), since January 1, 2004, there has been no amendment to,
written interpretation or announcement (whether or not written) by Seller, any
Subsidiary or any ERISA Affiliate relating to, or change in employee
participation or coverage under, any Employee Plan that would increase the
expense of maintaining such Employee Plan above the level of the expense
incurred in respect thereof for the preceding twelve (12) months.

 

 

 

              (j)          Seller, any applicable Subsidiary and each ERISA
Affiliate have complied in all material respects with the notice and
continuation coverage requirements of section 4980B of the Code and the
regulations thereunder with respect to each Employee Plan that is, or was during
any taxable year of Seller or any ERISA Affiliate for which the statute of
limitations on the assessment of federal income taxes remains open, by consent
or otherwise, a group health plan within the meaning of section 5000(b)(1) of
the Code.  Each Employee Plan is in compliance with the Health Insurance
Portability and Accountability Act of 1996 and the regulations issued
thereunder.

45




 

              (k)          Neither the Employee Plans, any trusts created
thereunder, Seller, any applicable Subsidiary, nor any ERISA Affiliate, nor any
employee of the foregoing, nor, to Seller’s Knowledge, any trustee,
administrator or other fiduciary thereof, has engaged in a “prohibited
transaction” (as such term is defined in section 4975 of the Code or section 406
of ERISA).

 

 

 

              (l)          Set forth on Schedule 3.28(l) is a list of each
individual who, as of March 31, 2005, was a “M&A qualified beneficiary” (as such
term is defined in Treasury Regulations Section 54.4980B-9 Q&A-4) and to whom
Seller was providing continued group health plan coverage under Section 4980B of
the Code.

 

 

 

              (m)          The only material pension, welfare, bonus, stock
purchase, stock ownership, stock option, deferred compensation, incentive,
severance, termination or other compensation plan or arrangement, or other
material employee fringe benefit plan presently maintained by, or contributed to
by Seller or any ERISA Affiliate for the benefit of any employee of Seller or
any ERISA Affiliate, including any such plan required to be maintained or
contributed to by Applicable Law of the relevant jurisdiction, which would be
described in Section 3.28(a), but for the fact that such plans are maintained
outside the jurisdiction of the United States (but excluding plans maintained by
a Governmental Authority, are listed on Schedule 3.28(a) (the “Foreign Plans”),
and a true and complete copy of each written Foreign Plan and of any description
of each Foreign Plan that is not written has been furnished to Buyer.

 

 

 

              (n)          Seller and each ERISA Affiliate and each of the
Foreign Plans are in compliance in all material respects with the provisions of
the Applicable Laws of each jurisdiction in which any of the Foreign Plans are
maintained.  Except as specifically set forth on Schedule 3.28(n):

 

 

 

 

 

             (i)          all contributions to, and payments from, the Foreign
Plans (other than payments to be made from a trust, insurance contract or other
funding medium) which may have been required to be made in accordance with the
terms of any such Foreign Plan, and, when applicable, the Applicable Law of the
jurisdiction in which such plan is maintained, have been timely made, and all
such contributions to the Foreign Plans, and all payments under the Foreign
Plans, for any period ending before the Effective Time that are not yet, but to
the Knowledge of Seller will be, required to be made are properly accrued and
reflected on the financial statements of the employer maintaining such plan;

 

 

 

 

 

             (ii)          all material reports, returns and similar documents
with respect to any Foreign Plan required to be filed with any Governmental
Authority or distributed to any Foreign Plan participant have been duly and
timely filed or distributed;

 

 

 

 

 

             (iii)          each of the Foreign Plans has obtained from the
Governmental Authorities having jurisdiction with respect to such plan any
required determination that such plan is in compliance with Applicable Law;

46




 

 

             (iv)          each of the Foreign Plans has been administered at
all times, in all material respects, in accordance with its terms, and there are
no pending investigations by any Governmental Authority involving the Foreign
Plans, no claims pending or, to Seller’s Knowledge, threatened in writing
(except for claims for benefits payable in the normal operation of the Foreign
Plans) or Proceedings against any Foreign Plan or asserting any rights or claims
to benefits under any Foreign Plan which could give rise to any material
Liability, nor, are there any facts that could give rise to any material
Liability in the event of such investigation, claim, suit or proceeding; and

 

 

 

 

 

             (v)          the assets of each of the Foreign Plans that provides
retirement, medical or life insurance benefits following retirement are at least
equal to the liabilities of such plans and Buyer will incur no material
Liability with respect to any Foreign Plan with respect to service thereunder
performed before the Effective Time, other than Liability for contributions
attributable to periods following the Effective Time.

          3.29          Brokers or Finders.  Neither Seller nor any Subsidiary
has engaged, contracted or dealt with any Person that is or would be entitled to
a broker’s commission, finder’s fee, investment banker’s fee, expense
reimbursement or similar payment from Buyer or any Affiliate thereof for
brokering or otherwise arranging this Agreement or the Contemplated
Transactions.

          3.30          Related Party Transactions.  Except as set forth on
Schedule 3.30, there are no Contracts in effect between (i) the Seller or any of
the Subsidiaries and (ii) any Affiliate.

          3.31          Bank Accounts.  Schedule 3.31 sets forth a list of all
bank and securities accounts and lockboxes maintained by the Subsidiaries, a
list of Persons authorized to sign on behalf of each Subsidiary with respect to
each such account and a list of Persons with authorized access to each such
lockbox.

ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF SHAREHOLDERS

          In order to induce Seller to enter into this Agreement and consummate
the Contemplated Transactions, each Shareholder hereby represents and warrants
to Seller as follows:

          4.1          Enforceability; Authority.  The execution, delivery and
performance by such Shareholder of this Agreement and the Uhlmann Consulting
Agreement or the Tashman Consulting Agreement (as applicable) and each other
agreement or instrument required to be executed and delivered by such
Shareholder pursuant hereto (collectively, the “Seller Closing Documents”). 
This Agreement has been duly executed and delivered by such Shareholder.  This
Agreement constitutes, and the Uhlmann Consulting Agreement or the Tashman
Consulting Agreement (as applicable) upon execution and delivery by such
Shareholder shall constitute, the legal, valid and binding obligation of such
Shareholder, enforceable against such Shareholder in accordance with its terms,
except as such enforcement may be limited by app licable bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting

47




creditors’ rights and remedies generally, and subject, as to enforceability, to
general principles of equity, including principles of commercial reasonableness,
good faith and fair dealing (regardless of whether enforcement is sought in a
Proceeding at law or in equity).  Such Shareholder has all requisite power and
authority to execute and deliver this Agreement and the Uhlmann Consulting
Agreement or the Tashman Consulting Agreement (as applicable) and to perform his
obligations hereunder and thereunder.  Neither the execution and delivery by
such Shareholder of this Agreement and the Uhlmann Consulting Agreement or the
Tashman Consulting Agreement (as applicable) nor the consummation or performance
of any of the Contemplated Transactions does or shall, directly or indirectly
(with or without notice or lapse of time):

 

              (a)          violate any Applicable Law or Order to which such
Shareholder is subject or give any Governmental Authority or other Person the
right to challenge any of the Contemplated Transactions or to exercise any
remedy or obtain any relief under any Applicable Law or any Order to which such
Shareholder is subject; or

 

 

 

              (b)          violate any provision of, or give any Person the
right to declare a default or exercise any remedy under, or to accelerate the
maturity or performance of, or payment under, or to cancel, terminate or modify,
any Contract to which such Shareholder is a party or by which such Shareholder
is bound.

          4.2          Notices and Consents.  Such Shareholder is not required
to give any notice to, or obtain any Consent from, any Person in connection with
his execution and delivery of this Agreement and the Uhlmann Consulting
Agreement or the Tashman Consulting Agreement (as applicable).

          4.3          Brokers or Finders.  Such Shareholder has not engaged,
contracted or dealt with any Person that is or would be entitled to a broker’s
commission, finder’s fee, investment banker’s fee, expense reimbursement or
similar payment from Buyer or any Affiliate thereof for brokering or otherwise
arranging this Agreement or the Contemplated Transactions.

ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF BUYER

          In order to induce Seller to enter into this Agreement and consummate
the Contemplated Transactions, Buyer hereby represents and warrants to Seller as
follows:

          5.1          Organization and Good Standing.  Buyer is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Pennsylvania, with full corporate power and corporate authority to
conduct its business as it is now being conducted, to own or use the properties
and assets that it purports to own or use, and to perform all of its obligations
under the agreements to which it is a party.

          5.2          Enforceability; Authority.  The execution, delivery and
performance by Buyer of this Agreement, the Assignment and Assumption Agreement,
the EBITDA Test Escrow Agreement, the Indemnity Escrow Agreement, the Uhlmann
Consulting Agreement, the Tashman Consulting Agreement, the AlphaAdvisors
Consulting Agreement and each other

48




agreement or instrument required to be executed and delivered by Buyer pursuant
hereto (collectively, the “Buyer Closing Documents”) have been duly and validly
authorized by all requisite corporate action on the part of Buyer and no other
proceeding or act on the part of Buyer, its board of directors or stockholders
is necessary to authorize the execution, delivery or performance by Buyer of
this Agreement or the Buyer Closing Documents or the consummation of any of the
transactions contemplated hereby or thereby.  This Agreement has been duly
executed and delivered by Buyer and this Agreement constitutes and the Buyer
Closing Documents upon execution and delivery by Buyer shall constitute, the
legal, valid and binding obligation of Buyer, enforceable against Buyer in
accordance with its terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium and similar laws
affecting creditors’ rights and remedies generally, and subject, as to
enforceability, to general principles of equity, including principles of
commercial reasonableness, good faith and fair dealing (regardless of whether
enforcement is sought in a Proceeding at law or in equity).  Buyer has all
corporate power and corporate authority to execute and deliver this Agreement
and the Buyer Closing Documents and to perform its obligations under this
Agreement and the Buyer Closing Documents.  Neither the execution and delivery
by Buyer of this Agreement or any of the Buyer Closing Documents nor the
consummation or performance of any of the Contemplated Transactions does or
shall, directly or indirectly (with or without notice or lapse of time):

 

              (a)          violate any provision of the certificate of
incorporation, bylaws or comparable charter documents of Buyer, or contravene
any resolution adopted by the directors or shareholders of Buyer; or

 

 

 

              (b)          violate any Applicable Law or Order to which Buyer is
subject or give any Governmental Authority or other Person the right to
challenge any of the Contemplated Transactions or to exercise any remedy or
obtain any relief under any Applicable Law or any Order to which Buyer is
subject.

          5.3          Notices and Consents.  Except for the required pre-merger
notification filing under the HSR Act and the expiration of the applicable
waiting period, Buyer is not required to give any notice to, or obtain any
Consent from, any Person in connection with the execution and delivery of this
Agreement or the consummation of the Contemplated Transactions.

          5.4          Certain Proceedings.  There is no pending Proceeding that
has been commenced against and served upon Buyer that challenges, or may have
the effect of preventing, delaying, making illegal or otherwise interfering
with, any of the Contemplated Transactions.  To Buyer’s Knowledge, no such
Proceeding has been threatened.

          5.5          Brokers or Finders.  Buyer has not engaged, contracted or
dealt with any Person that is or would be entitled to a broker’s commission,
finder’s fee, investment banker’s fee, expense reimbursement or similar payment
from Seller or any Subsidiary for brokering or otherwise arranging this
Agreement or the Contemplated Transactions.

49




ARTICLE 6
COVENANTS OF THE PARTIES

          6.1          Regulatory Filings.  As promptly as practicable after the
date of this Agreement, Seller and Buyer shall make all filings required by
Applicable Law to be made by them in order to consummate the Contemplated
Transactions (including all filings under the HSR Act).  Each Party shall, and
shall cause its Representatives to, cooperate reasonably with the other Party
and its Representatives with respect to all filings that the Parties are
required or otherwise elect to make pursuant to Applicable Law in connection
with the Contemplated Transactions.  Seller and Buyer shall also cooperate in
taking all reasonable and appropriate actions to cause early termination of any
applicable waiting period under the HSR Act with respect to the Contemplated
Transactions.  Notwithstanding the foregoing, nothin g contained in this
Agreement shall require or obligate Buyer or its Affiliates to (i) initiate,
pursue or defend any Proceeding (or threatened Proceeding) to which any
Governmental Entity (including the Antitrust Division of the Justice Department
or the Federal Trade Commission) is a party, (ii) agree or otherwise become
subject to any material limitations on (A) the right of Buyer or its Affiliates
effectively to control or operate the Business after the Closing of the business
or operations of Buyer or its Affiliates, (C) the right of Buyer or its
Affiliates to acquire or hold the Business, or (D) the right of Buyer to
exercise full rights of ownership of the Business or all or any material portion
of the Seller Assets or the assets of the Subsidiaries, or (iii) agree or
otherwise be required to sell or otherwise dispose of, hold separate (through
the establishment of a trust or otherwise), or divest itself of all or any
portion of the business, assets or operations of Buyer, any Affiliate o f Buyer
or the Business.  Seller and Buyer agree that no representation, warranty or
covenant of Buyer in this Agreement shall be breached or deemed to be breached
as a result of the failure of Buyer to take any of the actions specified in the
preceding sentence.

          6.2          Conduct of Business.  From the date of this Agreement
until the Closing (or until the earlier termination of this Agreement in
accordance with Section 11.1), except as contemplated by this Agreement or as
otherwise waived or consented to in writing by Buyer, Seller shall, and shall
cause the Subsidiaries to:

 

              (a)          use commercially reasonable efforts to obtain as soon
as practicable all Consents necessary to permit Seller to consummate the
Contemplated Transactions in accordance with Applicable Law and the terms of the
Seller/Subsidiary Contracts, Real Property Leases and Permits;

 

 

 

              (b)          carry on the Business in the ordinary course of
business consistent with past practice, and in any event in material compliance
with all Applicable Laws, and not, without Buyer’s prior written consent, engage
the Business or any of the assets of Seller and the Subsidiaries (other than the
Excluded Seller Assets) in any new line of business;

 

 

 

              (c)          continue to maintain, service and protect the Seller
Assets and the assets of the Subsidiaries on a basis consistent with past
practice, and in any event in a commercially reasonable and prudent manner;

 

 

 

              (d)          use commercially reasonable efforts to preserve
intact the goodwill of the Business and the relationships of Seller and the
Subsidiaries with their customers,

50




 

vendors, suppliers, creditors, agents, landlords, Equipment lessors, service
providers, Employees and others having business relations with Seller, the
Subsidiaries and the Business;

 

 

 

              (e)          continue in full force and effect the insurance
coverage under the policies of insurance set forth under Part 1 of Schedule
3.25, or substantially equivalent policies;

 

 

 

              (f)          pay all accounts payable and other current
obligations of Seller and the Subsidiaries when they become due and payable in
the ordinary course of business consistent with prior practice, except for
accounts payable or other obligations that are the subject of a good
faithdispute;

 

 

 

              (g)          not commence or continue proceedings or actions for
any material acquisition by, or any merger, dissolution or winding-up of, Seller
or any Subsidiary;

 

 

 

              (h)          not (i) amend the articles of incorporation, bylaws
or other charter documents of Seller or any Subsidiary, (ii) split, combine or
reclassify the outstanding shares of capital stock of Seller or any Subsidiary,
(iii) declare, set aside or pay any dividend in respect of Seller’s or any
Subsidiary’s capital stock, (iv) repurchase, redeem or otherwise acquire any
shares of any Subsidiary’s capital stock or any securities convertible into or
exchangeable or exercisable for any shares of any Subsidiary’s capital stock, or
(v) issue, sell or dispose of any shares of, or securities convertible into or
exchangeable or exercisable for, or options, warrants, calls, commitments or
rights of any kind to acquire, any shares of, any Subsidiary’s capital stock;

 

 

 

              (i)          satisfy and perform in all material respects all of
Seller’s and the Subsidiaries’ respective obligations under the
Seller/Subsidiary Contracts, and not, without Buyer’s prior written consent,
materially amend or supplement any Seller/Subsidiary Contract;

 

 

 

              (j)          continue to maintain the books and records of Seller
and the Subsidiaries on a basis consistent with past practice, and in any event
in a commercially reasonable and prudent manner;

 

 

 

              (k)          continue to make all necessary and material filings
and payments with Governmental Authorities in connection with the Business in a
timely manner; and use commercially reasonable efforts to maintain in effect or
renew all existing Permits required for the ongoing operation of the Business,
as presently conducted;

 

 

 

              (l)          not, without Buyer’s prior written consent, (i) sell,
assign, convey, transfer or lease (as lessor) any Seller Asset or any of the
assets of any Subsidiary, other than the sale of Inventories in the ordinary
course of business consistent with past practice, (ii) move, relocate or dispose
of any Equipment of Seller or any Subsidiary, other than in the ordinary course
of business consistent with past practice, (iii) grant, create, incur or suffer
to exist any Encumbrance (other than a Permitted Encumbrance) on any Seller
Asset or any asset of a Subsidiary which did not exist on the date hereof, (iv)
write-off, forgive, waive or otherwise cancel, in whole or in part, any Account
Receivable of Seller or any

51




 

Subsidiary, except as required by GAAP or Applicable Law, (v) write-off,
forgive, waive or otherwise cancel, in whole or in part, any other obligation
owed to Seller or any Subsidiary, except as required by GAAP or Applicable Law,
(vi) enter into any compromise or settlement of any Proceeding or governmental
investigation relating to or in any way affecting the Business or any of the
assets of Seller or any Subsidiary, (vii) incur or assume any Indebtedness or
guarantee any such Indebtedness, (viii) make any loan, advance or capital
contribution to any Third Party or give any guaranty, surety or similar
financial obligation on behalf of any Third Party, (ix) acquire any material
asset or material property other than in the ordinary course of business or
acquire any equity interest or other interest in any other Third Party, (x) make
any unbudgeted capital expenditures in excess of $500,000 in the aggregate (xi)
tak e any action or omit to take any action, the taking or omission of which
constitutes a violation of Applicable Law or has or could reasonably be expected
to have a Material Adverse Effect; or (xii) enter into any Contract or make any
commitment to do any of the foregoing;

 

 

 

              (m)          promptly notify Buyer in writing of any Proceeding
commenced or threatened by or against Seller or any Subsidiary that relates to
or affects (or could reasonably be expected to relate to or affect) the
Contemplated Transactions, the Business, any of the Seller Assets or any of the
assets of any Subsidiary;

 

 

 

              (n)          not (i) change any financial or Tax accounting
methods, policies or practices of Seller or any Subsidiary, except as required
by a change in GAAP or Applicable Law, (ii) make, revoke, or amend any Tax
election of Seller or any Subsidiary, (iii) file any amended Tax Return or claim
for refund of Seller or any Subsidiary, (iv)consent to extend the period of
limitations for the payment or assessment of any Tax of Seller or any
Subsidiary, (v) enter into any closing agreement affecting any Tax liability or
refund of Seller or any Subsidiary, or (vi) settle or compromise any Tax
liability or refund of Seller or any Subsidiary, or (vii) take any action that
would cause either of the Q Sub Subsidiaries to not be taxed as a QSSS;

 

 

 

 

 

              (o)          not, without Buyer’s prior written consent, (i) enter
into any new employment, consulting or similar Contract or amend any such
existing Contract, (ii) increase the salary, wages, commission, bonus or other
compensation of any Employee (including any officer or executive manager) or
director, except for such increases or payments to Employees who are not
officers, executive managers or directors in the ordinary course of business
consistent with past practice and not representing a more than four percent (4%)
increase in the aggregate (when combined with any such increases between January
1, 2005 and the date of this Agreement, but excluding the increases disclosed on
Exhibit 3.24(c) to Schedule 3.24), or (iii) except as may be required by
Applicable Law , amend or terminate any Employee Plan or establish any new
Employee Plan;

 

 

 

              (p)          promptly notify Buyer of the existence or occurrence
of any fact or circumstance of which Seller is or becomes aware which materially
adversely affects, or with the giving of notice or lapse of time or otherwise
could materially adversely affect, the ability of Seller to complete the
Contemplated Transactions;

52




 

              (q)          sell, assign, transfer, license or convey any of the
Intellectual Property to be included as part of the Seller Assets; and

 

 

 

              (r)          as soon as Seller determines that a state of facts
exists which could reasonably be expected to result in (i) a representation or
warranty in Article 3 being untrue, inaccurate or incomplete, or (ii) the
non-fulfillment of any of the conditions set forth in Article 8, promptly notify
Buyer in writing of such state of facts.

          6.3          Pre-Closing Obligations of Buyer.  From the date of this
Agreement until the Closing (or until the earlier termination of this Agreement
in accordance with Section 11.1), except as contemplated by this Agreement or as
otherwise waived or consented to in writing by Seller, Buyer shall:

 

              (a)          cooperate reasonably with Seller and the Subsidiaries
to assist them in obtaining the Consents referred to in Section 6.2(a),
(provided that Buyer shall not in any event be required to pay any money or
grant any other consideration or agree to any amendments of or waivers to any of
its or Seller’s rights, contracts or agreements in connection with such
cooperation), and use commercially reasonable efforts to satisfy Buyer’s
conditions for Closing set forth in Article 9;

 

 

 

              (b)          promptly notify Seller of the existence or occurrence
of any fact or circumstance of which Buyer is or becomes aware which materially
adversely affects, or with the giving of notice or lapse of time or otherwise
could materially adversely affect, the ability of Buyer to complete the
Contemplated Transactions; and

 

 

 

              (c)          as soon as Buyer determines that a state of facts
exists which could reasonably be expected to result in (i) a representation or
warranty in Article 5 being untrue, inaccurate or incomplete, or (ii) the
non-fulfillment of any of the conditions set forth in Article 9, promptly notify
Seller in writing of such state of facts.

          6.4          Access and Investigation.  Subject to Applicable Laws
relating to the exchange of information and to applicable confidentiality
agreements between the Parties and any of their Representatives, between the
date of this Agreement and the Closing Date, and upon reasonable advance notice
received from Buyer and at Buyer’s sole cost and expense, Seller shall (i)
afford Buyer and its Representatives reasonable access during regular business
hours to Seller’s and the Subsidiaries’ Employees, books and records and assets
and properties so as to permit Buyer to conduct a reasonable investigation of
the foregoing items and the financial condition and operations of Seller, the
Subsidiaries and the Business, such rights of access to be exercised in a manner
that does not unreasonably interfere with Sell er’s or any Subsidiary’s
operation of the Business, (ii) furnish Buyer and its Representatives with
copies of all such Contracts (including the Seller/Subsidiary Contracts),
Permits, books and records (including financial records) and other documents and
data as Buyer may reasonably request, and (iii) otherwise cooperate and assist,
to the extent reasonably requested by Buyer, with Buyer’s investigation of the
properties, assets and financial condition of Seller, the Subsidiaries, their
assets and the Business.  In addition to (and subject to) the foregoing, Seller
shall permit Buyer and its Representatives to inspect each of the
Seller/Subsidiary Properties (including the undertaking of environmental
inspections, studies and tests), at Buyer’s sole cost and expense, for purposes
of determining the

53




physical condition and compliance with Applicable Laws, including Environmental
Laws and Environmental Permits of the Seller/Subsidiary Properties.

          6.5          Employees and Consultants.

 

              (a)          At the Closing, Buyer shall enter into, and Seller
shall cause each of Steve Uhlmann, Hal Tashman, AlphaAdvisors, Inc. and Harold
Faig to enter into (as applicable), the Uhlmann Consulting Agreement, the
Tashman Consulting Agreement and the AlphaAdvisors Consulting Agreement.

 

 

 

              (b)          On the Closing Date (but effective as of the
Effective Time), Seller shall terminate the employment of all of its Employees,
excluding Steve Uhlmann and Hal Tashman and excluding Subsidiary employees, who
shall remain employed by the Subsidiaries, and Buyer shall offer to hire all of
such terminated Employees at the same positions and at the same salaries, wages
or rates of pay and shall provide to them substantially the same benefits as
those being paid or provided to them by Seller immediately before the Closing
Date, except those benefits provided under the Excluded Plans.

 

 

 

              (c)          Seller and Buyer shall cooperate reasonably with each
other to provide an orderly administrative transition to Buyer of the Employees
of Seller, including the prompt provision by Seller to Buyer of all necessary or
appropriate documents, records, materials, accounting files and Tax information
with respect to each such Employee.  Seller and Buyer agree to utilize the
standard procedure set forth in IRS Revenue Procedure 2004-53 with respect to
wage reporting, such that Seller shall be responsible for all reporting of wages
and other compensation paid by it to Employees on or prior to the Closing Date
(including furnishing and filing of Forms W-2 and W-3).

 

 

 

6.6          Continuation of Employee Plans.

 

 

 

              (a)          For purposes of this Agreement, all Employees of
Seller who are hired by Buyer, directly or indirectly, on the Closing Date and
all Employees of the Subsidiaries who are employed by the Subsidiaries
immediately after the Closing are collectively referred to as the “Transferred
Employees.”  From and after the Closing Date until June 30, 2006, Buyer shall,
and shall cause each Subsidiary to, continue to sponsor and maintain (i) all
Employee Plans the sponsorship, performance and administration of which Buyer
assumed from Seller pursuant to Section 2.4(a)(v), and (ii) the Employee Plans
sponsored or maintained by each Subsidiary that were in effect on the Closing
Date.  During such period, Buyer shall, and shall cause each Subsidiary to,
provid e each Transferred Employee with salary, wages and other compensation and
employee benefits, including eligibility for retirement and health/welfare
benefits (excluding the benefits provided under the Excluded Plans), that are no
less favorable in the aggregate than those provided by Seller and/or the
Subsidiaries to such individuals on or prior to the Closing Date.

 

 

 

              (b)          With respect to any group health care plan or program
of Seller or any Subsidiary in which any Transferred Employee becomes eligible
to participate at any

54




 

time on or before the Closing Date, such Transferred Employee shall (i) receive
credit for any deductibles, co-pays or other out-of-pocket expenses paid under
the corresponding health care plan or program of Seller or the applicable
Subsidiary, and (ii) not be subject to any pre-existing condition limitation to
the extent that such limitation did not apply to such Transferred Employee under
the corresponding group health care plan or program of Seller or the applicable
Subsidiary on or before the Closing Date.

 

 

 

              (c)          Following the Closing Date, Buyer and its Affiliates
(including the Subsidiaries) shall recognize all service prior to the Closing
Date with Seller and/or any Subsidiary rendered by each Transferred Employee as
if such service had been rendered to Buyer for purposes of eligibility and
vesting under any plan or program of Buyer or its Affiliates (including the
Subsidiaries) in which such Transferred Employee becomes eligible to
participate.  Such Transferred Employees shall not receive service credit for
purposes of benefit accrual (i.e., for purposes of determining the accrued
benefit under defined benefit pension plan or for purposes of determining the
amount of a participant’s account under a defined contribution plan) under
Buyer’s (or any Affiliate’s) plans and programs.

 

 

 

              (d)          Following the Closing Date, Buyer shall cause each
Subsidiary to honor, pay and perform all of its covenants and obligations under
and in accordance with the existing terms of all employment, severance,
termination and similar Contracts between any such Subsidiary and any present or
former officer, director or employee thereof, to the extent such Contracts are
specified on Schedule 3.14.

 

 

 

              (e)          Except as set forth in Section 6.6(a) with respect to
the period of Buyer’s maintenance of the Seller and Subsidiary Employee Plans
through June 30, 2006, nothing in this Section 6.6 shall preclude Buyer or any
Affiliate (including any Subsidiary) after the Closing Date from (i) amending or
terminating any Employee Plan, (ii) merging any Employee Plan with or into any
benefit plan or program sponsored by Buyer or an Affiliate thereof, or (iii)
terminating the employment of any Transferred Employee.

          6.7          Further Assurances.  The Parties shall cooperate
reasonably with each other and with each other’s Representatives in connection
with any steps required to be taken as part of their respective obligations
under this Agreement, and shall (i) furnish upon request to each other such
further information, (ii) execute and deliver to each other such other
documents, and (iii) do such other acts and things, as may be reasonably
necessary or appropriate to carry out the intent of this Agreement and the
Contemplated Transactions.  Notwithstanding the foregoing, neither Party shall
be required to pay or incur any cost or expense of the other Party not otherwise
required by this Agreement in order to comply with the foregoing.

 

6.8          Public Announcements.

 

 

 

              (a)          Until the completion of the Closing, the Parties
shall keep the terms and conditions of this Agreement and the Contemplated
Transactions confidential, and neither Party shall, nor shall it permit any
Affiliate to, make any public announcement in respect of this Agreement or the
Contemplated Transactions without the prior written consent of the other Party;
provided, however, that the foregoing confidentiality and non-

55




 

disclosure obligation shall not apply to either Party to the extent that (i)
disclosure of such information is reasonably necessary to consummate the
Contemplated Transactions, (ii) disclosure of such information is required
pursuant to Applicable Law (including the Securities Exchange Act of 1934 and
the rules and policies of the New York Stock Exchange) or an Order, (iii)
disclosure of such information is reasonably necessary for such Party to enforce
its rights under this Agreement or any other agreement or instrument delivered
by or to such Party pursuant to this Agreement, or (iv) such information is
already in the public domain other than as a result of a breach of this Section
6.8(a) or any other confidentiality or non-disclosure obligation owed to either
Party by any Person (including any other Party); provided, further, that to the
extent feasible, prior to disclosing any such information to a Third Party
pursuant to clause (i) or (iii) above, the disclosing Party shall notify the
other Party of the proposed disclosure and shall use commercially reasonable
efforts to obtain from the Third Party reliable assurance that such information
shall be accorded confidential treatment.

 

 

 

              (b)          With respect to any initial public announcement of
this Agreement or the Contemplated Transactions, the Parties shall use good
faith, reasonable best efforts to reach agreement on the contents and timing
thereof and, with respect to any subsequent announcement through the six-month
anniversary of the Closing Date, each Party shall consult with the other Party
with respect to the contents of such announcement, provide the other Party with
reasonable opportunity to comment thereon, and use reasonable efforts to
incorporate any such comments.  However, such requirements for cooperation shall
not serve to delay either Party from making any such required public
announcement within any specific time period mandated by Applicable Law or
otherwise on a timely basis.

          6.9          Change of Seller’s Name.  Within two (2) Business Days
following the Closing Date, (i) Seller shall file with the Arizona Corporation
Commission articles of amendment for the change of Seller’s name to a name that
does not include the words “Tech Group”, and (ii) Seller shall file with any
other Governmental Authority in other jurisdictions in which Seller is qualified
to conduct business such documents as are necessary to reflect the change of
Seller’s name.  Seller shall provide Buyer with a copy of each such filing at
the time each such filing is made with the Arizona Corporation Commission or
such other Governmental Authority.  From and after the Closing, Seller shall
immediately cease all uses of the name “Tech Group” or any related logo,
including in any m edium (including signs, boxes, invoices, promotional
materials or packaging).

          6.10          Tech Mold Option.  Subject to due diligence results
satisfactory to Buyer in its sole discretion and the ability to acquire shares
of Tech Group Asia to use as consideration, Buyer presently intends to exercise
(or to cause Tech Group North America to exercise) the option granted to Tech
Group North America to purchase all shares of common stock of Tech Mold, Inc.
held by William Kushmaul pursuant to that certain Option Agreement dated as of
May 24, 2004 by and between Tech Group North America and William Kushmaul.

          6.11          No Solicitations.  From the date hereof until the
earlier of the Closing Date or the termination of this Agreement pursuant to
Section 11.1, neither Seller nor either Shareholder, nor any of their respective
Affiliates, shall authorize or permit any Representative

56




or any other Person acting for or on behalf of Seller, any of the Subsidiaries
or either Shareholder to, directly or indirectly, initiate, solicit, encourage,
or, participate in any negotiations regarding, furnish any confidential
information in connection with, endorse or otherwise cooperate with, assist,
participate in or facilitate the making of any proposal or offer for, or which
may reasonably be expected to lead to, an Acquisition Transaction, by any
Person, or group (a “Potential Acquiror”).  Seller shall promptly inform Buyer,
orally and in writing, of the material terms and conditions of any proposal or
offer for, or which may reasonably be expected to lead to, an Acquisition
Transaction that it receives and the identity of the Potential Acquiror.  Seller
(and, if applicable, the Shareholders) shall immediately cease and cause to be
terminated any existing activities, discussions or negotiations with an y Third
Parties conducted on or prior to the date of this Agreement with respect to any
Acquisition Transaction.  As used in this Agreement, “Acquisition Transaction”
means any merger, consolidation or other business combination involving Seller,
or any acquisition in any manner of all or a substantial portion of the equity
of, or all or a substantial portion of the assets of, Seller, whether for cash,
securities or any other consideration or combination thereof, other than
pursuant to the transactions contemplated by this Agreement.

          6.12          Covenant Not to Compete.

 

              (a)          Seller and each Shareholder agrees that for the
period commencing on the Closing Date and ending on the fifth (5th) anniversary
of the Closing Date, neither Seller nor either Shareholder nor any of their
respective Affiliates shall participate or engage, directly or indirectly, for
itself or himself or on behalf of or in conjunction with any Person, whether as
an employee, agent, officer, director, member, shareholder, partner, joint
venture, investor or otherwise, in any business that competes with the Business
in any jurisdiction in which the Business is conducted, (including, without
limitation, where products of the Business are sold; provided, however, that the
foregoing shall not be deemed to prohibit Seller or either Shareholder from (i)
owning up to thre e percent (3%) of the outstanding equity interests in any
publicly traded entity which engages in any such activity, (ii) owning an equity
interest in Tech Group Asia (which entity Buyer understands and acknowledges is
engaged in the injection molding business), or (iii) serving on the board of
directors of Tech Group Asia (or any successor entity), provided that, in the
cases of clauses (ii) and (iii), (A) such Shareholder abides by his
confidentiality and nondisclosure obligations under this Agreement and under the
Uhlmann Consulting Agreement or Tashman Consulting Agreement (as applicable),
(B) such Shareholder does not serve as an officer, employee or manager of Tech
Group Asia (or any successor entity) or as the chairman of the board of
directors (subject as set forth below), (C) such Shareholder recuses himself
from any discussion conducted by the Tech Group Asia (or successor entity) board
of directors relating to business activities that are or could be reasonably
expected to be competitive with the business of Buyer, (D) such Shareholder does
not take any affirmative action or permit Seller to take any affirmative action,
that would result in such Shareholder or Seller (or both in the aggregate)
purchasing, increasing or otherwise obtaining any additional equity interest in
Tech Group Asia or increasing their equity ownership percentage in Tech Group
Asia, (E) such Shareholder votes or causes Seller to vote any shares of Tech
Group Asia held by such Shareholder or Seller, as appropriate, only in
proportion to the voting by all other Tech Group Asia shareholders with respect
to any matter that is put to the vote of the

57




 

shareholders of Tech Group Asia where such matter could reasonably be expected
to result in Tech Group Asia competing with Buyer, and (F) Tech Group Asia (or
any successor entity) does not enter into a Business Combination with any of the
companies listed on Schedule 6.12(a) or any Affiliate or division thereof.  For
purposes of this Section 6.12(a), a “Business Combination” shall mean any
acquisition of stock or substantially all assets, consolidation, merger,
partnership, joint venture or any similar transaction.  Notwithstanding the
above, Steven K. Uhlmann may serve as the chairman of the board of directors of
Tech Group Asia until the earlier of (i) June 30, 2005 and (ii) the completion
of the merger of Tech Group Asia and Sunningdale Precision Industries Ltd.

 

 

 

              (b)          Seller and the Shareholders agree that a monetary
remedy for a breach of the agreement set forth in Section 6.12(a) shall be
inadequate and impracticable and further agree that such a breach would cause
Buyer irreparable harm, and that Buyer shall be entitled to temporary and
permanent injunctive relief without the necessity of proving actual damages.  In
the event of such a breach, Seller and the Shareholders agree that Buyer shall
be entitled to such injunctive relief, including temporary restraining orders,
preliminary injunctions and permanent injunctions as a court of competent
jurisdiction shall determine.

 

 

 

              (c)          If any provision of Section 6.12(a) is determined by
a court of competent jurisdiction to be invalid in part, it shall be curtailed,
both as the time and location, to the minimum extent required for its validity
under the applicable law and shall be binding and enforceable with respect to
Seller and the Shareholders as so curtailed.

          6.13          Confidentiality.  From and after the Closing, Seller and
the Shareholders shall, and shall cause their Affiliates and Representatives to,
keep confidential and not disclose to any other Person or use for their own
benefit or the benefit of any other Person any trade secrets or other
confidential or proprietary information in its possession or control regarding
the Business and its operations, including confidential or proprietary
information regarding customers, vendors, suppliers, Intellectual Property,
training programs, manuals or materials, technical information, contracts,
systems, procedures, mailing lists, improvements, price lists, financial or
other data (including revenues, costs or profits associated with any of the
Business’s products or services), business plans, code books, invoices and other
financial statements, computer programs, databases, discs and printouts, plans
(business, technical or otherwise), customer and industry lists, correspondence,
internal reports, personnel files, sales and advertising material, telephone
numbers, names, addresses or any other compilation of information.  The
obligation of Seller and the Shareholders under this Section 6.13 shall not
apply to information which (i) is or becomes generally available to the public
without breach of the commitment provided for in this Section 6.13, (ii) Seller
or either Shareholder deems it reasonably necessary to disclose in order for
Seller or such Shareholder to enforce its/his rights or perform its/his
obligations under this Agreement or any of the Selling Closing Documents, or
(iii) is required to be disclosed by Applicable Law or Order; provided, however,
that, in such case, Seller or such Shareholder (whichever is the disclosing
party) shall (x) notify Buyer as early as reasonably p racticable prior to
disclosure to allow Buyer to take appropriate measures to preserve the
confidentiality of such information and (y) take all steps reasonably necessary
to minimize the amount of confidential information to be disclosed.

58




          6.14          Non-Solicitation of Employees.  For a period of two (2)
years after the Closing Date, Seller and each Shareholder agrees that neither
Seller nor either Shareholder, nor any Affiliate thereof, shall make an offer or
solicit to employ, whether as an employee, consultant or otherwise, any of the
Employees as of the date hereof, without obtaining the prior written consent of
Buyer.

          6.15          Intercompany Accounts.  Seller shall cause the
cancellation and/or settlement of all intercompany and intracompany accounts
involving Seller or any non-Subsidiary Affiliate of Seller on the one hand and
any Subsidiary on the other hand.

          6.16          Replacement of Letters of Credit.  On the Closing Date,
Seller shall terminate the letters of credit of Seller set forth on Schedule
6.16 (the “Seller LCs”) which Seller maintains in support of certain of its
obligations in connection with the conduct of the Business.  Also on the Closing
Date, Buyer shall establish with institutional lenders letters of credit or
other means of financial support acceptable to Seller (acting reasonably) in
such amounts as are necessary for Buyer to provide the same security or other
financial support as were provided under the Seller LCs immediately prior to the
Closing Date.

          6.17          Bulk Sales.  Buyer hereby waives compliance by Seller
with any applicable bulk sales or bulk transfer law applicable in any
jurisdiction where the Seller Assets are located, and Seller hereby agrees that
the provisions of Section 10.2(h) shall apply to any losses, damages, costs,
charges or expenses which Buyer may sustain as a consequence of Seller not
complying with such bulk sales or bulk transfer laws.

          6.18          Post-Closing Access to Records.  After the Closing Date,
Buyer shall retain for a period consistent with Buyer’s normal record-retention
policies and practices (and in any event for a period of at least one (1) year),
those documents and records of Seller and the Subsidiaries delivered to Buyer
with respect to periods occurring up to the Closing Date, and Buyer shall
provide Seller and the Shareholders with reasonable access thereto, during
normal business hours following at least three (3) days’ prior written request
for such access, to enable them to prepare financial statements or Tax Returns,
close out the books and accounts of Seller, deal with Tax audits, or otherwise
deal with matters that constitute Retained Liabilities.

          6.19          Seller Retention of Tech Group Asia Management Support
Services Agreement.  Notwithstanding any other provision of this Agreement, if
Seller is unable before Closing to obtain the consent of Tech Group Asia (in
form reasonably acceptable to Buyer) to the assignment by Seller to Buyer of
Seller’s rights and the assumption by Buyer of Seller’s obligations arising
after Closing under the Management Support Services Agreement dated as of August
12, 2003 between Tech Group Asia (as successor to Tech Group Singapore Ind. Pte
Ltd.) and Seller, as amended by letter agreement dated February 22, 2005, then
immediately before Closing, the Management Support Services Agreement shall
become an Excluded Seller Asset and Seller’s obligations thereunder shall become
a Retained Seller Liability.

59




ARTICLE 7
TAX MATTERS

          7.1          Straddle Period Tax Allocation.  Seller and Buyer shall,
unless prohibited by Applicable Law, close the taxable period of each Subsidiary
as of the close of business on the Closing Date.  If applicable Law does not
permit a Subsidiary to close its taxable year on the Closing Date or in any case
in which a Tax is assessed with respect to a taxable period which includes the
Closing Date (but does not begin or end on that day) (a “Straddle Period Tax”),
the Straddle Period Tax, if any, shall be allocated (i) to the Seller for the
period up to and including the close of business on the Closing Date, and (ii)
to Buyer for the period subsequent to the Closing Date.  Any allocation of
income or deductions required to determine any Straddle Period Tax shall be made
by means of a closing of the books and records of such Subsidiary as of the
close of the Closing Date, provided that exemptions, allowances or deductions
that are calculated on an annual basis (including depreciation and amortization
deductions) shall be allocated between the period ending on the Closing Date and
the period after the Closing Date in proportion to the number of days in each
such period.  The Party required by Applicable Law to pay any Straddle Period
Tax (the “Paying Party”), to the extent such payment exceeds the obligation of
the Paying Party hereunder, shall provide the other Party (the “Non-Paying
Party”) with notice of payment, and within ten (10) days’ of receipt of such
notice of payment, the Non-Paying Party shall reimburse the Paying Party for the
Non-Paying Party’s share of such Straddle Period Taxes.  The Party required by
Applicable Law to file a Tax Return with respect to any Straddle Period Tax
shall do so within the time period prescribed by Applicable Law.

          7.2          Purchase Price Allocation.

 

              (a)          Seller and Buyer agree that the Purchase Price and
any Assumed Seller Liabilities treated as consideration for Tax purposes shall
be allocated for Tax purposes among the Seller Assets and the Subsidiary Shares
and among the different items of assets of the QSSSs in the manner set forth on
an allocation statement (the “Allocation Statement”) to be agreed upon by Seller
and Buyer before or as soon as practicable after the Closing Date.  The
Allocation Statement shall be consistent with Code Section 1060 and, to the
extent applicable, Code Section 338, and the regulations thereunder, and shall
at a minimum provide for the following specific agreed-upon allocations (the
“Firm Allocations”):

 

 

 

 

 

             (i)          machinery, equipment, tools and vehicles:  to be
determined by West, but not to exceed $30,500,000;

 

 

 

 

 

             (ii)          leasehold improvements:  to be determined by West,
but not to exceed $10,000,000; and

 

 

 

 

 

             (iii)          fixed assets and progress:  to be determined by
West, but not to exceed $2,000,000.

 

 

 

              (b)          Seller and Buyer shall use commercially reasonable
efforts to settle the Allocation Statement within sixty (60) days following the
Closing Date.  If Seller and Buyer are unable to reach an agreement on the
specific allocations to be included in the

60




 

Allocation Statement (other than the Firm Allocations) within such sixty
(60)-day period, either Party may, by written notice to the other, require that
the contents of the Allocation Statement (other than the Firm Allocations) be
determined by a mutually acceptable firm of Independent Accountants.  Promptly
after the giving of such notice by either of Seller or Buyer and upon such
Parties’ mutual agreement on the firm of Independent Accountants, each of Seller
and Buyer shall submit its proposed Allocation Statement (which shall include
the Firm Allocations) to the Independent Accountants for review together with
such supporting documents and information as each such Party deems appropriate
to support its position.  The determination of the Independent Accountants with
respect to the Allocation Statement shall be completed within thirty (30) days
after the appointment of the Independent Accountant s and shall be final,
binding and conclusive on Seller and Buyer (provided that such determination
includes the Firm Allocations).  The Independent Accountants shall adopt the
position of either Buyer or Seller based upon which Party’s submission, in the
determination of the Independent Accountants, more accurately reflects the
correct allocation of the Purchase Price and any Assumed Seller Liabilities
treated as consideration for Tax purposes among the Seller Assets and the
Subsidiary Shares and among the different items of assets of the QSSSs.  The
fees, costs and expenses of the Independent Accountants shall be paid by
whichever of Seller or Buyer is the Party whose proposed Allocation Statement is
not selected by the Independent Accountants as the correct Allocation Statement.

 

 

 

              (c)          Following the Closing, if any item on the Allocation
Statement (as finally agreed upon by Seller and Buyer or as selected by the
Independent Accountants, as applicable) needs to be updated under Applicable Law
(including as a result of any Purchase Price adjustment), Seller shall provide
to Buyer a proposed revised copy of the Allocation Statement (a “Revised
Statement”), which Revised Statement shall be subject to Buyer’s review and
approval (not to be unreasonably withheld or delayed).  If Seller and Buyer
disagree on such Revised Statement and are unable to resolve such disagreement
within thirty (30) days after such Revised Statement is provided by Seller to
Buyer, such Parties shall resolve such disagreement in accordance with the
provisions of Section 7.2(b), as if such Revised Statement were the original
Allocation Statement.

 

 

 

              (d)          Buyer and Seller shall allocate the Purchase Price in
accordance with the Allocation Statement (as finally agreed upon by Seller and
Buyer or as selected by the Independent Accountants, as applicable) or, if
applicable, the last Revised Statement provided by Buyer and either approved by
Seller or determined to be correct by the Independent Accountants pursuant to
Section 7.2(b) (as applicable).  All Tax Returns and reports filed by Buyer,
Seller, and their respective Affiliates, including a Form 8883, shall be
prepared consistently with such allocation, unless such allocation (or any part
thereof) is contrary to Applicable Law.

 

 

 

7.3          Tax Returns For Periods Ending On or Before Closing Date.

 

 

 

              (a)          Seller shall prepare, or cause to be prepared, and
file, or cause to be filed, all Tax Returns for Seller and, where applicable,
each Subsidiary for all periods ending on or before the Closing Date and shall
pay all Taxes related thereto to the extent such Taxes exceed the amount, if
any, reflected as a current liability in the Final Closing Net

61




 

Working Capital.  Notwithstanding Buyer’s hiring at the Closing of Seller’s
Chief Financial Officer, Controller and other accounting staff, Seller shall be
entitled to reasonable access to Seller’s former Chief Financial Officer and
Controller (or their successors, if applicable) during Buyer’s normal business
hours, at no cost to Seller, to provide information and answer questions to
assist Seller in its preparation of such Tax Returns and other tax-related
filings.  All such Tax Returns shall be prepared in a manner consistent with
past practice, unless otherwise required by Applicable Law.  No later than
fourteen (14) days prior to the applicable filing deadline (including applicable
extensions) for any such Tax Return for a Subsidiary, Seller shall deliver to
Buyer a draft copy of such Tax Return for Buyer’s review and comment.  Within
seven (7) days after receip t of such Tax Return, Buyer shall deliver to Seller
any comments of Buyer with respect to such Tax Return.  To the extent that Buyer
raises any issue with the contents of any such Tax Return, Seller and Buyer
shall forthwith consult with each other to resolve such issue.  If necessary to
provide additional time for the achievement of such resolution, Seller will seek
to obtain any available extension for filing of such Tax Return.  In no event
shall Seller be obligated to delay the filing of any Tax Return beyond any
available extension period in connection with efforts to resolve issues raised
by Buyer with respect to any such Tax Return.  Seller and Buyer shall attempt in
good faith to resolve on a timely basis any such issue raised by Buyer. 
However, subject to its other obligations under this Agreement, Seller shall
have sole discretion in determining the contents of any such Tax Return.  Buyer
agrees that, without the prior written consen t of Seller, Buyer shall not, nor
shall it cause or permit any of its Affiliates (including, after the Closing
Date, the Subsidiaries) to, make any Tax election, amend any Tax Return, grant
any waiver of any statute of limitations in respect of Taxes, agree to or
compromise any Tax Liabilities or refunds, or take any other action, in respect
of income Taxes arising from any Subsidiary operations for taxable periods
ending on or prior to the Closing Date.

 

 

 

              (b)          Buyer shall prepare, or cause to be prepared, and
file, or cause to be filed, all Tax Returns of the Subsidiaries for periods
beginning before but ending after the Closing Date and report on such income Tax
Returns all income of the Subsidiaries for such periods.  No later than fourteen
(14) days prior to the applicable filing deadline (including applicable
extensions) for any such Tax Return for a Subsidiary, Buyer shall deliver to
Seller a draft copy of such Tax Return for Seller’s review and comment.  Within
seven (7) days after receipt of such Tax Return, Seller shall deliver to Buyer
any comments of Seller with respect to such Tax Return.  To the extent that
Seller raises any issue with the contents of any such Tax Return, Seller and
Buyer shall fo rthwith consult with each other to resolve such issue.  If
necessary to provide additional time for the achievement of such resolution,
Buyer will seek to obtain any available extension for filing of such Tax
Return.  In no event shall Buyer be obligated to delay the filing of any Tax
Return beyond any available extension period in connection with efforts to
resolve issues raised by Seller with respect to any such Tax Return.  Seller and
Buyer shall attempt in good faith to resolve on a timely basis any such issue
raised by Seller.  However, subject to its other obligations under this
Agreement, Buyer shall have sole discretion in determining the contents of any
such Tax Return.

62




 

7.4          Tax Claims.

 

 

 

              (a)          Seller shall have the exclusive right to represent
the interests of the Subsidiaries in connection with any audit or other
Tax-related Proceeding by a Taxing Authority against any Subsidiary after the
Closing Date to the extent any such Tax Claim relates to taxable periods ending
on or before the Closing Date (a “Pre-Closing Tax Claim”) and for which Seller
may be obligated to indemnify Buyer hereunder; provided, however, that Seller
shall (i) keep Buyer apprised of all developments in such Pre-Closing Tax Claim,
(ii) consult with Buyer (including its Representatives) in respect of such
Pre-Closing Tax Claim, and (iv) not settle or make any payment in respect of
such Pre-Closing Tax Claim without the prior written consent of Buyer (which
consent shall not be unreasonably withheld or delayed), unless such settlement
is solely limited to the payment of a monetary sum by Seller or by Buyer or any
Subsidiary for which Seller agrees in writing to fully indemnify Buyer or such
Subsidiary (as applicable), with no admission of wrongdoing by Seller, Buyer or
such Subsidiary and with no other Liability accruing to Buyer or such
Subsidiary.  Buyer shall promptly advise Seller in writing of any Pre-Closing
Tax Claim, including providing Seller with copies of all correspondence and
documentation in respect thereof.

 

 

 

              (b)          Buyer shall have the exclusive right to represent the
interests of the Subsidiaries in connection with any audit or other Tax-related
Proceeding by a Taxing Authority against any Subsidiary (a “Post-Closing Tax
Claim”) after the Closing Date for any period that ends after the Closing Date;
provided, however, that to the extent any such Post-Closing Tax Claim relates to
taxable periods that include any date occurring on or before the Closing Date
and for which Seller may be obligated to indemnify Buyer hereunder, Buyer shall
(i) promptly advise Seller in writing of such Post-Closing Tax Claim, including
providing Seller with copies of all correspondence and documentation in respect
thereof, (ii) keep Seller apprised of all developments in such Post-Closing Tax
Claim, (iii) consult with Seller (including its Representatives) in respect of
such Post-Closing Tax Claim, and (iv) not settle or make any payment in respect
of such Post-Closing Tax Claim without the prior written consent of Seller
(which consent shall not be unreasonably withheld or delayed), unless such
settlement is solely limited to the payment of a monetary sum by Buyer or any
Subsidiary, with no admission of wrongdoing by Buyer, Seller or any Subsidiary
and with the applicable Buyer Indemnified Parties providing to Seller prior to
or concurrently with such settlement payment a written waiver of any right to
indemnification under Section 10.2 for such settlement payment or for any other
Losses incurred in connection with such Post-Closing Tax Claim.

          7.5          Cooperation on Tax Matters.  Seller and Buyer shall
cooperate reasonably, as and to the extent requested by either Party, in
connection with the filing of Tax Returns contemplated in this Article 7 and any
audit, litigation or other Proceeding (including any Tax Claim) with respect to
Taxes.  Such cooperation shall include the retention and, upon the other Party’s
request, the provision of records and information reasonably relevant to any
such audit, litigation, or other Proceeding and making employees available on a
mutually convenient basis to provide additional information and explanation of
any material provided under this Section 7.5.  Seller and Buyer shall, and
following the Closing, Buyer shall cause each Subsidiary to, (i)

63




retain all books and records with respect to Tax matters pertinent to Seller and
each Subsidiary relating to any taxable period beginning before the Closing Date
until expiration of the statute of limitations (and, to the extent notified by
Buyer or Seller, any extensions thereof) of the respective taxable periods, and
to abide by all record retention agreements entered into with any Taxing
Authority, and (ii) give the other Party reasonable written notice prior to
transferring, destroying or discarding any such books and records and, if the
other Party so requests, the notifying Party shall allow the requesting Party to
take possession of such books and records.  The Parties further agree, upon
request, to use commercially reasonable efforts to obtain any certificate or
other document from any Governmental Authority or any other Person as may be
necessary to mitigate, reduce or eliminate any Tax that could be imposed
(including with respect to the Contemplated Transactions).

          7.6          Post-Closing Adjustments for Subsidiary Tax Liabilities
or Refunds.

 

              (a)          To the extent it is determined at any time following
the Closing that, as of the Closing Date, a Subsidiary had unpaid Taxes for any
Pre-Closing Tax Period, and such unpaid Taxes were not taken into account in the
Final Closing Net Working Capital or otherwise paid or reimbursed by Seller,
Seller shall pay the amount of such unpaid Taxes to Buyer within thirty (30)
days after Seller’s receipt of written request therefor.

 

 

 

              (b)          To the extent following the Closing that Buyer or any
Subsidiary (or any successor entity) receives any refund of Taxes attributable
to any Pre-Closing Tax Period, and such refund was not taken into account in the
Final Closing Net Working Capital or otherwise prepaid or credited by Buyer to
Seller, Buyer shall pay the amount of such refund to Seller within thirty (30)
days after Buyer’s receipt of such refund.

ARTICLE 8
CONDITIONS PRECEDENT TO SELLER’S OBLIGATION TO CLOSE

          Seller’s obligation to sell the Subsidiary Shares and the Seller
Assets to Buyer and to take the other actions required to be taken by Seller at
the Closing pursuant to this Agreement are subject to the satisfaction, at or
before the Closing, of each of the following conditions (any of which may be
waived by Seller in whole or in part):

          8.1          Accuracy of Representations.  The representations and
warranties of Buyer contained in this Agreement that are qualified by
materiality shall be true, accurate and complete, and the representations and
warranties of Buyer contained in this Agreement that are not so qualified shall
be true, accurate and complete in all material respects, in each case at and as
of the time of Closing with the same effect as though made at such time, except
for any particular representation or warranty that specifically addresses
matters only as of a particular date (which shall remain true as of such date,
to the extent required above) and Buyer shall have delivered to Seller a
certificate from an officer of Buyer, dated as of the Closing Date, to such
effect in a form reasonably acceptable to Seller.

          8.2          Buyer’s Performance.  All of the covenants and
obligations that Buyer is required to perform or to comply with pursuant to this
Agreement at or before the Closing shall have been duly performed and complied
with in all material respects, including the delivery of

64




the material agreements, instruments and documents listed in Section 2.9, and
Buyer shall have delivered to Seller a certificate from an officer of Buyer,
dated as of the Closing Date, to such effect in a form reasonably acceptable to
Seller.

          8.3          No Intervening Applicable Law, Order or Proceeding.  No
Applicable Law shall have been enacted or made effective and no Order shall have
been issued or granted that serves to prevent, prohibit, restrain, enjoin,
delay, make illegal, impose limitations or conditions on, or otherwise interfere
with the consummation of the Contemplated Transactions, and no Proceeding shall
have been commenced against Seller by any Person that is continuing and that
seeks to prevent, prohibit, restrain, enjoin or delay the consummation of the
Contemplated Transactions or that seeks damages or other relief in connection
with any of the Contemplated Transactions.

          8.4          Replacement Letters of Credit.  Buyer shall have
established the letters of credit or other financial support required to be
established by Buyer pursuant to Section 6.16 (with documentation reasonably
acceptable to Seller evidencing such letters of credit or other financial
support having been delivered to Seller).

ARTICLE 9
CONDITIONS PRECEDENT TO BUYER’S OBLIGATION TO CLOSE

          Buyer’s obligation to purchase the Subsidiary Shares and the Seller
Assets and assume the Assumed Seller Liabilities from Seller and to take the
other actions required to be taken by Buyer at the Closing pursuant to this
Agreement are subject to the satisfaction, at or before the Closing, of each of
the following conditions (any of which may be waived by Buyer, in whole or in
part):

          9.1          Accuracy of Representations.  The representations and
warranties of Seller contained in this Agreement that are qualified by
materiality shall be true, accurate and complete, and the representations and
warranties of Seller contained in this Agreement that are not so qualified shall
be true, accurate and complete in all material respects, in each case on and as
of the Closing Date with the same effect as though made at such time, except for
any particular representation or warranty that specifically addresses matters
only as of a particular date (which shall remain true as of such date, to the
extent required above)and Seller shall have delivered to Buyer a certificate
from an officer of Seller, dated as of the Closing Date, to such effect in a
form reasonably acceptable to Buyer.

          9.2          Performance of Covenants.  All of the covenants and
obligations that Seller is required to perform or to comply with pursuant to
this Agreement at or before the Closing shall have been duly performed and
complied with in all material respects, including the delivery of the material
agreements, instruments and documents listed in Section 2.8, and Seller shall
have delivered to Buyer a certificate from an officer of Seller, dated as of the
Closing Date, to such effect in a form reasonably acceptable to Buyer.

          9.3          No Intervening Applicable Law, Order or Proceeding.  No
Applicable Law shall have been enacted or made effective and no Order shall have
been issued or granted that serves to prevent, prohibit, restrain, enjoin,
delay, make illegal, impose limitations or conditions on, or

65




otherwise interfere with the consummation of the Contemplated Transactions, and
no Proceeding shall have been commenced against Seller or Buyer by any Person
that is continuing and that seeks to prevent, prohibit, restrain, enjoin or
delay the consummation of the Contemplated Transactions or that seeks damages or
other relief in connection with any of the Contemplated Transactions.

          9.4          Material Buyer Consents.  Each of the Material Buyer
Consents shall have been obtained and shall be in full force and effect, in a
form satisfactory to Buyer in its sole discretion.

          9.5          No Material Adverse Environmental Conditions.  The
environmental inspections, studies and tests conducted by Buyer pursuant to
Section 6.4 shall not have disclosed any material violation by Seller or any
Subsidiary of any Environmental Law or Environmental Permit or any other
material and adverse environmental condition that in any such case has or could
reasonably be expected to have a Material Adverse Effect; provided, however,
that if Buyer does not terminate this Agreement based on a failure of this
condition by March 31, 2005, Buyer shall be deemed to have waived this
condition.

          9.6          No Material Adverse Change.  During the period from the
date hereof to the Closing Date, there shall not have occurred any event,
change, fact or circumstance which, individually or in the aggregate, has had or
could reasonably be expected to have a Material Adverse Effect.

          9.7          Seller Ownership of Tech Group Europe.  Seller shall be
the sole record and beneficial owner of all of the outstanding stock of Tech
Group Europe, except that in the case of the Tech Group Europe shares owned by
David Moffitt, Seller shall be the sole beneficial owner of such shares and
shall be legally entitled to cause the transfer at Closing to Buyer of full
record and beneficial ownership of such shares, and Seller shall have delivered
to Buyer evidence of such beneficial ownership and transfer right in a form
reasonably acceptable to Buyer.

          9.8          Encumbrances.  Seller shall have furnished Buyer with
evidence reasonably satisfactory to Buyer that the Encumbrances listed under
Part 1 of Schedule 3.8 have been or will be fully and unconditionally released
as of the Closing Date.

          9.9          Termination of Inter-Company Agreements.  Buyer shall
have received evidence reasonably satisfactory to it that the following
agreements have been terminated with no further obligations or liabilities upon
Buyer, any of the Subsidiaries or the Seller Assets: (i) Corporate Management
Fee and Shared Services Agreement between The Tech Group, Inc. and each of its
Subsidiaries; (ii) Management Fee Services Agreement dated January 2, 2003, by
and between Tech Group De Mexico SRL De CV and The Tech Group, Inc.; (iii)
Management Services Agreement, dated April 9, 2002, between The Tech Group, Inc.
and (mfg) Tech Group Puerto Rico, Inc.; and (iv) Shareholders’ Agreement, dated
January 22, 1998, by and among Tech Group Ireland Limited, The Tech Group, Inc.,
William and Carole Kushmaul and David N. Moffitt, as amended by that Amendment
to Shareholders’ Agreement dated February 27, 2005, by and among Tech Group
Europe Limited, The Tech Group, Inc. and David N. Moffitt.

66




          9.10          Termination of CSG Letter Agreement.  Seller shall have
terminated the CSG letter agreement referred to in Section 10.2(i) in accordance
with the provisions of such letter agreement, and shall have provided Buyer with
reasonable evidence of such termination.

          9.11          Amendment to Tech Group Ireland Limited Shareholders’
Agreement.  The Amendment to Tech Group Ireland Limited Shareholders’ Agreement
made as of February 27, 2005 (the “First Amendment”) by and among Tech Group
Europe, Seller and David N. Moffit shall have been amended to provide for (i)
the inclusion of the express waiver of David N. Moffitt contemplated in Section
1(W) of the First Amendment (which waiver shall be in form and substance
reasonably satisfactory to Buyer), and (ii) confirmation that “Cash Amounts” (as
defined in the First Amendment) and any other amounts payable to David N.
Moffitt under the First Amendment shall be payable solely by Seller or the
Shareholders.

ARTICLE 10
INDEMNIFICATION; REMEDIES

          10.1          Survival.  All representations, warranties, covenants
and obligations of the Parties contained in this Agreement and in the
agreements, instruments and other documents delivered pursuant to this Agreement
shall survive the Closing and the consummation of the Contemplated Transactions,
subject to the provisions of Section 10.6.  The waiver by either Party of any of
its conditions for Closing based upon the accuracy of any representation or
warranty of the other Party or on the performance of or compliance with any
covenant or obligation of the other Party shall not affect the right to
indemnification, reimbursement or other remedy based upon such representation,
warranty, covenant or obligation.  Notwithstanding anything to the contrary in
this Agreement, (i) no investigation, inquiry or e xamination by Buyer or its
Representatives shall affect the representations, warranties and covenants of
Seller under this Agreement or contained in any document, certificate or other
writing or communication furnished or to be furnished to Buyer in connection
with the Contemplated Transactions, and (ii) such representations, warranties
and covenants shall not be affected or deemed waived by reason of the fact that
Buyer knew or should have known that any of the same is or might be inaccurate
or breached in any respect.

          10.2          Indemnification by Seller.  Subject to the limitations
set forth in this Article 10, Seller hereby covenants and agrees that, to the
fullest extent permitted by Applicable Law, it shall defend, indemnify and hold
harmless Buyer and its Affiliates and Representatives, and all heirs, executors,
personal representatives, successors and assigns of the foregoing (collectively,
the “Buyer Indemnified Persons”), for, from and against any loss, claim, amount
paid in settlement of claims, damages, expense, cost (including costs of
investigation and defense, reasonable attorneys’ fees and expenses and costs of
enforcing any claim for indemnification hereunder), interest, penalties, fines
or any other Liability, whether or not involving a Third-Party Claim,
(collectively, “Losses ”) suffered or incurred by the Buyer Indemnified Persons
(or any of them) resulting from:

 

              (a)          any breach of any representation or warranty made by
Seller or any Shareholder in this Agreement or in any Seller Closing Document;

 

 

 

              (b)          any Retained Seller Liability;

67




 

              (c)          any breach of any covenant, agreement or obligation
of Seller or any Shareholder in this Agreement or in any Seller Closing
Document;

 

 

 

              (d)          any claim by any Person for any brokerage or finder’s
fee, commission or similar payment based upon any agreement or understanding
made, or alleged to have been made, by any Person with Seller or any Subsidiary
(or any Affiliate or Representative thereof) or any Shareholder in connection
with this Agreement or any of the Contemplated Transactions;

 

 

 

              (e)          the environmental conditions and violations
identified on Schedule 10.2(e), subject to the provisions of Section 10.13.

 

 

 

              (f)          the matters identified on Schedule 10.2(f) and the
subject matter thereof;

 

 

 

              (g)          the EEOC and other employment-related matters
identified on Schedule 10.2(g) and the subject matter thereof;

 

 

 

              (h)          the provisions of Section 6.17; and/or

 

 

 

              (i)          any claim by Corporate Solutions Group, LLC (or any
successor, assign or Affiliate thereof) (“CSG”) for fees, commissions, expense
reimbursement or other amounts owing pursuant to that certain letter agreement
dated October 1, 2004 between CSG and Seller in connection with any transaction
entered into by Buyer or any Affiliate thereof on or after the Closing Date,
other than a transaction with any of the Persons listed on Schedule 10.2(i) (or
any successor, assign or Affiliate thereof).

          10.3          Indemnification by Buyer.  Subject to the limitations
set forth in this Article 10, Buyer hereby covenants and agrees that, to the
fullest extent permitted by Applicable Law, it shall jointly and severally
defend, indemnify and hold harmless Seller and its Affiliates and
Representatives, and all heirs, executors, personal representatives, successors
and assigns of the foregoing (collectively, the “Seller Indemnified Persons”)
for, from and against any Losses suffered or incurred by the Seller Indemnified
Persons (or any of them) resulting from:

 

              (a)          any breach of any representation or warranty made by
Buyer in this Agreement or in any Buyer Closing Document;

 

 

 

              (b)          any Assumed Seller Liability;

 

 

 

              (c)          any breach of any covenant, agreement or obligation
of Buyer in this Agreement or in any Buyer Closing Document;

 

 

 

              (d)          any claim by any Person for any brokerage or finder’s
fee, commission or similar payment based upon any agreement or understanding
alleged to have been made by such Person with Buyer (or any Affiliate or
Representative thereof) in connection with this Agreement or any of the
Contemplated Transactions;

 

 

 

              (e)          subject to the accuracy of Seller’s representation
and warranty in Section 3.26(d), any claim relating to a “Mass Layoff” or “Plant
Closing” under the Worker

68




 

Adjustment and Retraining Notification Act, 29 U.S.C. Section 2101 et seq. or
any equivalent or similar foreign or state law or regulation governing employee
layoff notification that occurs following the Closing; and/or

 

 

 

              (f)          any claim by CSG for fees, commissions, expense
reimbursement or other amounts owing pursuant to that certain letter agreement
dated October 1, 2004 between CSG and Seller in connection with any transaction
entered into by Buyer or any Affiliate thereof on or after the Closing Date with
any of the Persons listed on Schedule 10.2(i) (or any successor, assign or
Affiliate thereof).

 

 

 

10.4          Limitations on Seller’s Indemnity Obligations.

 

 

 

              (a)          Notwithstanding any other provision of this Article
10, Seller shall have no Liability with respect to indemnification claims under
Section 10.2(a) or 10.2(c) until the total of all Losses with respect to such
matters exceeds $750,000 in the aggregate (the “Claims Deductible”), and then
Seller shall only be liable for claims under Sections 10.2(a) and 10.2(c) to the
extent that the aggregate amount of Losses underlying such claims exceeds the
Claims Deductible.  Notwithstanding the foregoing, the Claims Deductible shall
not apply to (i) any claim made under Section 10.2(a) in respect of any breach
of representation or warranty by Seller under Section 3.1, 3.2, 3.4, 3.8, 3.18,
3.22 (but only to the extent such breach relates to Taxes), 3.29 or 3.30 or by
any Shareholder under Article 4, or (ii) any claim made under Section 10.2(c) in
respect of a breach of covenant under Article 2.

 

 

 

              (b)          Notwithstanding any other provision of this Article
10, Seller shall have no Liability with respect to indemnification claims by
Buyer Indemnified Persons under Section 10.2(a) or 10.2(c) after Seller has made
payments to or on behalf of Buyer Indemnified Persons (including payments from
the Indemnity Escrow Amount) in respect of any and all indemnification claims
under Sections 10.2(a) and 10.2(c) that, in the aggregate, are equal to
$20,000,000; provided, however that such limitation shall not apply to (i) any
claim made under Section 10.2(a) in respect of any breach of representation or
warranty by Seller under Section 3.1, 3.2, 3.4, 3.8, 3.18, 3.22 (but only to the
extent such breach re lates to Taxes), 3.29 or 3.30 or by any Shareholder under
Article 4, or (ii) any claim made under Section 10.2(c) in respect of a breach
of covenant under Article 2.

 

 

 

10.5          Limitations on Buyer’s Indemnity Obligations.

 

 

 

              (a)          Buyer shall have no Liability with respect to
indemnification claims under Section 10.3(a) or 10.3(c) until the total of all
Losses with respect to such matters exceeds the Claims Deductible, and then
Buyer shall only be liable for claims under Sections 10.3(a) and 10.3(c) to the
extent that the aggregate amount of Losses underlying such claims exceeds the
Claims Deductible.  Notwithstanding the foregoing, the Claims Deductible shall
not apply to any claim made under Section 10.3(a) in respect of any breach of
representation or warranty by Buyer under Section 5.1, 5.2 or 5.5.

69




 

              (b)          Buyer shall have no Liability with respect to
indemnification claims under Section 10.3(a) or 10.3(c) after it has made
payments to or on behalf of Seller Indemnified Persons in respect of any such
indemnification claims that, in the aggregate, are equal to $20,000,000;
provided, however that such limitation shall not apply to any claim made under
Section 10.3(a) in respect of any breach of representation or warranty by Buyer
under Section 5.1, 5.2 or 5.5.

 

 

 

10.6          Time Limitations.

 

 

 

              (a)          For purposes of this Agreement, an Indemnified Person
may only assert a claim for indemnification under Section 10.2(a) or Section
10.3(a) (as applicable) during the applicable period of time (the “Claims
Period”) specified as follows:

 

 

 

 

             (i)          With respect to any indemnification claim arising out
of the breach by Seller or any Shareholder of any representation or warranty
contained in Section 3.1, 3.2, 3.4, 3.8, 3.29 or 3.30 or Article 4 or the breach
by Buyer of any representation or warranty contained in Section 5.1, 5.2 or 5.5,
the Claims Period shall commence on the date of this Agreement and continue
indefinitely.

 

 

 

 

 

             (ii)          With respect to any indemnification claim arising out
of the breach by Seller of any representation or warranty contained in Section
3.18 or 3.22 (but only to the extent such breach relates to Taxes), the Claims
Period shall commence on the date of this Agreement and continue until the date
which is sixty (60) days after the expiration of the applicable statute of
limitations.

 

 

 

 

 

             (iii)          With respect to any other indemnification claim
arising out of the breach by Seller or Buyer of any representation or warranty
contained in this Agreement not referred to in Section 10.6(a)(i) or
10.6(a)(ii), the Claims Period shall commence on the date of this Agreement and
continue until the second (2nd) anniversary of the Closing Date.

 

 

 

 

              (b)          withstanding the provisions of Section 10.6(a), if
before 5:00 p.m. (Arizona time) on the last day of the applicable Claims Period,
either Party against which an indemnification claim has been made hereunder has
been properly notified in writing of such claim for indemnity under Section 10.2
or Section 10.3, and such claim has not been finally resolved, settled or
otherwise disposed of as of such date, such claim shall continue to survive and
shall remain a basis for indemnity hereunder until such claim is finally
resolved, settled or otherwise disposed of in accordance with the terms of this
Agreement.

 

 

 

10.7          Procedure for Third-Party Claims.

 

 

 

              (a)          Promptly after receipt by a Person entitled to
indemnity under Section 10.2 or 10.3 (an “Indemnified Person”) of notice of the
assertion of a Third-Party Claim against it, such Indemnified Person shall give
prompt written notice to the Party obligated to indemnify under such Section
(the “Indemnifying Party”) of the assertion of such Third-Party Claim, which
notice shall set forth in reasonable detail the subject matter of

70




 

the claim, the amount of the claim in question (to the extent known or estimable
by the Indemnified Person) and any other material or pertinent facts regarding
the claim (to the extent known by the Indemnified Person); provided, however,
that the failure by the Indemnified Person to provide such prompt written notice
to the Indemnifying Party shall not relieve the Indemnifying Party of any
Liability that it may have to the Indemnified Person, except to the extent that
the Indemnifying Party can demonstrate that the defense of such Third-Party
Claim has been prejudiced by the Indemnified Person’s failure to give such
prompt written notice.

 

 

 

              (b)          If an Indemnified Person gives notice to the
Indemnifying Party pursuant to Section 10.7(a) of the assertion of a Third-Party
Claim, the Indemnifying Party shall be entitled to participate in the defense of
such Third-Party Claim and, subject to Section 10.7(c), to assume the defense of
such Third-Party Claim with counsel reasonably satisfactory to the Indemnified
Person.  After notice from the Indemnifying Party to the Indemnified Person of
its election to assume the defense of such Third-Party Claim, the Indemnifying
Party shall not, so long as it reasonably and diligently conducts such defense,
be liable to the Indemnified Person under this Article 10 for any fees of other
counsel or any other expenses with respect to the defense of such Third- Party
Claim, in each case subsequently incurred by the Indemnified Person in
connection with the defense of such Third-Party Claim, other than reasonable
costs of investigation.  If the Indemnifying Party assumes the defense of a
Third-Party Claim, no compromise or settlement of such Third-Party Claims may be
effectuated by the Indemnifying Party without the Indemnified Person’s Consent
(not to be unreasonably withheld or delayed) unless (i) there is no finding or
admission of any violation of Applicable Law or of the rights of any Person,
(ii) an express condition thereof is the release of the Indemnified Person by
each Third Party claimant from all Liability with respect to such Third-Party
Claim, and (iii) the sole relief provided is monetary damages that are paid in
full by the Indemnifying Party.  If notice is given to an Indemnifying Party of
the assertion of any Third-Party Claim and the Indemnifying Party does not,
within fifteen (15) days after th e Indemnified Person’s notice is given, give
notice to the Indemnified Person of its election to assume the defense of such
Third-Party Claim, the Indemnified Person shall be entitled, to the Indemnifying
Party’s exclusion and at the Indemnifying Party’s cost, to fully assume the
defense of such Third-Party Claim, and the Indemnifying Party shall be bound by
any determination made in such Third-Party Claim or any compromise or settlement
effected by the Indemnified Person in respect thereof.

 

 

 

              (c)          Notwithstanding the foregoing provisions of this
Section 10.7, the Indemnified Person may require that the Indemnifying Party not
assume or maintain control of, or actively participate in (in which case, the
Indemnifying Party shall not assume, maintain control of or actively participate
in) the defense of, any Third Party Claim against the Indemnified Person if (i)
the Indemnifying Party is also a Person against whom the Third-Party Claim is
made and the Indemnified Person determines in good faith that joint
representation of the Indemnifying Party and Indemnified Person would be
inappropriate, (ii) the Indemnified Person requests, and the Indemnifying Party
fails to provide (A) reasonable assurance to the Indemnified Person of the
Indemnifying Party’s financi al capacity and willingness to defend such
Third-Party Claim and to provide indemnification with respect thereto, and (B)
an acknowledgment to the

71




 

Indemnified Person of the Indemnifying Party’s responsibility to provide
indemnification with respect thereto, or (iii) the Indemnified Person determines
in good faith that there is a reasonable probability that the Third-Party Claim
may adversely affect it or its Affiliates or Representatives other than as a
result of monetary damages for which it or they would be entitled to
indemnification under this Agreement.  In any of these events, the Indemnified
Person may, by written notice to the Indemnifying Party, assume the exclusive
right to defend, compromise or settle such Third-Party Claim, but the
Indemnifying Party shall not be bound by any compromise or settlement of such
Third-Party Claim for the purposes of this Agreement without its prior written
consent to such compromise or settlement (not to be unreasonably withheld or
delayed).

 

 

 

              (d)          With respect to any Third-Party Claim subject to
indemnification under this Article 10, (i) both the Indemnified Person and the
Indemnifying Party, as the case may be, shall keep the other Person fully
informed of the status of such Third-Party Claim and any related Proceedings at
all stages thereof where such Person is not represented by its own counsel, and
(ii) the Parties agree to use commercially reasonable efforts to render to each
other such assistance as they may reasonably require of each other and to
cooperate reasonably and in good faith with each other in order to ensure the
proper and adequate defense of any Third-Party Claim.

 

 

 

              (e)          With respect to any Third-Party Claim subject to
indemnification under this Article 10, each Party agrees to use commercially
reasonable efforts to cooperate in such a manner as to preserve in full (to the
extent possible) the confidentiality of all confidential information (including
the Confidential Information) of the other Party and the attorney-client and
work-product privileges of the other Party.  In connection therewith, each Party
agrees that (i) it shall use commercially reasonable efforts, in respect of any
Third-Party Claim in which it has assumed or participated in the defense, to
avoid production of confidential information (consistent with Applicable Law and
rules of procedure), and (ii) all communications between either Party and
counsel respons ible for or participating in the defense of any Third-Party
Claim shall, to the extent possible, be made so as to preserve any applicable
attorney-client or work-product privilege.

          10.8          Other Claims.  A claim for indemnification for any
matter not involving a Third-Party Claim may be asserted by written notice to
the Indemnifying Party, which notice shall set forth in reasonable detail the
subject matter of the claim, the amount of the claim in question (to the extent
known or estimable by the Indemnified Person) and any other material or
pertinent facts regarding the claim (to the extent known by the Indemnified
Person), and shall be paid promptly by the Indemnifying Party after such notice,
together with satisfactory proof of Losses or other documents evidencing the
basis of the Losses sought, are received by the Indemnifying Party.

          10.9          Effect of Materiality.  For purposes of calculating the
amount of Losses to which the Buyer Indemnified Party or Seller Indemnified
Party (as applicable) is entitled as a result of any inaccuracy or breach of a
representation or warranty in this Agreement or in any agreement, certificate or
instrument furnished or to be furnished pursuant hereto or in connection with
the Contemplated Transactions, such representation or warranty shall not be
deemed qualified by

72




any concept of “material,” “materiality,” “Material Adverse Effect” or other
similar qualification.

          10.10          Adjustment to Purchase Price.  Any indemnification
payment made pursuant to this Article 10 shall be treated as an adjustment to
the Purchase Price for Tax purposes.

          10.11          Exclusive Remedy.  The indemnification rights provided
in this Article 10 shall be the sole and exclusive remedy available to the
Parties and the other Indemnified Persons for any and all Losses related to a
breach of any of the terms, conditions, covenants, agreements, representations
or warranties contained herein or in any of the Buyer Closing Documents or the
Seller Closing Documents, or any right, claim or action arising from the
Contemplated Transactions (and each Party hereby waives, to the fullest extent
that it may do so, any other right or remedy that may arise under any Applicable
Law); provided, however, that the provisions of this Section 10.9 shall not
preclude either Party from bringing an action for specific performance,
injunctive relief or any other equitable remedy to req uire the other Party or
any other applicable Person to perform its obligations under this Agreement, the
Buyer Closing Documents or the Seller Closing Documents, and the provisions of
this Section 10.11 shall not apply in the case of fraud or willful misconduct.

          10.12          Claims Against Indemnity Escrow Amount First.  A Buyer
Indemnified Person must first make a claim for indemnification under Section
10.2 against the Indemnity Escrow Amount for the portion of the claim that does
not exceed the Indemnity Escrow Amount then held in escrow and not otherwise
claimed against before such Buyer Indemnified Person may make an indemnification
claim directly against Seller.  A Buyer Indemnified Person may make a claim for
indemnification against Seller under Section 10.2 and demand direct payment from
Seller in respect of such claim only to the extent that such claim exceeds any
amounts remaining, and not otherwise claimed against, the Indemnity Escrow
Amount.  For avoidance of doubt, Buyer may at its sole option demand direct
payment from Seller for any claims by Buyer for amounts due pursuant to Section
2.6(e); Seller acknowledges that such claim is not subject to this Article 10.

          10.13          Limitations on Environmental Condition Indemnification.

 

              (a)          Buyer agrees that, in connection with any
indemnification claim against Seller under Section 10.2(e) for Losses incurred
in connection with the Remediation of any of the environmental conditions
described on Schedule 10.2(e), Seller shall only be liable to indemnify Buyer
Indemnified Person for those Losses incurred to satisfy the Remediation
Standard.

 

 

 

              (b)          For purposes of this Agreement, “Remediation” shall
mean all actions required to (i) investigate, clean up, remove or treat any
Hazardous Material that is present or has been Released, (ii) restore or reclaim
the Environment with respect to such presence or Release(s), (iii) perform
required remedial investigations, feasibility studies, corrective actions,
closures and post-remedial or post-closure studies, investigations, operations
and maintenance and monitoring with respect to such presence or a Release, and
(iv) prepare and submit any reports, submissions or other responses required to
be provided to or filed with any Governmental Authority in connection with any
such

73




 

activities and, to the extent necessary or appropriate, respond to any comments
from any Governmental Authority in connection therewith.

 

 

 

              (c)          For purposes of this Agreement, the “Remediation
Standard” shall be the standard which (i) complies with the minimum standards
under Applicable Law (including Environmental Laws) as in effect at the time of
the completion of the Remediation, (ii) is the minimum standard necessary to
obtain approval or authorization by all Governmental Authorities with
jurisdiction over such matters, where such approval or authorization is required
by applicable Environmental Laws, (iii) complies with the minimum standards set
forth in the applicable lease for the Leased Real Property, if any, (iv)
complies with any enforceable Order, Proceeding or Contract, and (v) is
necessary to resolve a Third-Party Claim for which a Buyer Indemnified Person is
liable.

 

 

 

              (d)          With respect to the Regulatory Compliance Matters
Table included on Schedule 10.2(e), Buyer shall use commercially reasonable
efforts to correct all noncompliance matters disclosed on such table within one
hundred and twenty (120) days following the Closing Date for such matters which
can reasonably be corrected within such one hundred and twenty (120)-day period,
and otherwise as soon as reasonably practicable, with Seller indemnifying any
Buyer Indemnified Person for all Losses incurred by such Buyer Indemnified
Person in connection with the making of such corrective efforts, including any
fines, penalties or other charges assessed against such Buyer Indemnified Person
in connection therewith.  If Buyer fails to use such commercially reasonable
efforts to cor rect any such noncompliance matter disclosed on such table within
one hundred and twenty (120) days following the Closing Date or within such
other reasonably practicable period, and the Losses incurred by a Buyer
Indemnified Person as a result of such noncompliance matter would have been a
lesser amount but for Buyer’s failure to use such commercially reasonable
efforts to correct such noncompliance matter within one hundred and twenty (120)
days following the Closing Date or within such other reasonably practicable
period, then Seller shall only be required to indemnify Buyer for such lesser
amount of Losses.

 

 

 

              (e)          Unless reasonably necessary to investigate, uncover,
disclose or undertake Remediation of an environmental condition that is apparent
or is reasonably believed or suspected by Buyer to exist on, under or about any
Seller/Subsidiary Property, or unless required by Applicable Law (including
Environmental Law), Order, Contract, a lease for any Leased Real Property, or
required or reasonably advisable to investigate and/or respond to, or to
correct, an imminent or substantial threat to human health or the Environment,
or as necessary for the construction, maintenance, repair or modification of any
Seller/Subsidiary Property; or as necessary or reasonably requested by a bank,
financial institution, underwriter, insurer or other applicable Third Party in
connection with financin g or refinancing, raising capital or issuing debt,
obtaining insurance, or other similar bona fide business purpose, Buyer shall
not, nor shall it cause or permit any Person within its control to, undertake
any invasive sampling, testing, investigation or analysis to uncover or disclose
any environmental condition on any Seller/Subsidiary Property.

74




ARTICLE 11
TERMINATION

          11.1          Termination.  This Agreement may be terminated at any
time prior to the Closing:

 

              (a)          by the written agreement of Seller and Buyer;

 

 

 

              (b)          by Seller or Buyer, by written notice to the other,
if the Closing has not occurred by 5:00 p.m. (Arizona time) on June 30, 2005,
unless the failure to close is due to the failure of the notifying Party to
perform or comply with any of the covenants or obligations contained herein to
be performed or complied with by it at or prior to the Closing;

 

 

 

              (c)          by Seller, by written notice to Buyer, if any of
Seller’s conditions set forth in Article 8 has not been fulfilled, or if it
becomes incapable of fulfillment, by 5:00 p.m. (Arizona time) on June 30, 2005,
unless, in either such case, such non-fulfillment is due to the failure of
Seller to perform or comply with any of the covenants or agreements contained
herein to be performed or complied with by Seller; or

 

 

 

              (d)          by Buyer, by written notice to Seller, if any of the
conditions set forth in Article 9 has not been fulfilled, or if it becomes
incapable of fulfillment, by 5:00 p.m. (Arizona time) on June 30, 2005, unless
such non-fulfillment is due to the failure of Buyer to perform or comply with
any of the covenants or agreements contained herein to be performed or complied
with by Buyer.

Notwithstanding the foregoing, if the Closing has failed to occur by June 30,
2005, and the sole reason for such failure is that Seller and Buyer are waiting
to receive from the Puerto Rico Industrial Development Corporation or the Puerto
Rico Secretary of State (or equivalent Governmental Authority) the consent
required pursuant to § 10108(a) of Title 13, Subtitle 15, Part II, Chapter 905
of the Laws of Puerto Rico Annotated (or any other Applicable Law related to
such provision) in connection with the change of control of Tech Group Puerto to
occur at Closing (as such consent is referenced on item 2 of Schedule 3.3), the
dates referred to in Sections 11.1(b), (c) and (d) shall be extended for up to
sixty (60) days to permit Seller and Buyer additional time to obtain receipt of
such consent.

          11.2          Effect of Termination.  In the event of the termination
of this Agreement pursuant to the provisions of Section 11.1, this Agreement
shall become void and have no effect, without any Liability to any Person in
respect hereof or of the Contemplated Transactions on the part of either Party
or any of its Representatives or Affiliates.  Notwithstanding the foregoing, (i)
the provisions of this Section 11.2, Section 11.3 and Article 12, and the
definitions herein applicable to any of such provisions, shall survive such
termination indefinitely or until the earlier specified time referred to in such
provision, and (ii) if the Closing does not occur as a result of either Party’s
breach of any representation, warranty, covenant or obligation hereunder, the
termination of this Agreement pursuant to Section 11.1 shall not relieve the
breaching Party of any Liability for such breach, and the non-breaching

75




Party shall be entitled to all remedies against the breaching Party for such
breach, whether at law or in equity, even if the non-breaching Party is the
Party that terminated this Agreement.

          11.3          Termination Fee.  If Buyer terminates this Agreement
prior to Closing based on Buyer’s decision to pursue another acquisition of a
company operating in a business substantially similar to the Business with
consideration (including assumption of debt and earn-out or other similar
deferred purchase price payments) of between $100 million and $175 million, and
Buyer enters into a definitive, binding acquisition or merger agreement with a
Third Party with respect to such other transaction within ninety (90) days after
Buyers’ delivery to Seller of written notice of termination of this Agreement,
Buyer shall reimburse Seller up to $250,000 of Seller’s out-of-pocket fees and
expenses (including attorneys’ fees and expenses) incurred in connection with
the negotiation and drafting of this Agr eement and the consummation of the
Contemplated Transactions.  Such reimbursement shall be paid within five (5)
Business Days after Buyer’s entry into such definitive, binding acquisition
agreement and shall constitute Seller’s sole and exclusive remedy, and shall be
deemed to be liquidated damages, for the acts or omissions which resulted in
Buyer’s termination of this Agreement in the circumstances described above;
provided, however, that such reimbursement obligation of Buyer shall not apply
and shall not be due to Seller if, at the time of such termination in the
circumstances described above, Buyer was entitled to terminate this Agreement
pursuant to Section 11.1(d).

ARTICLE 12
GENERAL PROVISIONS

          12.1          Expenses; Transfer Taxes.  Except as otherwise provided
in this Agreement, each Party shall bear its own fees and expenses incurred in
connection with the preparation, negotiation, execution and performance of this
Agreement, including all fees and expenses of its Representatives (with any such
expenses of the Subsidiaries being borne by Seller).  Any and all sales Taxes,
transfer Taxes, recording fees and other similar Taxes or fees payable as a
result of or in connection with the Contemplated Transactions shall be paid by
Buyer and shall be remitted as soon as practicable by Buyer in accordance with
Applicable Law.

          12.2          Notices.  All notices, requests, demands, claims and
other communications permitted or required to be given hereunder must be in
writing and shall be deemed duly given and received (i) if personally delivered,
when so delivered, (ii) if mailed, three (3) Business Days after having been
sent by registered or certified mail, return receipt requested, postage prepaid
and addressed to the intended recipient as set forth below, (iii) if sent by
electronic facsimile, once transmitted to the fax number specified below and
once the appropriate facsimile confirmation is received, provided that a copy of
such notice, request, demand, claim or other communication is promptly
thereafter sent in accordance with the provisions of clause (ii) or (iv) hereof,
or (iv) if sent through an overnig ht delivery service in circumstances to which
such service guarantees next day delivery, the day following being so sent:

76




(a)

To Seller or either Shareholder, before the Closing:

 

 

 

The Tech Group, Inc.

 

14677 N. 74th Street

 

Scottsdale, Arizona  85260

 

Attention:  Harold J. Faig, President & CEO

 

Fax:  (480) 281-4956

 

 

 

with a copy (which shall not constitute valid delivery to Seller) to:

 

 

 

Snell & Wilmer L.L.P.

 

One Arizona Center

 

Phoenix, Arizona  85004

 

Attention:  Matthew P. Feeney or Garth D. Stevens

 

Fax:  (602) 382-6070

 

 

(b)

To Seller or either Shareholder, after the Closing:

 

 

 

The Tech Group, Inc.

 

c/o Hal Tashman

 

5801 E. Starlight Way

 

Paradise Valley, Arizona  85253

 

Fax:  (480) 481-6045

 

 

 

with a copy to:

 

 

 

Steven K. Uhlmann

 

11401 E. Bella Vista

 

Scottsdale, Arizona  85259

 

Fax:  (480) 661-8388

 

 

 

and with a copy (which shall not constitute valid delivery to Seller or either
Shareholder) to:

 

 

 

Snell & Wilmer L.L.P.

 

One Arizona Center

 

Phoenix, Arizona  85004

 

Attention:  Matthew P. Feeney or Garth D. Stevens

 

Fax:  (602) 382-6070

 

 

(c)

To Buyer:

 

 

 

West Pharmaceutical Services, Inc.

 

101 Gordon Drive

 

Lionville, Pennsylvania  19341

 

Attention:  Donald Morel, Jr., Ph.D., Chairman, President and CEO

 

Fax:  (610) 594-3000

77




 

with a copy (which shall be delivered by facsimile) to:

 

 

 

West Pharmaceutical Services, Inc.

 

Attention:  John Gailey, General Counsel

 

Fax:  (610) 594-3021

 

 

 

with a copy (which shall not constitute valid delivery to Buyer) to:

 

 

 

Dechert LLP

 

1717 Arch Street

 

4000 Bell Atlantic Tower

 

Philadelphia, Pennsylvania 19103

 

Attention:  Christopher Karras, Esq.

 

Fax:  (215) 994-2222

Either Party may give any notice, request, demand, claim or other communication
hereunder using any other means (including electronic mail), but no such notice,
request, demand, claim or other communication shall be deemed to have been duly
given or received unless and until it actually is received by the Party for
which it is intended and the notifying Party can provide reasonable evidence of
such actual receipt.  Either Party may change its address for the receipt of
notices, requests, demands, claims and other communications hereunder by giving
the other Party notice of such change in the manner herein set forth.

          12.3          Dispute Resolution.  Except for actions for specific
performance, injunction or other equity remedies contemplated in this Agreement
or in any Seller Closing Document or Buyer Closing Document, any dispute or
difference between the Parties arising out of or in connection with this
Agreement or the Contemplated Transactions which the Parties are unable to
resolve themselves shall be submitted to and resolved by arbitration before a
single arbitrator, for amounts in dispute under $5,000,000 and otherwise before
a panel of three (3) arbitrators, pursuant to the Commercial Arbitration Rules
of the American Arbitration Association, as supplemented or modified by the
provisions of this Section 12.3.  Notwithstanding the foregoing, if, pursuant to
Section 2.16, Buyer or Seller elects to submit a dispute under any of Section
2.11(b), 2.12(b) or 2.12(f) to arbitration pursuant to this Section 12.3, then
such Party shall give written notice to the other Party of such election.  In
such event, the three (3)-member arbitration panel shall be selected by each of
Buyer and Seller selecting one arbitrator within thirty (30) days of such notice
and the two (2) arbitrators selecting a third (3rd) arbitrator by mutual
agreement; provided that if one Party does not select an arbitrator within the
aforementioned thirty (30)-day period, then the arbitrator selected by the other
Party shall be the sole arbitrator to consider and decide upon the dispute in
question.  The arbitrator(s) shall consider the dispute at issue in Phoenix,
Arizona within one hundred twenty (120) days (or such other period as may be
acceptable to the Parties to the dispute) of the designation of the
arbitrator(s).  The arbitrator(s) shall be bound to follow the laws of the St
ate of Pennsylvania, decisional and statutory, in reaching any decision and
making any award and shall deliver a written award, including written findings
of fact and conclusions of law, with respect to the dispute to each of the
Parties, who shall promptly act in accordance therewith.  Any award of the
arbitrator(s) shall be final, conclusive and binding on the Parties; provided,
however that either Party may seek the vacating, modification or correction of
the arbitrator(s)’ decision or

78




award as provided under Section 10 and Section 11 of the Federal Arbitration Act
9 U.S.C. §1-14.  Either Party may enforce any award rendered pursuant to the
arbitration provisions of this Section 12.3 by bringing suit in any court of
competent jurisdiction.  All costs and expenses attributable to the
arbitrator(s) shall be allocated between the Parties in such manner as the
arbitrator(s) determine to be appropriate under the circumstances; provided,
however that if any disagreement under Section 2.11 or Section 2.12 is referred
to arbitration under this Section 12.3 pursuant to Section 2.16, all costs and
expenses attributable to the arbitrator(s) shall be paid by the Party against
which the arbitrator(s) rule, consistent with the provisions of Sections 2.11
and 2.12.  Either Party may file a copy of this Section 12.3 with any arbitrator
or court as written evide nce of the knowing, voluntary and bargained agreement
among the Parties with respect to the subject matter of this Section 12.3.

          12.4          Waiver; Remedies Cumulative.  Except to the extent
provided by Section 10.9, the rights and remedies of the Parties hereunder are
cumulative and not alternative.  Neither any failure nor any delay by either
Party in exercising any right, power or privilege under this Agreement or any of
the documents referred to in this Agreement shall operate as a waiver of such
right, power or privilege, and no single or partial exercise of any such right,
power or privilege shall preclude any other or further exercise of such right,
power or privilege or the exercise of any other right, power or privilege.  To
the maximum extent permitted by Applicable Law, (i) no claim or right arising
out of this Agreement or any of the documents referred to in this Agreement can
be discharged by one Party, in whole or in part, by a waiver or renunciation of
the claim or right unless made in writing and signed by the other Party, (ii) no
waiver that may be given by a Party shall be applicable except in the specific
instance for which it is given, and (iii) no notice to or demand on one Party
shall be deemed to be a waiver of any obligation of that Party or of the right
of the Party giving such notice or demand to take further action without notice
or demand as provided in this Agreement or the documents referred to in this
Agreement.

          12.5          Entire Agreement and Modification.  This Agreement
(including the Appendices, Schedules and Exhibits hereto and the other
agreements and instruments to be executed and delivered by the Parties pursuant
hereto) constitutes the entire and final agreement between the Parties with
respect to the subject matter hereof, and supersedes and replaces all prior
agreements, understandings, commitments, communications and representations made
between the Parties, whether written or oral, with respect to the subject matter
hereof; provided, however, that the confidentiality letter agreement dated
November 24, 2004 between the Parties shall remain in full force and effect
until the consummation of the Closing.  This Agreement may not be amended,
supplemented, or otherwise modified except by a written agreement executed by
the Parties.

          12.6          Assignments; Successors; No Third-Party Rights.  Neither
Party may assign any of its rights or delegate or cause to be assumed any of its
obligations under this Agreement without the prior written consent of the other
Party.  Subject to the preceding sentence, this Agreement shall apply to, be
binding in all respects upon and inure to the benefit of the successors and
permitted assigns of the Parties.  Notwithstanding the foregoing, Buyer may
assign any of its rights and obligations hereunder in whole or in part to any
direct or indirect subsidiary of Buyer and may collaterally assign its rights
hereunder to any lender or financing source to Buyer or its subsidiaries, in
each case, without the consent of the Seller; provided,

79




however, that no such assignment by Buyer shall relieve Buyer from any of its
obligations hereunder.  Nothing expressed or referred to in this Agreement shall
be construed to give any Person other than the Parties any legal or equitable
right, remedy or claim under or with respect to this Agreement or any provision
of this Agreement, except (i) as provided under Article 10 with respect to the
indemnification of Buyer Indemnified Persons and Seller Indemnified Persons, and
(ii) such rights as shall inure to a successor or permitted assign pursuant to
this Section 12.6.

          12.7          Severability.  If any provision of this Agreement, or
the application of any such provision to any Person or circumstance, is held to
be unenforceable or invalid by any Governmental Authority or arbitrator or under
any Applicable Law, the Parties shall negotiate an equitable adjustment to the
provisions of this Agreement with the view to effecting, to the greatest extent
possible, the original purpose and intent of this Agreement.  In any event, the
invalidity of any provision of this Agreement or portion of a provision shall
not affect the validity of any other provision of this Agreement or the
remaining portion of the applicable provision.

          12.8          Dates and Times.  Dates and times set forth in this
Agreement for the performance of the Parties’ respective obligations hereunder
or for the exercise of their rights hereunder shall be strictly construed, time
being of the essence of this Agreement.  All provisions in this Agreement which
specify or provide a method to compute a number of days for the performance,
delivery, completion or observance by either Party of any action, covenant,
agreement, obligation or notice hereunder shall mean and refer to calendar days,
unless otherwise expressly provided.  Except as expressly provided herein, the
time for performance of any obligation or taking any action under this Agreement
shall be deemed to expire at 5:00 p.m. (Arizona time) on the last day of the
applicable time period provided for her ein.  If the date specified or computed
under this Agreement for the performance, delivery, completion or observance of
a covenant, agreement, obligation or notice by either Party, or for the
occurrence of any event provided for herein, is a day other than a Business Day,
then the date for such performance, delivery, completion, observance or
occurrence shall automatically be extended to the next Business Day following
such date.

          12.9          Governing Law.  Except as provided in Section 12.3 with
respect to the application of specific provisions of the Federal Arbitration Act
9 U.S.C. §1-14, this Agreement shall be governed by and construed under the laws
of the Commonwealth of Pennsylvania, without regard to conflicts-of-laws
principles that would require the application of any other law.

          12.10        Execution of Agreement.  This Agreement may be executed
in two or more counterparts, each of which shall be deemed to be an original
copy and all of which, when taken together, shall be deemed to constitute one
and the same agreement.  The exchange of copies of this Agreement and of
signature pages by facsimile transmission shall constitute effective execution
and delivery of this Agreement as to the Parties and may be used in lieu of the
original Agreement for all purposes.  Signatures of the Parties transmitted by
facsimile shall be deemed to be their original signatures for all purposes.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

80




          IN WITNESS WHEREOF, the Parties have executed this Stock and Asset
Purchase Agreement as of the date first written above.

Seller:

 

Buyer:

 

 

 

 

 

THE TECH GROUP, INC., an Arizona corporation

 

WEST PHARMACEUTICAL SERVICES, INC., a Pennsylvania corporation

 

 

 

 

 

 

 

 

 

 

By:

 /s/ Harold J. Faig

 

By:

 /s/ Donald E. Morel, Jr., Ph.D.

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

Harold J. Faig

 

 

Donald Morel, Jr., Ph.D.

 

President & CEO

 

 

Chairman, President & CEO

 

 

 

 

 

 

 

 

 

 

 

 

 

Shareholders:

 

 

 

 

 

 

 

 

 

 /s/ STEVEN K. UHLMANN

 

 

 

--------------------------------------------------------------------------------

 

 

 

STEVEN K. UHLMANN

 

 

 

 

 

 

 

 

 

 /s/ HALDUN TASHMAN

 

 

 

--------------------------------------------------------------------------------

 

 

 

HALDUN TASHMAN

81




APPENDIX A

DEFINITIONS

          A-1.          Terms Defined.  Initially capitalized words or terms not
defined in the body of this Agreement have the following meanings:

          “Accounts Receivable” means all trade and other accounts receivable
and other rights to payment from past or present customers and other account
debtors of Seller or any Subsidiary, and the full benefit of all security for
such accounts or rights to payment, including all trade, vendor and other
accounts receivable representing amounts receivable in respect of goods sold or
services rendered to customers of the Business or in respect of amounts
refundable or otherwise due to Seller or any Subsidiary from vendors, suppliers
or other Persons in connection with the Business.

          “Affiliate” means, with respect to any specified Person, any other
Person that directly, or indirectly through one or more intermediaries,
controls, is controlled by or is under common control with such specified
Person, with the terms “control” and “controlled” meaning for purposes of this
definition, the power to direct the management and policies of a Person,
directly or indirectly, whether through the ownership of voting securities,
partnership or other ownership interests, or by contract or otherwise.

          “Affiliated Group” means any affiliated group within the meaning of
Section 1504 of the Code or any comparable or analogous group under any other
Applicable Law.

          “Agreement” has the meaning set forth in the first paragraph of this
Agreement, and includes all Appendices, Schedules and Exhibits attached hereto.

          “Applicable Law” means any applicable federal, state, local,
municipal, foreign, international, multinational or other constitution, treaty,
statute, law, by-law, ordinance, principle of common law (including any ruling
or decision of a judicial or quasi-judicial entity), code, regulation, rule or
enforceable policy of a Governmental Authority.

          “Business Day” means any day other than a Saturday or Sunday or any
other day on which banks in Phoenix, Arizona or Philadelphia, Pennsylvania are
permitted or required by Applicable Law to be closed.

          “Code” means the Internal Revenue Code of 1986, as amended.

          “Consent” means any approval, consent, permission, ratification,
waiver or other authorization.

          “Consolidated Tax Return” shall mean all Tax Returns relating to Taxes
of a consolidated, combined or unitary group.

          “Contemplated Transactions” means the transactions contemplated by
this Agreement.




          “Contract” means any contract, agreement, purchase or sale order,
invoice, indenture, note, bond, loan, instrument, lease, commitment or other
arrangement or agreement, whether written or oral.

          “EBITDA” means earnings before interest, taxes, depreciation and
amortization, calculated in accordance with GAAP, consistently applied;
provided, however, that EBITDA shall not include or be calculated with respect
to (i) any revenue, income or expense of Tech Group Asia, (ii) any revenue,
income or expense of any subsidiary, business, division or line of business
acquired by Buyer or any Subsidiary or any other Affiliate thereof after the
Closing, or (iii) any extraordinary, unusual or non-recurring expenses or losses
(including, whether or not otherwise includable as a separate item in the
statement of such net income for such period, losses on sales of assets outside
of the ordinary course of business).

          “Effective Time” means 12:01 a.m. (Arizona time) on the Closing Date.

          “Employee” means any full-time or part-time employee of Seller or any
Subsidiary, including any officer of Seller or any Subsidiary.

          “Employee Plan” means any employee benefit plan (within the meaning of
Section 3(3) of ERISA) and each other employment, fringe benefit, or other
retirement, bonus, deferred or incentive compensation plan, program, arrangement
or agreement sponsored, maintained or contributed to or required to be
contributed to by Seller, any Subsidiary or any ERISA Affiliate for the benefit
of any current or former employee or director of Seller, any Subsidiary or any
ERISA Affiliate.

          “Encumbrance” means any mortgage, pledge, lien, charge, hypothecation,
security interest, encumbrance, adverse right, interest or claim, license,
covenant, title defect, option, right of first refusal or other restriction or
limitation on title of any nature whatsoever.

          “Environment” means soil, land surface or subsurface strata, surface
waters, groundwaters, drinking water supply, stream sediments, ambient air
(including indoor air), plant and animal life and any other environmental medium
or natural resource.

          “Environmental, Health and Safety Liabilities” means any and all
claims, costs, damages, expenses and/or Liabilities arising from or under any
Environmental Law or Occupational Safety and Health Law, including Remediation.

          “Environmental Law” means any Applicable Law that relates to
protection of the Environment, to human health and safety, industrial hygiene,
or to any Hazardous Activity or any use, handling of any kind, Release or
transportation of any Hazardous Material, including any disclosure or reporting
obligations to a Governmental Authority or otherwise, any internal
record-keeping, any permitting or registration, and any investigation or
Remedial action, and any other Applicable Law pertaining to the protection of
the health and safety of Employees or the public.

          “Environmental Permit” means any Permit obtained pursuant to or
required by any Environmental Law.

2




          “Equipment” means all vehicles, machinery, equipment, tools,
furniture, office equipment, computer hardware (including peripherals),
fixtures, dies, tooling, appliances, spare parts, supplies, materials and other
items of tangible personal property (other than Inventories) of every kind owned
or leased by Seller or any Subsidiary.

          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

          “ERISA Affiliate” means any Person, trade or business, whether or not
incorporated, that together with Seller or any Subsidiary is or ever was deemed
a “single employer” within the meaning of Section 4001(b)(1) of ERISA or Section
414 of the Code.

          “Escrow Agent” means Bank of America Trust Company.

          “GAAP” means generally accepted accounting principles for financial
reporting in the United States of America as of the date of any application
thereof.

          “Governmental Authority” means any (i) nation, state, county, city,
town, borough, village, district or other jurisdiction, (ii) federal, state,
county, local, municipal, foreign or other government, (iii) governmental or
quasi-governmental authority of any nature (including any agency, branch,
department, board, commission, court, tribunal or other entity exercising
governmental or quasi-governmental powers), (iv) body exercising, or entitled to
exercise, any administrative, executive, judicial, legislative, police,
regulatory or taxing authority or power, or (v) official of any of the
foregoing.

          “Hazardous Activity” means the distribution, generation, handling,
importing, management, manufacturing, processing, production, refinement,
Release, storage, transfer, transportation, recycling, treatment or use
(including any withdrawal or other use of groundwater) of Hazardous Material in,
on, under, about or from any facility or other real property now or formerly
owned, leased, operated or otherwise used by Seller, any Subsidiary or any
Affiliate or agent thereof in connection with the conduct of the Business, or
from any other asset of Seller or any Subsidiary, into the Environment.

          “Hazardous Material” means any substance, material or waste which is
regulated by any Governmental Authority, including any material, substance or
waste which is defined as a “hazardous waste,” “hazardous material,” “hazardous
substance,” “extremely hazardous waste,” “restricted hazardous waste,” “toxic
waste” or “toxic substance” under any Environmental Law, and including
petroleum, petroleum products, asbestos, presumed asbestos-containing material
or asbestos-containing material, urea formaldehyde and polychlorinated
biphenyls.

          “HSR Act” means the Hart Scott Rodino Antitrust Improvements Act.

          “Indebtedness” of any Person means, without duplication, (i) all
obligations of such Person for money borrowed, (ii) all obligations of such
Person evidenced by notes, debentures, bonds or other similar instruments for
the payment of which such Person is responsible or liable, (iii) all obligations
of such Person issued or assumed as the deferred purchase price of property
(including earn-out obligations), all conditional sale obligations of such
Person (as purchaser) and all obligations of such Person under any title
retention agreement (but excluding trade accounts payable and other accrued
current Liabilities arising in the ordinary course of business

3




and not more than ninety (90) past due in accordance with their payment terms,
except to the extent being disputed in good faith), (iv) all obligations of such
Person under leases required to be capitalized in accordance with GAAP
consistently applied, (v) all obligations of such Person for the reimbursement
of any obligor on any letter of credit, banker’s acceptance or similar credit
transaction, (vi) the liquidation value of all redeemable preferred stock of
such Person, (vii) all obligations under any interest rate and currency hedging
agreements, including swap breakage or associated fees, (viii) all obligations
of the type referred to in clauses (i) through (vii) of any Persons for the
payment of which such Person is responsible or liable, directly or indirectly,
as obligor, guarantor, surety or otherwise, including guarantees of such
obligations, (ix) all obligations of the type referred to in clauses (i) through
(viii) of other Persons secured by any Encumbrance on any property or asset of
such Person (whether or not such obligation is assumed by such Person), and (x)
all accrued interest, fees and other expenses owed with respect to any of the
foregoing and any commitment fees, prepayment premiums, penalties, fees or
similar breakage costs or other similar costs and expenses related to any of the
foregoing.

          “Independent Accountants” means a firm of certified public accountants
in the United States that does not provide, and has not within the five (5)
years preceding the Closing Date ever provided, accounting, audit, consulting or
any other services to either Party or any Affiliate or to any director or
officer of either Party or any Affiliate thereof.

          “Intellectual Property” shall mean (i) all inventions, all
improvements thereto, and all patents, patent applications, and patent
disclosures, together with all reissuances, continuations,
continuations-in-part, revisions, extensions, and reexaminations thereof,
(ii) all trademarks, service marks, trade dress, logos, domain names, trade
names, and corporate names, including all goodwill associated therewith,
(iii) all copyrights and copyrightable works, (iv) all proprietary know-how,
Trade Secrets and confidential business information, (v) all computer software
(including data and related documentation and object and source codes), (vi) all
other proprietary information or intellectual property rights, (vii) any
registrations or applications for registration of the foregoing, (viii) and all
rights of action arising from any of the fo regoing, including but not limited
to, all claims by reason of, and the right to collect damages for, the past,
present or future infringement, dilution or misappropriation thereof.

          “Inventories” means all product inventories of the Subsidiaries,
including finished goods, supplies, scrap, containers, consigned inventory,
parts and work in process and raw materials to be used or consumed by the
Subsidiaries in the production of finished goods, wherever located.

          “IRS” means the United States Internal Revenue Service and, to the
extent relevant, the United States Department of the Treasury.

          “Knowledge” means:

 

              (a)          when used to qualify a representation, warranty or
other statement of Seller in this Agreement, the knowledge, after reasonable
inquiry, of any of Steve Uhlmann, Hal Tashman, Harold Faig or Thomas Niemiec;
and

4




 

              (b)          when used to qualify a representation, warranty or
other statement of Buyer in this Agreement, the knowledge, after reasonable
inquiry, of any of Donald Morel, Jr., William Federici or John Gailey.

          “Liability” means with respect to any Person (including either Party),
any liability or obligation of such Person of any kind, character or
description, whether known or unknown, absolute or contingent, accrued or
unaccrued, disputed or undisputed, liquidated or unliquidated, secured or
unsecured, joint or several, due or to become due, vested or unvested,
executory, determined, determinable or otherwise, and whether or not the same is
required to be accrued on the financial statements of such Person.

          “Material Adverse Effect” means any event, circumstance, change,
occurrence or effect that, either individually or in the aggregate, has a
material and adverse effect on (a) the business, assets, liabilities, condition
(financial or otherwise) or operating results of Seller and the Subsidiaries,
taken as a whole, or (b) the ability of Seller to perform its obligations under
this Agreement and the Seller Closing Documents or to consummate the
Contemplated Transactions; provided, however, that in no event shall the
following be deemed to constitute, nor shall the following be taken into account
in determining whether there has been or shall be, a Material Adverse Effect: 
 any effect or result of changes generally affecting the injection molding
industry in which Seller or the Subsidiaries operate or generally affecting the
United States econ omy or any other national or regional economy in which Seller
or any Subsidiary operates that does not have a materially disproportionate
effect on Seller, the Subsidiaries or the Business vis-à-vis other Persons that
are engaged in the injection molding industry.  For purposes of determining
whether a breach of a representation or warranty under this Agreement has a
Material Adverse Effect, the effect of such breach shall be considered
cumulatively with the effect of all other breaches (or circumstances which, but
for materiality or Material Adverse Effect qualifies, would be breaches) of
other representations and warranties, in each case, determined without regard to
any materiality or Material Adverse Effect qualifiers.

          “Material Buyer Consents” means the Consents listed on Schedule 9.4.

          “Nektar Supply Agreement” means that certain Manufacturing and Supply
Agreement dated as of July 31, 2000 by and among Tech Group North America,
Nektar Therapeutics (formerly named Inhale Therapeutic Systems, Inc.) and Bespak
Europe Ltd., as may be amended from time to time following the Closing.

          “Nektar Business” means the product manufacturing and supply business
conducted by Tech Group North America (or, following the Closing, any Affiliate,
successor or assign thereof) pursuant to (i) the Nektar Supply Agreement, and
(ii) any other Contract entered into between Tech Group North America (or,
following the Closing, any Affiliate, successor or assign thereof) with Nektar
Therapeutics or any Affiliate thereof.

          “Net Working Capital” means the amount, as of the Effective Time, by
which the consolidated current assets of Seller and the Subsidiaries (excluding
the Excluded Seller Assets and excluding the value of Tech Group North America’s
capital investment in Enovatech) exceeds the consolidated current liabilities of
Seller and the Subsidiaries (excluding the Retained Seller Liabilities), in each
case determined in accordance with GAAP, consistently applied.

5




          “Occupational Safety and Health Law” means any Applicable Law designed
to provide safe and healthful working conditions and to reduce occupational
safety and health hazards, including the Occupational Safety and Health Act, and
any program, whether governmental or private (such as those promulgated or
sponsored by industry associations and insurance companies), designed to provide
safe and healthful working conditions.

          “Order” means any order, injunction, judgment, decision, finding,
decree, ruling, assessment or arbitration award of any Governmental Authority or
arbitrator.

          “Permit” means any Consent, franchise, certification, order, license,
registration or permit issued, granted, given or otherwise made available by or
under the authority of any Governmental Authority, quasi-Governmental Authority
or non-governmental Third Party or pursuant to any Applicable Law.

          “Permitted Encumbrance” means (i) any defect, exception, restriction,
easement, right of way or other Encumbrance disclosed in any policy of title
insurance or on any Schedule, (ii) any statutory lien for current Taxes,
assessment or other governmental charge not yet delinquent or the amount or
validity of which is being contested in good faith by appropriate proceedings,
provided an appropriate reserve is established therefor, (iii) any mechanic’s,
carrier’s, worker’s, repairer’s or similar lien arising or incurred in the
ordinary course of business that is not material to the Business or to the
operations or financial condition of Seller and the Subsidiaries taken as a
whole, (iv) any zoning, entitlement or other land use or environmental
regulation by any Governmental Authority, provided that such regulation has not
been violated in an y material respect, (v) any of the specific Encumbrances
listed under Part 2 of Schedule 3.8, and (v) any such other imperfection in
title, charge, easement, restriction or other Encumbrance that does not
materially detract from the value of or materially interfere with the present
use of any of the Seller Assets or any of the property or assets of any
Subsidiary subject thereto or affected thereby.

          “Person” means an individual, partnership (general or limited),
corporation, business trust, limited liability company, limited liability
partnership, joint stock company, trust, unincorporated association, joint
venture or other entity or a Governmental Authority.

          “Proceeding” means any action, arbitration, audit, hearing,
investigation, complaint, claim, litigation (including any pre-litigation
Proceeding) or lawsuit, whether civil, criminal, administrative, judicial or
investigative, whether formal or informal, and whether public or private,
commenced, brought, conducted or heard by or before, or otherwise involving, any
Governmental Authority or arbitrator.

          “Q Sub Subsidiaries” means Tech Group North America and Tech Group
Grand Rapids.

          “Release” means any release, spill, emission, leaking, pumping,
pouring, dumping, emptying, injection, deposit, disposal, discharge, dispersal,
leaching or migration on or into the Environment or into or out of any property.

6




          “Representative” means with respect to a particular Person, any
director, officer, manager, employee, agent, consultant, advisor, accountant,
financial advisor, legal counsel or other authorized representative of that
Person.

          “Seller Group” means the Affiliated Group of which Seller is the
common parent as of the Closing Date.

          “Subsidiaries” means, collectively, Tech Group North America, Tech
Group Grand Rapids, (mfg) Tech Group Puerto Rico, Inc., an Arizona corporation,
Tech Group De Mexico SRL De CV, a Mexican corporation, Tech Group Europe, Tech
Technologies and Tech Group Innovative Solutions, and “Subsidiary” means any of
the foregoing.

          “Tax” means any income, gross receipts, license, payroll, employment,
excise, severance, stamp, occupation, premium, property, environmental, windfall
profit, customs, vehicle, airplane, boat, vessel or other title or registration,
capital stock, franchise, employees’ income withholding, foreign or domestic
withholding, social security, unemployment, disability, real property, personal
property, sales, use, transfer, value added, alternative, add-on minimum and
other tax, fee, assessment, levy, tariff, charge or duty of any kind whatsoever
and any interest, penalty, addition or additional amount thereon imposed,
assessed or collected by or under the authority of any Governmental Authority or
payable under any tax-sharing agreement or any other contract.

          “Taxing Authority” means the Internal Revenue Service or an any other
Governmental Authority responsible for the collection or administration of any
Tax.

          “Tax Return” means any return (including any information return),
report, statement, schedule, notice, form, declaration, claim for refund or
other document or information filed with or submitted to, or required to be
filed with or submitted to, any Governmental Authority in connection with the
determination, assessment, collection or payment of any Tax or in connection
with the administration, implementation or enforcement of or compliance with any
Applicable Law relating to any Tax.

          “TSC Holdings” means TSC Holdings, Inc., an Arizona corporation.

          “Tech Group Asia” means Tech Group Asia Ltd., a Singapore company.

          “Tech Group Europe” means Tech Group Europe Limited, an Irish
corporation.

          “Tech Group Grand Rapids” means Tech Group Grand Rapids, Inc., a
Delaware corporation.

          “Tech Group Innovative Solutions” means Tech Group Innovative
Solutions Limited, an Irish corporation.

          “Tech Group Marks” means any and all trademarks, service marks, trade
names, service names, brand names, trade dress rights, logos, Internet domain
names and corporate names and general intangibles of a like nature, together
with the goodwill associated with any of the

7




foregoing, and all applications, registrations and renewals thereof, that
incorporate the name “Tech Group” or “Tech-Group” or any related logo or design.

          “Tech Group North America” means Tech Group North America, Inc., an
Arizona corporation.

          “Tech Group U.K.” means Tech Group Europe Limited, a U.K. corporation.

          “Technology” means, collectively, all designs, formulae, algorithms,
procedures, methods, techniques, ideas, know-how, research and development,
technical data, programs, subroutines, tools, materials, specifications,
processes, inventions (whether patentable or unpatentable and whether or not
reduced to practice), apparatus, creations, improvements, works of authorship
and other similar materials, and all recordings, graphs, drawings, reports,
analyses, and other writings, and other tangible embodiments of the foregoing,
in any form whether or not specifically listed herein, and all related
technology, that are used in, incorporated in, embodied in, displayed by or
relate to, or are used by Seller or any Subsidiary.

          “Tech Technologies” means Tech Technologies Limited, an Irish
corporation.

          “Third Party” means a Person that is not a Party or a Subsidiary and
is not an Affiliate of either Party or any Subsidiary.

          “Third-Party Claim” means any claim against any Indemnified Person by
a Third Party, whether or not involving a Proceeding.

          “Title IV Plan” means any Plan that is subject to Title IV of ERISA.

          “Trade Secrets” means any and all confidential and proprietary
know-how, trade secrets, technical information, data, process technology and
plans of Seller or any Subsidiary used in the conduct of the Business.

          A-2.          Terms Defined in Body of Agreement.  For purposes of
this Agreement, the following terms have meanings set forth in the Sections or
paragraphs of this Agreement indicated alongside such terms:

Term

 

Section

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

2005 EBITDA

 

2.11

2005 EBITDA Accounting Principles

 

2.11(d)

2005 Final Submission

 

2.11(b)

2006 Nektar EBITDA

 

2.12

2006 Nektar EBITDA Target

 

2.12

Accounting Principles

 

2.6(a)

Acquisition Transaction

 

6.11

Allocation Statement

 

7.2(a)

Assigned Seller Contracts

 

2.2(d)

Assignment and Assumption Agreement

 

2.8(k)

Assumed Seller Liabilities

 

2.4(a)

8




Term

 

Section

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Bardray

 

3.1

Bill of Sale

 

2.8(i)

Business

 

Recital A

Buyer

 

Opening paragraph of Agreement

Buyer Closing Document

 

5.2

Buyer Indemnified Persons

 

10.2

Buyer’s Calculated Debt Amount

 

2.18(b)

Capital Lease Amount

 

2.18(a)

Charter Documents

 

3.1(b)

Claims Deductible

 

10.4(a)

Claims Period

 

10.6

Closing

 

2.7

Closing Date

 

2.7

Closing Net Working Capital

 

2.6(b)

Closing Statement

 

2.6(b)

Continuing Capital Leases

 

2.16

CSG

 

10.2(i)

EBITDA Test Escrow Agreement

 

2.5(a)

EBITDA Test Escrow Amount

 

2.5(a)

Enovatech

 

3.1

Estimated Capital Lease Amount

 

2.18(a)

Estimated Net Working Capital

 

2.6(a)

Estimated Total Indebtedness

 

2.18(c)

Excluded Plans

 

2.2(i)

Excluded Seller Assets

 

2.3

Excluded Seller Contracts

 

2.3(g)

Extended Nektar EBITDA

 

2.12(d)

Extended Nektar EBITDA Statement

 

2.12(e)

Extended Nektar EBITDA Test Termination Date

 

2.12(d)

AlphaAdvisors Consulting Agreement

 

2.8(q)

Final Closing Net Working Capital

 

2.6(e)

Financial Statements

 

3.5

Firm Allocations

 

7.2(a)

Foreign Plans

 

3.28(l)

Indemnified Person

 

10.7(a)

Indemnifying Party

 

10.7(a)

Indemnity Escrow Agreement

 

2.5(b)

Indemnity Escrow Amount

 

2.5(b)

IP Assignments

 

2.8(j)

Leased Real Properties

 

3.13(a)

Losses

 

10.2

Nektar Disclosure Statement

 

2.12(e)

Nektar EBITDA Accounting Principles

 

2.12(h)

Non-Paying Party

 

7.1

9




Term

 

Section

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Owned Real Properties

 

3.13(a)

Parties / Party

 

Opening paragraph of Agreement

Paying Party

 

7.1

Potential Acquiror

 

6.11

Pre-Closing Tax Claim

 

7.4(a)

Pre-Closing Tax Period

 

2.4(b)(xii)

Post-Closing Tax Claim

 

7.4(b)

Purchase Price

 

2.5

QSSS

 

3.18(a)(xi)

Real Property Lease

 

3.13(a)

Remediation

 

10.13(b)

Remediation Standard

 

10.13(c)

Repaid Indebtedness

 

2.16

Retained Seller Liabilities

 

2.4(b)

Revised Statements

 

7.2(c)

Seller

 

Opening paragraph of Agreement

Seller Assets

 

2.2

Seller Closing Documents

 

3.2

Seller Indemnified Persons

 

10.3

Seller LCs

 

6.16

Seller/Subsidiary IP

 

3.17(a)

Seller/Subsidiary Properties

 

3.13(a)

Seller/Subsidiary Contracts

 

3.14

Shareholder and Shareholders

 

Opening paragraph of Agreement

Stock Assignments

 

2.8(f)

Straddle Period Tax

 

7.1

Subsidiary Shares

 

2.1

Tashman

 

Opening paragraph of Agreement

Tashman Consulting Agreement

 

2.8(p)

Tax Sharing Agreement

 

3.18(a)(v)

Transferred Employees

 

6.6(a)

Uhlmann

 

Opening paragraph of Agreement

Uhlmann Consulting Agreement

 

2.8(o)

Verification Statement

 

2.18(b)

Warranty Breach

 

2.4(b)(x)

10